EXHIBIT 10.2
Certain portions of this exhibit (indicated by “[*****]”) have been omitted
pursuant to Item 601(b)(10) of Regulation S-K.
Execution Version















CREDIT AGREEMENT
Dated as of October 27, 2020
among
CALIFORNIA RESOURCES CORPORATION
as the Borrower,
The Several Lenders
from Time to Time Parties Hereto,
and
ALTER DOMUS PRODUCTS CORP.,
as Administrative Agent and Collateral Agent









--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
SECTION 1.    DEFINITIONS    2
1.1    Defined Terms    2
1.2    Other Interpretive Provisions    52
1.3    Accounting Terms    53
1.4    Rounding    53
1.5    References to Agreements, Laws, Etc.    53
1.6    Times of Day    53
1.7    Timing of Payment or Performance    53
1.8    Borrowing Base    53
1.9    Classification of Loans and Borrowings    54
1.10    Hedging Requirements Generally    54
1.11    Certain Determinations    54
1.12    Pro Forma and Other Calculations    54
1.13    Rates    55
1.14    Divisions    55
SECTION 2.    AMOUNT AND TERMS OF CREDIT    55
2.1    Commitments    55
2.2    Amount of the Closing Date Borrowing    55
2.3    Notice of Borrowing    55
2.4    Disbursement of Funds    56
2.5    Repayment of Loans; Evidence of Debt    57
2.6    Conversions and Continuations    57
2.7    Pro Rata Borrowings    58
2.8    Interest    58
2.9    Interest Periods    59
2.10    Increased Costs, Illegality, Changed Circumstances, Etc.    60
2.11    Compensation    64
2.12    Change of Lending Office    64
2.13    Notice of Certain Costs    64
2.14    Extensions of Loans    64
2.15    Defaulting Lenders    66
SECTION 3.    [RESERVED]    67
SECTION 4.    FEES    67
4.1    Fees    67
SECTION 5.    PAYMENTS    67
5.1    Voluntary Prepayments    67
5.2    Mandatory Prepayments    69
-i-

--------------------------------------------------------------------------------



5.3    Method and Place of Payment    71
5.4    Net Payments    71
5.5    Computations of Interest and Fees    75
5.6    Limit on Rate of Interest    75
SECTION 6.    CONDITIONS PRECEDENT TO INITIAL BORROWING    75
SECTION 7.    [RESERVED]    80
SECTION 8.    REPRESENTATIONS, WARRANTIES AND AGREEMENTS    80
8.1    Existence, Qualification and Power    80
8.2    Corporate Power and Authority; Enforceability; Binding Effect    80
8.3    No Violation    81
8.4    Litigation    81
8.5    Margin Regulations    81
8.6    Governmental Authorization; Confirmation Order    81
8.7    Investment Company Act    81
8.8    True and Complete Disclosure    81
8.9    Tax Matters    82
8.10    Compliance with ERISA    82
8.11    Subsidiaries    83
8.12    Intellectual Property    83
8.13    Environmental Laws    83
8.14    Properties    83
8.15    Solvency    84
8.16    Security Documents; Restrictions on Liens    84
8.17    Gas Imbalances, Prepayments    85
8.18    Marketing of Production    85
8.19    Financial Statements    85
8.20    OFAC; Patriot Act; FCPA; Use of Proceeds    86
8.21    Hedge Agreements    86
8.22    EEA Financial Institutions    86
8.23    Compliance with Laws and Agreements; No Default    86
8.24    Insurance    86
8.25    Foreign Operations    86
SECTION 9.    AFFIRMATIVE COVENANTS    87
9.1    Information Covenants    87
9.2    Books, Records and Inspections    92
9.3    Maintenance of Insurance    93
9.4    Payment Obligations; Performance of Obligations under Credit
Documents    93
9.5    Preservation of Existence, Compliance, Etc.    93
9.6    Compliance with Requirements of Law    94
9.7    ERISA    94
-ii-

--------------------------------------------------------------------------------



9.8    Maintenance of Properties    94
9.9    Post-Closing Covenants    95
9.10    Compliance with Environmental Laws    95
9.11    Additional Guarantors, Grantors and Collateral    95
9.12    Use of Proceeds    98
9.13    Further Assurances    99
9.14    Reserve Reports    99
9.15    Credit Rating    100
9.16    Title Information    101
9.17    Deposit Account, Securities Account and Commodity Account Control
Agreements    101
9.18    Minimum Hedged Volumes    102
9.19    Unrestricted Subsidiaries    103
9.20    Marketing Activities    103
SECTION 10.    NEGATIVE COVENANTS    104
10.1    Limitation on Indebtedness    104
10.2    Limitation on Liens    107
10.3    Limitation on Fundamental Changes    110
10.4    Limitation on Sale of Assets    112
10.5    Limitation on Investments    115
10.6    Limitation on Restricted Payments    117
10.7    Limitations on Debt Payments and Amendments    119
10.8    Negative Pledge Agreements    120
10.9    Limitation on Subsidiary Distributions    122
10.10    Hedge Agreements    123
10.11    Financial Covenants    124
10.12    Accounting Changes; Amendments to Organization Documents    125
10.13    Change in Business    125
10.14    Transactions with Affiliates    125
10.15    Sale or Discount of Receivables    126
10.16    Gas Imbalances, Prepayments; Service Agreement Undertakings    126
10.17    ERISA Compliance    127
10.18    EHP Entities    127
10.19    Production Sharing Entities; Production Sharing Contracts    129
10.20    Anti-Layering    130
SECTION 11    EVENTS OF DEFAULT    130
11.1    Payments    130
11.2    Representations, Etc.    130
11.3    Covenants    130
11.4    Default Under Other Agreements    130
11.5    Bankruptcy, Etc.    131
11.6    ERISA    131
11.7    Credit Documents    132
-iii-

--------------------------------------------------------------------------------



11.8    Security Documents    132
11.9    Judgments    132
11.10    Change of Control    132
11.11    Intercreditor Agreements    132
11.12    Remedies    132
11.13    Application of Proceeds    133
11.14    Equity Cure    133
SECTION 12    THE AGENTS    135
12.1    Appointment; Lender Direction    135
12.2    Delegation of Duties    136
12.3    Exculpatory Provisions    136
12.4    Reliance by Agents    137
12.5    Notice of Default    138
12.6    Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders    138
12.7    Indemnification    139
12.8    Agents in Its Individual Capacities    139
12.9    Successor Agents    139
12.10    [Reserved]    140
12.11    Security Documents and Intercreditor Agreements and Collateral Agent
under
Security Documents, Intercreditor Agreements and Guarantee    140
12.12    Right to Realize on Collateral and Enforce Guarantee    141
12.13    Administrative Agent May File Proofs of Claim    141
12.14    Certain ERISA Matters    142
12.15    Credit Bidding    142
12.16    Posting of Communications    143
12.17    Survival    145
SECTION 13    MISCELLANEOUS    145
13.1    Amendments, Waivers and Releases    145
13.2    Notices    148
13.3    No Waiver; Cumulative Remedies    148
13.4    Survival of Representations and Warranties    148
13.5    Payment of Expenses; Indemnification    148
13.6    Successors and Assigns; Participations and Assignments    150
13.7    Replacements of Lenders under Certain Circumstances    154
13.8    Adjustments; Set-off    155
13.9    Counterparts; Electronic Execution    156
13.10    Severability    157
13.11    Integration    157
13.12    GOVERNING LAW    157
13.13    Submission to Jurisdiction; Waivers    157
13.14    Acknowledgments    158
13.15    WAIVERS OF JURY TRIAL    159
-iv-

--------------------------------------------------------------------------------



13.16    Confidentiality    159
13.17    Release of Collateral and Guarantee Obligations    160
13.18    Patriot Act    161
13.19    Payments Set Aside    161
13.20    Reinstatement    161
13.21    Disposition of Proceeds    162
13.22    [Reserved]    162
13.23    Agency of the Borrower for the Other Credit Parties    162
13.24    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    162
EXHIBITS
Exhibit A        Form of Reserve Report Certificate
Exhibit B        Form of Notice of Borrowing
Exhibit C        Form of Guarantee
Exhibit D        Form of Mortgage/Deed of Trust
Exhibit E        Form of Collateral Agreement
Exhibit F        Form of First Lien/Second Lien Intercreditor Agreement
Exhibit G        Form of Assignment and Assumption
Exhibit H        Form of Promissory Note (Loan)
Exhibit I        Form of Solvency Certificate
Exhibits J-1 – J-4    Form of Non-Bank Tax Certificates
Exhibit K        Form of Intercompany Note
Exhibit L        Form of Dutch Auction Procedures
Exhibit M        Form of Notice of Conversion or Continuation
Exhibit N        Form of Cashless Roll Mechanics


SCHEDULES


Schedule 1.1(a)    Commitments
Schedule 1.1(b)    Excluded Equity Interests
Schedule 1.1(c)    Closing Date Subsidiary Guarantors and Subsidiary Grantors
Schedule 8.4    Litigation
Schedule 8.10(a)    Closing Date ERISA Matters
Schedule 8.11    Subsidiaries
Schedule 8.14(a)    Titles to Specified Properties
Schedule 8.14(e)    Buildings
Schedule 8.17    Closing Date Gas Imbalance, Take-or-Pay, Service Agreement
Undertakings
Schedule 8.18    Closing Date Marketing Agreements
Schedule 8.21    Closing Date Hedge Agreements
Schedule 9.9    Post-Closing Obligations
Schedule 10.1(z)    Closing Date Letters of Credit
Schedule 10.4(q)    Scheduled Dispositions
Schedule 10.2(d)    Closing Date Liens
Schedule 10.5(d)    Closing Date Investments
Schedule 10.8    Closing Date Negative Pledge Agreements
Schedule 10.14    Closing Date Affiliate Transactions
Schedule 10.17(c)    Continuing ERISA Plans
Schedule 13.2    Notice Addresses
-v-


--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of October 27, 2020, among California Resources
Corporation, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other lending institutions from time to time parties as lenders
hereto (each a “Lender” and, collectively, the “Lenders”) and Alter Domus
Products Corp., as administrative agent and collateral agent for the Lenders.
WHEREAS, reference is made to that certain Amended and Restated Restructuring
Support Agreement, dated as of July 24, 2020, by and among the Borrower, certain
subsidiaries of the Borrower, the Consenting 2016 Term Loan Lenders (as defined
in the Restructuring Support Agreement) party thereto, the Consenting 2017 Term
Loan Lenders (as defined in the Restructuring Support Agreement) party thereto,
the Consenting Second Lien Noteholders (as defined in the Restructuring Support
Agreement) party thereto and Ares (as defined in the Restructuring Support
Agreement) (as amended, restated, amended and restated, supplemented or
otherwise modified, the “Restructuring Support Agreement”). Pursuant to the
Restructuring Support Agreement, the Borrower and the other parties thereto
agreed to a restructuring of the Borrower and its Subsidiaries;
WHEREAS, in furtherance of the Restructuring Support Agreement, (a) on July 15,
2020, the Borrower and certain of its Subsidiaries (collectively, the “Debtors”)
filed voluntary petitions to commence cases (the “Chapter 11 Cases”) under the
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas (the “Bankruptcy Court”) and (b) on July 23, 2020, the Borrower entered
into that certain Senior Secured Superpriority Debtor-in-Possession Credit
Agreement, among the Borrower, as borrower, certain subsidiaries of the
Borrower, as guarantors, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (the “Senior DIP Facility”) and that certain
Junior Secured Superpriority Debtor-in-Possession Credit Agreement, among the
Borrower, as borrower, certain subsidiaries of the Borrower, as guarantors, the
lenders party thereto and Alter Domus Products Corp., as administrative agent
(the “Junior DIP Facility” and together with the Senior DIP Facility, the “DIP
Facilities”);
WHEREAS, in furtherance of the Restructuring Support Agreement, the Debtors
filed the Joint Plan of Reorganization with the Bankruptcy Court on July 24,
2020 (as subsequently revised or otherwise modified, the “Chapter 11 Plan”);
WHEREAS, on October 13, 2020, the Bankruptcy Court entered the Confirmation
Order confirming the Chapter 11 Plan, which Confirmation Order inter alia
authorized and approved the Debtors’ entry into and performance under this
Agreement;
WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders provide certain loans to the Borrower; and
WHEREAS, the Lenders are willing to make available to the Borrower such term
loan facility upon the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------



SECTION 1.DEFINITIONS.
1.1    Defined Terms.
As used herein, the following terms shall have the meanings specified below:
“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus ½ of 1.0%, (b) the Prime Rate in
effect on such day and (c) the Adjusted LIBOR Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%; provided that, for the avoidance of doubt,
the Adjusted LIBOR Rate for any day shall be based on the rate appearing on the
applicable Bloomberg screen page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day for a period equal to
one month. Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or such Adjusted LIBOR Rate shall take effect at the
opening of business on the day specified in the public announcement of such
change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
LIBOR Rate, respectively. If the ABR is being used as an alternate rate of
interest pursuant to Section 2.10 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 2.10(d)), then the ABR shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above; provided that, if ABR shall be less than 2.00%,
such rate shall be deemed to be 2.00% for purposes of this Agreement.
“ABR Loan” shall mean each Loan bearing interest based on the ABR.
“Acceptable Commodity Hedge Agreements” shall mean Hedge Agreements entered into
with Approved Counterparties in respect of Hydrocarbons not for speculative
purposes and in the form of swaps, costless collars or other commodity Hedge
Agreements reasonably acceptable to the First Lien Exit Administrative Agent
(or, if there is no outstanding First Lien Exit Facility, the Majority Lenders)
so long as (a) at least 25% of the Specified Volumes to be hedged are hedged by
instruments in the form of commodity swaps at the then prevailing Strip Price
and (b) the Specified Volumes not hedged as described in clause (a) are hedged
with instruments providing for a price floor equal to or greater than the lesser
of (x) $40.00 for Brent crude and (y) then prevailing Strip Price for the
applicable volumes. As used herein, “Specified Volumes” shall mean, with respect
to any applicable period described in Section 9.18, 50% of the reasonably
anticipated Hydrocarbon production in respect of crude oil from the Credit
Parties’ total Proved Developed Producing Reserves (as forecast based upon the
applicable Reserve Report described in Section 9.18).
“Acceptable Security Interest” shall mean (i) with respect to Material Real
Properties that are not subject to a Production Sharing Contract, a second
priority, perfected Mortgage; provided that Liens which are permitted by the
terms of Section 10.2 may exist and have whatever priority such Liens have at
such time under applicable law and (ii) with respect to Oil and Gas Properties
that are subject to a Production Sharing Contract, a second priority, perfected
security interest in 100% of the Equity Interests of the Production Sharing
Entity that is the direct owner of the Production Sharing Contract with respect
to such Oil and Gas Properties; provided that such Production Sharing Entity is
in compliance with Section 10.19.
“Adjusted LIBOR Rate” shall mean, with respect to any Borrowing of a LIBOR Loan
for any Interest Period, an interest rate per annum equal to (a) the LIBOR Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” shall mean Alter Domus Products Corp., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent appointed in accordance with
the provisions of Section 12.9.
2

--------------------------------------------------------------------------------



“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.
“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of Voting Equity, by contract or otherwise. “Controlling” and
“controlled” shall have meanings correlative thereto.
“AFTAP” shall have the meaning provided in Section 8.10(c).
“Agent Fee Letter” shall mean the fee letter, dated as of the date hereof,
between the Agents and the Borrower.
“Agents” shall mean the Administrative Agent and the Collateral Agent and
“Agent” shall mean, individually, either the Administrative Agent or the
Collateral Agent.
“Agreement” shall mean this Credit Agreement, as may be amended, restated,
amended and restated, extended, replaced, exchanged, refinanced, supplemented or
otherwise modified from time to time.
“All-in-Yield” shall mean, as to any Indebtedness, the effective yield
applicable thereto calculated by the Borrower in a manner consistent with
generally accepted financial practices, taking into account (a) interest rate
margins, (b) interest rate floors, (c) any amendment to the relevant interest
rate margins and interest rate floors prior to the applicable date of
determination, (d) original issue discount and upfront or similar fees (based on
an assumed four-year average life to maturity or lesser remaining average life
to maturity) and (e) any amendment fee, consent fee or similar fee payable to
the holder, but excluding (i) any arrangement, commitment, structuring and/or
underwriting fee (regardless of whether any such fee is paid to or shared in
whole or in part with any lender or holder) paid or payable to one or more
arrangers (or their respective Affiliates) in their capacities as such in
connection with such Indebtedness and (ii) any other fee that is not paid
directly by the Borrower or any Subsidiary generally to all relevant lenders or
holders ratably and any ticking and/or unused line fee.
“Annualized EBITDAX” shall mean, for the purposes of calculating the financial
ratio set forth in Section 10.11(a) for each Test Period ending on or before
September 30, 2021, the Borrower’s actual Consolidated EBITDAX (without giving
effect to any Cure Amount received by the Borrower pursuant to Section 11.14
during such Test Period) for such Test Period multiplied by the factor
determined for such Test Period in accordance with the table below:

Test Period EndingFactorOn or before March 31, 20214

3

--------------------------------------------------------------------------------




June 30, 20212September 30, 20214/3

“Applicable Margin” shall mean, for any day, (I) in the case of the Initial
Loans, (a) prior to the date that is the second anniversary of the Closing Date,
(i) with respect to any ABR Loan, either (X) 8.00% per annum of Cash Interest or
(Y) 9.50% per annum of PIK Interest and (ii) with respect to any LIBOR Loan,
either (X) 9.00% per annum of Cash Interest or (Y) 10.50% per annum of PIK
Interest and (b) at any time on or following the date that is the second
anniversary of the Closing Date, (i) 8.00% with respect to any ABR Loan and (ii)
9.00% with respect to any LIBOR Loan and (II) in the case of any Extended Loans,
as set forth in the applicable Extension Amendment.
“Applicable Premium” shall have the meaning provided for in Section 5.1(c).
“Approved Bank” shall have the meaning assigned to such term in the definition
of “Permitted Investments”.
“Approved Counterparty” shall mean (a) any Hedge Bank (as defined in the First
Lien Exit Credit Agreement) and (b) any Person whose long term senior unsecured
debt rating is A-/A3 by S&P or Moody’s (or their equivalent) or higher at the
time of entering into any Hedge Agreement and whose Hedge Agreements remain
unsecured and do not contain margin call rights.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Petroleum Engineers” shall mean (a) Netherland, Sewell & Associates,
Inc., (b) Ryder Scott Company, L.P., (c) DeGolyer and MacNaughton and (d) at the
Borrower’s option, any other independent petroleum engineers selected by the
Borrower and reasonably acceptable to the First Lien Exit Administrative Agent
(or, if there is no outstanding First Lien Exit Facility, the Majority Lenders).
“Assignment and Assumption” shall mean an assignment and assumption
substantially in the form of Exhibit G or such other form as may be approved by
the Administrative Agent.
“Attorney Costs” shall mean all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.
“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Assistant or Vice Treasurer, the Vice President-Finance, the
General Counsel, any Senior Vice President, any Executive Vice President and any
manager, managing member or general partner, in each case, of such Person, and
any other senior officer designated as such in writing to the Administrative
Agent by such Person. Any document delivered hereunder that is signed by an
Authorized Officer shall be conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of the Borrower or any other Credit Party and such Authorized
Officer shall be conclusively presumed to have acted on behalf of such Person.
“Available Commitment” shall have the meaning provided in the First Lien Exit
Credit Agreement.
4

--------------------------------------------------------------------------------



“Available Tenor” shall mean, as of any date of determination and with respect
to the then-current Benchmark, as applicable, any tenor for such Benchmark or
payment period for interest calculated with reference to such Benchmark, as
applicable, that is or may be used for determining the length of an Interest
Period pursuant to this Agreement as of such date and not including, for the
avoidance of doubt, any tenor for such Benchmark that is then-removed from the
definition of “Interest Period” pursuant to Section 2.10(d)(iv).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank Price Deck” shall mean the First Lien Exit Administrative Agent’s most
recent internal price deck on a forward curve basis for each of oil, natural gas
and other Hydrocarbons, as applicable, furnished to the Borrower by the First
Lien Exit Administrative Agent from time to time under and in accordance with
the terms of the First Lien Exit Credit Agreement.
“Bankruptcy Code” shall have the meaning provided in Section 11.5.
“Bankruptcy Court” shall have the meaning provided in the recitals to this
Agreement.
“Benchmark” shall mean, initially, USD LIBOR; provided that if a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date have occurred with respect to USD LIBOR or the
then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has replaced such
prior benchmark rate pursuant to Section 2.10(d)(i).
“Benchmark Replacement” shall mean, for any Available Tenor, the first
alternative set forth in the order below that can be determined by the
Administrative Agent for the applicable Benchmark Replacement Date:
(1)    the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;
(2)    the sum of: (a) Daily Simple SOFR and (b) the related Benchmark
Replacement Adjustment;
(3)    the sum of: (a) the alternate benchmark rate that has been selected by
the Administrative Agent and the Borrower as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor giving due
consideration to (i) any selection or recommendation of a replacement benchmark
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for U.S.
dollar-denominated syndicated credit facilities at such time and (b) the related
Benchmark Replacement Adjustment;
5

--------------------------------------------------------------------------------



provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion.
If the Benchmark Replacement as determined pursuant to clause (1), (2) or (3)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Agreement and the other Credit Documents.
“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the then current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:
(1)    for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent: (a) the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) as of the Reference Time such Benchmark Replacement is
first set for such Interest Period that has been selected or recommended by the
Relevant Governmental Body for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement for the applicable Corresponding
Tenor; (b) the spread adjustment (which may be a positive or negative value or
zero) as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and
(2)    for purposes of clause (3) of the definition of “Benchmark Replacement,”
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for U.S.
dollar denominated syndicated credit facilities; provided that, in the case of
clause (1) above, such adjustment is displayed on a screen or other information
service that publishes such Benchmark Replacement Adjustment from time to time
as selected by the Administrative Agent in its reasonable discretion.
“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “ABR,” the definition of “Business Day,”
the definition of “Interest Period,” timing and frequency of determining rates
and making payments of interest, timing of borrowing requests or prepayment,
conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, the formula for calculating any successor
rates identified pursuant to the definition of “Benchmark Replacement”, the
formula, methodology or convention for applying the successor Floor to the
successor Benchmark Replacement and other technical, administrative or
operational matters) that the Administrative Agent decides (in consultation with
the Borrower) may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides (in consultation with the Borrower) is
6

--------------------------------------------------------------------------------



reasonably necessary in connection with the administration of this Agreement and
the other Credit Documents).
“Benchmark Replacement Date” shall mean the earliest to occur of the following
events with respect to the then-current Benchmark:
(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of such Benchmark (or the published component used in the
calculation thereof) permanently or indefinitely ceases to provide all Available
Tenors of such Benchmark (or such component thereof);
(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein; or
(c)    in the case of an Early Opt-in Election, the sixth (6th) Business Day
after the date notice of such Early Opt-in Election is provided to the Lenders,
so long as the Administrative Agent has not received, by 5:00 p.m. (New York
City time) on the fifth (5th) Business Day after the date notice of such Early
Opt-in Election is provided to the Lenders, written notice of objection to such
Early Opt-in Election from Lenders comprising the Majority Lenders.
For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (a) or (b) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the then-current Benchmark:
(a)    a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);
(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Board of Governors of the Federal Reserve
System, the Federal Reserve Bank of New York, an insolvency official with
jurisdiction over the administrator for such Benchmark (or such component), a
resolution authority with jurisdiction over the administrator for such Benchmark
(or such component) or a court or an entity with similar insolvency or
resolution authority over the administrator for such Benchmark (or such
component), which states that the administrator of such Benchmark (or such
component) has ceased or will cease to provide all Available Tenors of such
Benchmark (or such component thereof) permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof); or
7

--------------------------------------------------------------------------------



(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.
For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Unavailability Period” shall mean the period (if any) (x) beginning
at the time that a Benchmark Replacement Date pursuant to clauses (a) or (b) of
that definition has occurred if, at such time, no Benchmark Replacement has
replaced the then-current Benchmark for all purposes hereunder and under any
Credit Document in accordance with Section 2.10(d) and (y) ending at the time
that a Benchmark Replacement has replaced the then- current Benchmark for all
purposes hereunder and under any Credit Document in accordance with Section
2.10(d).
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Benefited Lender” shall have the meaning provided in Section 13.8(a).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America (or any successor).
“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
“Borrower” shall have the meaning provided in the introductory paragraph hereto.
“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).
“Borrowing Base” shall mean, with respect to borrowings under the First Lien
Exit Credit Agreement, the maximum amount in Dollars determined or re-determined
by the lenders under the First Lien Exit Credit Agreement as the aggregate
lending value to be ascribed to the Oil and Gas Properties of the Credit Parties
against which such lenders are prepared to provide loans to the Credit Parties
using their customary practices and standards for determining reserve-based
borrowing base loans and which are generally applied to borrowers in the oil and
gas business, as determined semi-annually during each year and/or on such other
occasions as may be required therein.
“Borrowing Base Deficiency” shall have the meaning provided in the First Lien
Exit Facility.
8

--------------------------------------------------------------------------------



“Budget” shall have the meaning provided in Section 9.1(g).
“Building” shall have the meaning assigned to such term in the applicable Flood
Insurance Regulation.
“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Los Angeles, California are
authorized by law or other governmental actions to close, and, if such day
relates to (a) any interest rate settings as to a LIBOR Loan, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such LIBOR
Loan, such day shall be a day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.
“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a capital lease
on the balance sheet of that Person; provided that for all purposes hereunder
the amount of obligations under any Capitalized Lease shall be the amount
thereof accounted for as a liability on the balance sheet of such Person in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its treatment under generally accepted accounting
principles as of January 1, 2018, notwithstanding any modifications or
interpretative changes thereto that may occur. For the avoidance of doubt, any
lease that would have been characterized as an operating lease in accordance
with GAAP as of January 1, 2018 (whether or not such operating lease was in
effect on such date) shall continue to be accounted for as an operating lease
(and not as a Capitalized Lease) for purposes of this Agreement regardless of
any change in GAAP following the Closing Date that would otherwise require such
lease to be re-characterized (on a prospective or retroactive basis or
otherwise) as a Capitalized Lease.
“Cash Interest” shall have the meaning provided in Section 2.8(g).
“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.
“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation, implementation or
application thereof by any Governmental Authority after the Closing Date or
(c) compliance by any Lender with any guideline, request, directive or order
enacted or promulgated after the Closing Date by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law); provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority) and all guidelines, requests, directives, orders, rules and
regulations adopted, enacted or promulgated in connection therewith shall be
deemed to have gone into effect after the Closing Date regardless of the date
adopted, enacted or promulgated and shall be included as a Change in Law but
solely for such costs that would have been included if they would have otherwise
been imposed under clauses (a)(ii) and (c) of Section 2.10 and only to the
extent a Lender is imposing applicable increased costs or costs in connection
with capital adequacy requirements similar to those described in clauses (a)(ii)
and (c) of Section 2.10 generally on other borrowers of comparable loans
9

--------------------------------------------------------------------------------



under United States reserve based credit facilities under credit agreements
having similar reimbursement provisions.
“Change of Control” shall mean and be deemed to have occurred if:
(a)    any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) shall have acquired
beneficial ownership of more than 35%, on a fully diluted basis, of the Voting
Equity in the Borrower; or
(b)    a “change of control” (or any other defined term describing a similar
event or having a similar purpose or meaning) shall occur under any Indebtedness
for borrowed money with an outstanding principal amount in excess of $50,000,000
or any Permitted Refinancing Indebtedness in respect of any of the foregoing
with an outstanding principal amount in excess of $50,000,000; or
(c)    occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were not one or more of the
following: (i) directors of the Borrower on the Closing Date, (ii) nominated or
appointed by the board of directors of the Borrower or (iii) approved by the
board of directors of the Borrower as director candidates prior to their
election shall occur.
Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act, a Person or group shall not be deemed to beneficially own Equity Interests
subject to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Equity Interests in connection with the transactions contemplated by such
agreement.
“Chapter 11 Cases” shall have the meaning provided in the recitals to this
Agreement.
“Chapter 11 Plan” shall have the meaning provided in the recitals to this
Agreement.
“Class” shall mean (a) when used in reference to any Loan or Borrowing,
(i) refers to whether such Loan, or the Loans comprising such Borrowing, are
Initial Loans or Extended Loans, in each case, that have the same terms and
conditions (without regard to differences in the Type of Loan (or the Loans
comprising such Borrowing), Interest Period, original issue discount, upfront
fees or similar fees paid or payable in connection with such Loans (or the Loans
comprising such Borrowing), or differences in tax treatment (e.g.,
“fungibility”)); provided that such Loans (or the Loans comprising such
Borrowing) may be designated in writing by the Borrower and Lenders holding such
Loans (or the Loans comprising such Borrowing) as a separate Class from other
Loans (or the Loans comprising such Borrowing) that have the same terms and
conditions and (b) when used in reference to any Lender, refers to whether such
Lender has Loans (or the Loans comprising such Borrowing) of a particular Class.
Extended Loans that have different terms and conditions shall be construed to be
in different Classes.
“Closing Date” shall mean October 27, 2020.
“Closing Date Financials” shall have the meaning provided in Section 6(h).
“Closing Date Lender” shall have the meaning provided in Section 13.6(b)(ii)(C).
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
10

--------------------------------------------------------------------------------



“Collateral” shall have the meaning provided for such term in each of the
Security Documents and shall include any and all assets securing or intended to
secure any or all of the Obligations; provided that with respect to any
Mortgages, Collateral (as defined herein) shall include “Deed of Trust Property”
(as defined therein).
“Collateral Agent” shall mean Alter Domus Products Corp., as collateral agent
under the Security Documents, or any successor collateral agent appointed in
accordance with the provisions of Section 12.9.
“Collateral Agreement” shall mean the Collateral Agreement of even date herewith
by and among the Borrower, the other grantors party thereto and the Collateral
Agent, for the benefit of the Secured Parties, substantially in the form of
Exhibit E hereto.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Initial Loans hereunder on the Closing Date. The amount of each
Lender’s Commitment to make Initial Loans as of the Closing Date is set forth
opposite such Lender’s name on Schedule 1.1(a) as such Lender’s “Commitment.”
For the avoidance of doubt, the aggregate amount of the Commitments of all
Lenders to make Initial Loans as of the Closing Date is $200,000,000.
“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment to make Initial Loans on the
Closing Date by (b) the aggregate amount of the Commitments of all Lenders to
make Initial Loans on the Closing Date.
“Commodity Account” shall mean any commodity account maintained by the Credit
Parties, including any “commodity accounts” under Article 9 of the UCC. All
funds in such Commodity Accounts (other than Excluded Accounts) shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agents
and the Lenders shall have no duty to inquire as to the source of the amounts on
deposit in the Commodity Accounts.
“Commodity Account Control Agreement” has the meaning specified in Section 9.17.
“Confidential Information” shall have the meaning provided in Section 13.16.
“Confirmation Order” shall mean the order of the Bankruptcy Court dated October
13, 2020, Docket No. 626, confirming the Chapter 11 Plan, which order inter alia
authorized and approved the Debtors’ entry into and performance under this
Agreement.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” shall mean, as at any date of determination,
without duplication, the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current assets” (or any like caption)
on a consolidated balance sheet of the Borrower and its Restricted Subsidiaries
on such date, plus the Available Commitment then available to be borrowed, but
excluding the amount of any non-cash asset under Accounting Standards
Codification Topic No. 410 and Accounting Standards Codification Topic No. 815.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
without duplication, the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries on such date, but excluding, without duplication, (a) the amount of
any non-cash liabilities under Accounting Standards Codification Topic No. 410
and Accounting Standards Codification Topic No.
11

--------------------------------------------------------------------------------



815, (b) the current portion of current and deferred income taxes (c) the
current portion of any Loans and other long-term liabilities and (d) any
non-cash liabilities recorded in connection with stock-based or similar
incentive-based compensation awards or arrangements.
“Consolidated EBITDAX” shall mean, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted (and
not added back) in calculating such Consolidated Net Income: (i) Consolidated
Interest Expenses for such period, (ii) an amount equal to the provision for
federal, state, and local income and franchise taxes, (iii) depletion,
depreciation, amortization and exploration expense for such period (including
all drilling, completion, geological and geophysical costs), (iv) losses from
asset Dispositions (excluding Hydrocarbons Disposed of in the ordinary course of
business), (v) all other non- cash items reducing such Consolidated Net Income
for such period, (vi) non-recurring losses in an amount not to exceed five
percent (5.0%) of Consolidated EBITDAX (prior to giving effect to such addbacks)
for such period in the aggregate during such time, (vii) fees, costs and
expenses paid for attorneys, accountants, lenders, bankers and other
restructuring and strategic advisors in connection with the Chapter 11 Cases
(including any fees, costs and expenses in connection with the DIP Facilities)
or the Chapter 11 Plan and fees, costs and expenses of any party incurred with
regard to negotiation, execution and delivery of this Agreement, the other
Credit Documents and the documents relating to the First Lien Exit Facility and
the EHP Notes, including any amendments thereto, (viii) fees, costs and expenses
and other transaction costs incurred through December 31, 2020 in connection
with the Transactions, the Chapter 11 Cases and the other transactions
contemplated hereby or thereby (including the Transaction Expenses), (ix)
non-cash losses from the adoption of fresh start accounting in connection with
the consummation of the Chapter 11 Plan and (x) all severance costs, expenses
and/or one-time compensation costs incurred through December 31, 2020, in
connection with the Chapter 11 Cases; all determined on a consolidated basis
with respect to the Borrower and its Restricted Subsidiaries in accordance with
GAAP, using the results of the twelve-month period ending with that reporting
period, and minus (b) the following to the extent included in (and not deducted
from) calculating such Consolidated Net Income: (i) federal, state and local
income tax credits of the Borrower and its Restricted Subsidiaries for such
period (ii) gains from asset Dispositions (excluding Hydrocarbons Disposed of in
the ordinary course of business), (iii) all other non-cash items increasing
Consolidated Net Income for such period, and (iv) non-recurring gains; provided
that, with respect to the determination of the Borrower’s compliance with the
Financial Performance Covenants set forth in Section 11.11 for any period,
Consolidated EBITDAX shall be adjusted to give effect, on a pro forma basis, to
any Qualified Acquisition or Qualified Disposition made during such period, as
if such acquisition or Disposition had occurred on the first day of such period.
Consolidated EBITDAX shall be calculated for each four-fiscal quarter period
using the Consolidated EBITDAX for the four most recently ended fiscal quarters
(or with respect to fiscal quarters ending on or before September 30, 2021,
Annualized EBITDAX).
For the avoidance of doubt, Consolidated EBITDAX shall be calculated in
accordance with Section 1.12.
“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:
(i)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (A) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (B) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (C) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market
12

--------------------------------------------------------------------------------



valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (D) the interest component of obligations under any Capitalized Lease,
and (E) net payments, if any, made (less net payments, if any, received),
pursuant to interest rate Hedge Agreements with respect to Indebtedness, and
excluding (F) costs associated with obtaining Hedge Agreements and breakage
costs in respect of Hedge Agreements related to interest rates, (G) any expense
resulting from the discounting of any Indebtedness in connection with the
application of recapitalization accounting or, if applicable, recapitalization
or purchase accounting in connection with the Transactions or any acquisition,
(H) penalties and interest relating to income taxes, (I)  any “additional
interest” or “liquidated damages” with respect to other securities for failure
to timely comply with registration rights obligations, (J) amortization or
expensing of deferred financing fees, amendment and consent fees, debt issuance
costs, commissions, fees and expenses and discounted liabilities, (K) any
expensing of bridge, commitment and other financing fees and any other fees
related to the Transactions or any acquisitions after the Closing Date, (L) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty (other than Indebtedness except to the extent arising from
the application of purchase or recapitalization accounting) and (M) annual
agency fees paid to the administrative agents and collateral agents under any
credit facilities or other debt instruments or document); plus
(ii)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less
(iii)    interest income of such Person and its Restricted Subsidiaries for such
period.
For purposes of this definition, interest on obligations in respect of
Capitalized Leases shall be deemed to accrue at an interest rate reasonably
determined by such Person to be the rate of interest implicit in such
obligations in accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income (loss) of the
Borrower and its Restricted Subsidiaries (excluding extraordinary gains and
extraordinary losses and the net income (loss) of any Person (other than the
Borrower or a Restricted Subsidiary) in which the Borrower and its Restricted
Subsidiaries own any Equity Interests for that period, except to the extent of
the amount of dividends and distributions actually received by the Borrower or a
Restricted Subsidiary), provided that the calculation of Consolidated Net Income
shall exclude any non-cash charges or losses and any non-cash income or gains,
in each case, required to be included in net income of the Borrower and its
Subsidiaries as a result of the application of FASB Accounting Standards
Codifications 718, 815, 410 and 360, but shall expressly include any cash
charges or payments that have been incurred as a result of the termination of
any Hedge Agreement.
“Consolidated Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of the last day of
the most recent Test Period that is secured by a Lien on the Collateral to
(b) Consolidated EBITDAX of the Borrower for such Test Period (or in the case of
fiscal quarters ending on or before September 30, 2021, Annualized EBITDAX of
the Borrower for such Test Period).
“Consolidated Total Assets” shall mean the total assets of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the most recent consolidated balance sheet of the Borrower
delivered pursuant to Section 9.1(a) or (b) (and, in the case of any
determination relating to any incurrence of Indebtedness or any Investment or
other acquisition, on a pro forma basis including any property or assets being
acquired in connection therewith).
13

--------------------------------------------------------------------------------



“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (without duplication) all Indebtedness of the types described in clauses
(a) and (b) (other than intercompany Indebtedness owing to the Borrower or any
Subsidiary), clause (d) (but, in the case of clause (d), only to the extent of
any unreimbursed drawings under any letter of credit that has not been cash
collateralized), clause (e), clauses (h) through (i) and clause (k) (but, in the
case of clause (k), only to the extent of Guarantee Obligations with respect to
Indebtedness otherwise included in this definition of “Consolidated Total Debt”)
of the definition thereof, in each case actually owing by the Borrower and the
Subsidiaries on such date and to the extent appearing on the balance sheet of
the Borrower determined on a consolidated basis in accordance with GAAP, minus
(b) the aggregate amount of all Unrestricted Cash and cash equivalents on the
balance sheet of the Borrower and the Grantors as of such date; provided that
(i) clause (a) above shall not include Indebtedness (A) in respect of letters of
credit, bank guarantees and performance or similar bonds except to the extent of
unreimbursed amounts thereunder and (B) of Unrestricted Subsidiaries and (ii)
the amount of Unrestricted Cash and cash equivalents deducted pursuant to clause
(b) above shall not exceed $100,000,000.
“Consolidated Total Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of the last day of
the most recent Test Period to (b) Consolidated EBITDAX of the Borrower for such
Test Period (or in the case of fiscal quarters ending on or before September 30,
2021, Annualized EBITDAX of the Borrower for such Test Period).
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Controlled Account” shall mean a Deposit Account, a Securities Account or a
Commodity Account that is subject to a Deposit Account Control Agreement, a
Securities Account Control Agreement or a Commodity Account Control Agreement,
as the case may be.
“Corresponding Tenor” shall mean, with respect to any Available Tenor, as
applicable, either a tenor (including overnight) or an interest payment period
having approximately the same length (disregarding business day adjustment) as
such Available Tenor.
“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, any Notes issued by the Borrower to a Lender under this Agreement,
each Extension Amendment (if any) and the Agent Fee Letter.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.
“Credit Party” shall mean each of the Borrower and the Grantors.
“Cure Amount” shall have the meaning provided in Section 11.14(a).
“Cure Deadline” shall have the meaning provided in Section 11.14(a).
“Cure Right” shall have the meaning provided in Section 11.14(a).
“Current Ratio” shall mean, as of any date of determination, the ratio of (a)
Consolidated Current Assets to (b) Consolidated Current Liabilities.
“Current Ratio Covenant” shall mean the covenant of the Borrower set forth in
Section 10.11(b).
14

--------------------------------------------------------------------------------



“Daily Simple SOFR” shall mean, for any day, SOFR, with the conventions for this
rate (which will include a lookback) being established by the Administrative
Agent in accordance with the conventions for this rate selected or recommended
by the Relevant Governmental Body for determining “Daily Simple SOFR” for
syndicated business loans; provided, that if the Administrative Agent decides
that any such convention is not administratively feasible for the Administrative
Agent, then the Administrative Agent may establish another convention in its
reasonable discretion.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Debtors” shall have the meaning provided in the recitals to this Agreement.
“Default” shall mean any event, act or condition that constitutes an Event of
Default or with notice or lapse of time, or both, would constitute an Event of
Default.
“Default Rate” shall have the meaning provided in Section 2.8(c).
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.
“Deposit Account” shall mean any checking or other demand deposit account
maintained by the Credit Parties, including any “deposit accounts” under
Article 9 of the UCC. All funds in such Deposit Accounts (other than Excluded
Accounts) shall be conclusively presumed to be Collateral and proceeds of
Collateral and the Agents and the Lenders shall have no duty to inquire as to
the source of the amounts on deposit in the Deposit Accounts.
“Deposit Account Control Agreement” shall have the meaning provided in Section
9.17.
“DIP Facilities” shall have the meaning provided in the recitals to this
Agreement.
“Discharge of Priority Lien Obligations” shall have the meaning given to such
term in the First Lien/Second Lien Intercreditor Agreement.
“Dispose” or “Disposed of” shall have a correlative meaning to the defined term
of “Disposition”.
“Disposition” shall have the meaning provided in Section 10.4.
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation, scheduled
redemption or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior Payment in Full), (b)
is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests and other than as a result of a change of control or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior Payment in
Full, (c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in the case of each of
clauses (a), (b), (c) and (d), prior to the date that is one hundred eighty one
(181) days
15

--------------------------------------------------------------------------------



after the Final Maturity Date; provided that if such Equity Interests are issued
pursuant to any plan for the benefit of future, current or former employees,
directors, officers, members of management or consultants of the Borrower or its
Restricted Subsidiaries or by any such plan to such employees, directors,
officers, members of management or consultants, such Equity Interests shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s or consultant’s
termination, death or disability; provided, further, that any Equity Interests
held by any future, current or former employee, director, officer, member of
management or consultant of the Borrower, any of its Restricted Subsidiaries or
any other entity in which the Borrower or a Restricted Subsidiary has an
Investment and is designated in good faith as an “affiliate” by the Board of
Directors of the Borrower (or the compensation committee thereof), in each case
pursuant to any stock subscription or shareholders’ agreement, management equity
plan or stock option plan or any other management or employee benefit plan or
agreement shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s, director’s, officer’s, management member’s or consultant’s
termination, death or disability.
“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event”.
“Distributable Free Cash Flow” shall mean, as of any time of determination, an
amount equal to (a) Free Cash Flow as of the last day of the most recently ended
fiscal quarter (the “Specified Quarter”) for which financial statements have
been delivered pursuant to clause (a) or (b) of Section 9.1 (such date a
“Reporting Date”) minus (b) the aggregate amount of the Free Cash Flow
Utilizations that occur after the Reporting Date for such Specified Quarter and
continuing through such time of determination. For the avoidance of doubt, any
amount deducted in calculating Distributable Free Cash Flow as of any time of
determination shall be without duplication of amounts deducted in calculating
Free Cash Flow for purposes of such calculation of Distributable Free Cash Flow.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.
“Dutch Auction” shall have the meaning provided in Section 13.6(i).
“Early Opt-in Election” shall mean if the then-current Benchmark is USD LIBOR,
the occurrence of the following on or after December 31, 2020:
(a)    a notification by the Administrative Agent to (or the request by the
Borrower to the Administrative Agent to notify) each of the other parties hereto
that at least five currently outstanding U.S. dollar-denominated syndicated
credit facilities in the U.S. syndicated loan market at such time contain (as a
result of amendment or as originally executed) a SOFR-based rate (including
SOFR, a term SOFR or any other rate based upon SOFR) as a benchmark rate (and
such syndicated credit facilities are identified in such notice and are publicly
available for review), and
(b)    the joint election by the Administrative Agent and the Borrower to
trigger a fallback from USD LIBOR and the provision by the Administrative Agent
of written notice of such election to the Lenders.
16

--------------------------------------------------------------------------------



“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EHP” shall mean Elk Hills Power, LLC, a Delaware limited liability company.
“EHP Collateral” shall mean the assets and property of the EHP Entities which
constitute collateral under the EHP Notes, including the Equity Interests of EHP
and EHP Midco; provided that the EHP Collateral shall exclude the Equity
Interests of EHP Topco owned by the Credit Parties.
“EHP Discharge Date” shall mean the date on which (i) all Obligations (as
defined under the EHP Notes) shall have been paid in full in cash and all other
obligations under the loan documents entered into in connection with the EHP
Notes shall have been performed (other than (a) those expressly stated to
survive termination and (b) contingent obligations as to which no claim has been
asserted) and (ii) all Liens securing the EHP Notes shall have been released or
terminated; provided that in no event shall an EHP Discharge Date occur if the
EHP Notes are Refinanced with Permitted Refinancing Indebtedness (or any
Permitted Refinancing Indebtedness in respect of such Permitted Refinancing
Indebtedness) incurred in reliance on Section 10.1(c)(i).
“EHP Easement” shall mean the easement in substantially the form attached as
Exhibit 4.19(a) to the EHP Note Purchase Agreement, as amended or modified in
accordance with, and as permitted by, this Agreement.
“EHP Entities” shall mean EHP Topco, EHP Midco, EHP, and their respective
Subsidiaries.
“EHP LTS Ground Lease” shall mean the ground lease in substantially the form
attached as Exhibit 9.15(b) to the EHP Note Purchase Agreement, as amended or
modified in accordance with, and as permitted by, this Agreement.
“EHP Ground Leases” shall mean the Ground Leases (as defined in the EHP Note
Purchase Agreement), as amended or modified in accordance with, and as permitted
by, this Agreement.
“EHP Midco” shall mean EHP Midco Holding Company, LLC, a Delaware limited
liability company.
“EHP Note Purchase Agreement” shall mean that certain Note Purchase Agreement,
dated as of the date hereof, by and among EHP Midco, the purchasers described
therein and Wilmington Trust, National Association, as collateral agent, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with, and as permitted by, this Agreement.
17

--------------------------------------------------------------------------------



“EHP Notes” shall mean those certain notes issued pursuant to the EHP Note
Purchase Agreement and the “Note Documents” (as defined therein), in each case,
secured solely pursuant to Section 10.2(s), as may be amended, restated, amended
and restated, supplemented, extended, replaced, exchanged, refinanced or
otherwise modified from time to time in accordance with, and as permitted by,
this Agreement.
“EHP Support Agreement” shall mean that certain Sponsor Support Agreement, dated
as of the date hereof, by and among the Borrower, EHP Midco and EHP.
“EHP Topco” shall mean EHP Topco Holding Company, LLC, a Delaware limited
liability company.
“Electronic Signature” shall mean an electronic sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Environmental Claims” shall mean any and all written actions, suits, orders,
decrees, demands, demand letters, claims, liens, notices of liability,
noncompliance, violation or proceedings arising under or based upon any
Environmental Law or any Environmental Permit (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, investigation, cleanup, removal, response, remedial,
reclamation, closure, plugging and abandonment, or other actions, damages, or
civil or criminal sanctions pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief regarding the
presence, Release or threatened Release of Hazardous Materials or arising from
alleged injury or threat of injury to health or safety (to the extent relating
to human exposure to Hazardous Materials), or the environment including, without
limitation, air, surface water, groundwater, land surface and subsurface strata
and natural resources such as wetlands, or pertaining to alleged public or
private nuisance.
“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, guidance, and common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, as well as any permit or
approval, relating to the pollution or protection of the environment, including,
without limitation, ambient or indoor air, surface water, groundwater,
greenhouse gases or climate change, endangered species, land surface and
subsurface strata and natural resources such as wetlands, or human health or
safety (to the extent relating to human exposure to hazardous materials or any
Release or recycling of, or exposure to, any pollutants, contaminants or
chemicals or any toxic or otherwise hazardous substances, materials or wastes).
“Environmental Permit” shall mean any permit, approval, identification number,
registration, license or other authorization required under any applicable
Environmental Law.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing, excluding any debt security that is convertible or
exchangeable into any Equity Interests; provided that any instrument evidencing
Indebtedness convertible or exchangeable into Equity Interests, whether or not
such debt securities include any right of participation with Equity Interests,
shall not be deemed to be Equity Interests unless and until such instrument is
so converted or exchanged.
18

--------------------------------------------------------------------------------



“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with any Credit Party would be deemed to be a “single employer”
within the meaning of Section 4001(b)(1) of ERISA or Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) the failure of a Credit Party or any ERISA Affiliate to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Pension Plan; (d) a failure to satisfy the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, or the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard, in each case with respect to a Pension
Plan, whether or not waived, or a failure to make any required contribution to a
Multiemployer Plan; (e) a complete or partial withdrawal by a Credit Party or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is insolvent within the meaning of Title IV of ERISA or is in
endangered or critical status, within the meaning of Section 305 of ERISA; (f)
the filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, respectively,
or the commencement of proceedings by the PBGC to terminate a Pension Plan;
(g) the appointment of a trustee to administer, any Pension Plan; (h) the
imposition of any liability under Title IV of ERISA, including the imposition of
a lien under Section 412 or 430(k) of the Code or Section 303 or 4068 of ERISA
on any property (or rights to property, whether real or personal) of a Credit
Party or any ERISA Affiliate, but excluding PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon such Credit Party or any ERISA Affiliate; (i)
a determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or Section
430(i)(4)(A) of the Code) or (j) the occurrence of a non-exempt prohibited
transaction with respect to any Pension Plan maintained or contributed to by any
Credit Party (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be excepted to result in material liability to
such Credit Party.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Section 11.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
“Excluded Accounts” shall mean (a) each account all of the deposits in which
consist of amounts utilized solely to fund payroll, employee benefit or tax
obligations of the Borrower and its Restricted Subsidiaries, (b) fiduciary
accounts, (c) segregated accounts of the Borrower and the Grantors solely
holding royalty obligations owed to a person other than the Borrower or a
Guarantor, suspense funds, royalty payments, net profits interest payments and
other similar payments constituting property of a third party, (d) escrow or
trust accounts pending litigation or other settlement claims, (e) accounts
solely holding purchase price deposits held in escrow pursuant to a purchase and
sale agreement with a third party containing customary provisions regarding the
payment and refunding of such deposits, (f) accounts solely holding deposits for
the payment of professional fees in connection with the Chapter 11 Case, (g)
each account that constitutes EHP Collateral, (h) accounts solely holding cash
collateral to secure letters of credit
19

--------------------------------------------------------------------------------



permitted pursuant to Sections 10.1(z) and 10.2(d) and (i) other accounts
selected by the Borrower and its Restricted Subsidiaries so long as the average
daily maximum balance in any such other account over a 30-day period does not at
any time exceed $5,000,000; provided that the aggregate daily maximum balance
for all such bank accounts excluded pursuant to this clause (i) on any day shall
not exceed $10,000,000.
“Excluded Assets” shall mean (a) all Excluded Equity Interests, (b) any property
to the extent the grant or maintenance of a Lien on such property (i) is
prohibited by applicable law, (ii) could reasonably be expected to result in
material adverse tax consequences to the Borrower or any Subsidiary of the
Borrower, (iii) requires a consent not obtained of any Governmental Authority
pursuant to applicable law or (iv) is prohibited by, or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except, in the case of clauses (i),
(ii) and (iv) of this clause (b), to the extent that such prohibition, consent
or term in such contract, license, agreement, instrument or other document or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law (including
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code
or pursuant to the Bankruptcy Code), (c) Excluded Accounts, (d) any
intent-to-use trademark or service mark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent that, and solely during the period in which, the grant of a security
interest therein would violate the Lanham Act or impair the validity or
enforceability of, or render void or voidable or result in the cancellation of,
the applicable Grantor’s right, title or interest therein or any trademark or
service mark that issues as a result of such intent-to-use trademark or service
mark application under applicable federal law, (e) any property as to which the
Administrative Agent (at the written direction of the Majority Lenders) and the
Borrower agree in writing that the costs of obtaining a security interest in, or
Lien on, such property, or perfection thereof, are excessive in relation to the
value to the Secured Parties of the security interest afforded thereby, (f) any
Building or Manufactured (Mobile) Home included in any Specified Properties
subject to a Mortgage and any Building or Manufactured (Mobile) Home comprising
part of any other Material Real Property subject to a Mortgage, unless and until
the Administrative Agent has completed its flood diligence, and if applicable,
received all Flood Documentation, (g) motor vehicles or other assets subject to
certificates of title (except to the extent the security interests in such
vehicles or assets can be perfected by filing an “all assets” UCC-1 financing
statement) and (h) proceeds of any of the foregoing, but only to the extent such
proceeds would otherwise independently constitute “Excluded Property” under
clauses (a) through (g).
“Excluded Equity Interests” shall mean (a) any Equity Interests with respect to
which, in the reasonable judgment of the Majority Lenders (confirmed in writing
by notice to the Borrower), the cost or other consequences of pledging such
Equity Interests in favor of the Secured Parties under the Security Documents
shall be excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (b) any Equity Interests to the extent the pledge thereof would be
prohibited by any Requirement of Law, (c) in the case of any Equity Interests of
any Subsidiary to the extent the pledge of such Equity Interests is prohibited
by Contractual Requirements existing on the Closing Date or at the time such
Subsidiary is acquired (provided that such Contractual Requirements have not
been entered into in contemplation of this Agreement or such Subsidiary being
acquired), any Equity Interests of each such Subsidiary to the extent (A) that a
pledge thereof to secure the Obligations is prohibited by such Contractual
Requirement (other than customary non-assignment provisions which are
ineffective under the UCC or other applicable Requirements of Law), (B) such
Contractual Requirement prohibits such a pledge without the consent of any other
party other than if (1) such other party is a Credit Party or a Subsidiary,
(2) such consent is solely contingent or conditioned upon a commercially
reasonable undertaking by the Borrower or any Subsidiary which is in its
reasonable control or (3) such consent has been obtained (it being understood
that this clause (3) shall not be deemed to obligate the Borrower or any
Subsidiary to obtain any such consent) and only for so long as such Contractual
Requirement is in effect, or (C) a pledge thereof to secure the Obligations
would give any other party (other than a Credit Party or a Subsidiary) to such
Contractual
20

--------------------------------------------------------------------------------



Requirement the right to terminate its obligations thereunder (in each case
under clauses (A), (B) and (C), other than customary non-assignment provisions
that are ineffective under the UCC or other applicable Requirement of Law),
(d) the Equity Interests of any Unrestricted Subsidiary, (e) the Equity
Interests set forth on Schedule 1.1(b) which have been identified on or prior to
the Closing Date in writing to the Lenders by an Authorized Officer of the
Borrower and agreed to by the Majority Lenders, (f) the Equity Interests in each
EHP Entity (other than of EHP Topco; it being understood and agreed that the
Equity Interests in EHP Topco shall not be Excluded Equity Interests under this
Agreement or any other Collateral Document), in each case solely prior to the
EHP Discharge Date, (g) Margin Stock and (h) solely in the case of any pledge of
Equity Interests of any CFC or FSHCO to secure the Obligations, any Equity
Interests in excess of 65% of the outstanding Voting Equity of such CFC or FSHCO
(such percentages to be adjusted upon any change of law as may be required to
avoid adverse U.S. federal income tax consequences to the Borrower or any
Subsidiary). Notwithstanding the foregoing, the Equity Interests of any
Production Sharing Entity that is the direct owner of any Production Sharing
Contract shall not be Excluded Equity Interests.
“Excluded Information” shall mean any non-public information with respect to the
Borrower or its Subsidiaries or any of their respective securities to the extent
such information could have a material effect upon, or otherwise be material to,
an assigning Lender’s decision to assign Loans or a purchasing Lender’s decision
to purchase Loans.
“Excluded Subsidiary” shall mean (a) each Immaterial Subsidiary, for so long as
any such Subsidiary constitutes an Immaterial Subsidiary pursuant to the terms
hereof, (b) each Restricted Subsidiary that is not a Wholly Owned Subsidiary
(for so long as such Subsidiary remains a non-wholly owned Restricted
Subsidiary); provided that a Material Subsidiary shall not be excluded pursuant
to this clause (b), (c) each Restricted Subsidiary that is prohibited by any
applicable Contractual Requirement (other than customary non-assignment
provisions that are ineffective under the UCC or other applicable Requirement of
Law or any term, covenant, condition or provision that would be waived by the
Borrower or its Affiliates) not entered into in contemplation of this Agreement
or of such Subsidiary becoming a Subsidiary or a Restricted Subsidiary or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
at the time such Person becomes a Subsidiary or Restricted Subsidiary, and for
so long as such restriction is in effect and was not entered into in
contemplation of this Agreement or such Person becoming a Subsidiary or a
Restricted Subsidiary or that would require a consent, approval, license or
authorization of a Governmental Authority to guarantee or grant Liens to secure
the Obligations at the time such Person becomes a Subsidiary or a Restricted
Subsidiary (unless such consent, approval, license or authorization has been
received), (d) each EHP Entity, but solely prior to the EHP Discharge Date,
(e) unless it would not be reasonably expected to result in a material
additional tax liability to the Borrower or its Subsidiaries, (i) any FSHCO,
(ii) any direct or indirect Subsidiary of the Borrower that is a CFC and (iii)
any Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary of the Borrower that is a CFC and (f) each Unrestricted Subsidiary.
“Excluded Taxes” shall mean any (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 13.7) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.4 amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such recipient’s failure to comply with Section 5.4(f) and
(d) any withholding Taxes imposed
21

--------------------------------------------------------------------------------



under FATCA, in each case of the foregoing clauses (a)-(d), which Taxes are
imposed on or with respect to a Recipient or required to be withheld or deducted
from a payment to a Recipient.
“Expected Cure Amount” shall have the meaning provided in Section 11.14(a)(iii).
“Extended Loans” shall have the meaning assigned to such term in Section
2.14(a).
“Extending Lender” shall have the meaning assigned to such term in Section
2.14(a).
“Extension” shall have the meaning assigned to such term in Section 2.14(a).
“Extension Amendment” shall have the meaning assigned to such term in Section
2.14(c).
“Extension Offer” shall have the meaning assigned to such term in Section
2.14(a).
“Facility” shall mean this Agreement and the extensions of credit made hereunder
(including the Loans).
“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as reasonably determined by the
Borrower in good faith.
“Farm-In Agreement” shall mean an agreement, joint venture or contractual
relationship whereby a Person agrees, among other things, to pay all or a share
of the drilling, completion or other expenses of one or more wells or perform
the drilling, completion or other operation on such well or wells as all or a
part of the consideration provided in exchange for an ownership interest in an
Oil and Gas Property or which has been formed for the purpose of exploring for
and/or developing Oil and Gas Properties, where each of the parties thereto has
either contributed or agreed to contribute cash, services, Oil and Gas
Properties, other assets, or any combination of the foregoing.
“Farm-Out Agreement” shall mean a Farm-In Agreement, viewed from the standpoint
of the party that grants to another party the right to earn an ownership
interest in an Oil and Gas Property.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System, as published on the next succeeding Business Day on the
Federal Reserve Bank of New York’s Website as the effective federal funds rate;
provided, that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be the rate calculated by the NYFRB based on
the next preceding Business Day’s federal funds transactions by depositary
institutions and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to major banks on such day on such
transactions as determined by the Administrative Agent; provided, further if the
22

--------------------------------------------------------------------------------



Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” shall mean the website of the NYFRB
at http://www.newyorkfed.org, or any successor source.
“Final Maturity Date” shall mean, as of any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Extended Loan, in each
case as extended in accordance with this Agreement from time to time.
“Financial Officer” of any Person shall mean the Chief Financial Officer, Chief
Accounting Officer, principal accounting officer, Controller, Treasurer or
Assistant Treasurer of such Person.
“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Section 10.11.
“First Lien Exit Administrative Agent” shall mean, with respect to the First
Lien Exit Facility, the agent, trustee or other representative of the holders of
the indebtedness and other obligations evidenced thereunder or governed thereby,
in each case, together with its successors in such capacity.
“First Lien Exit Collateral Agent” shall have the meaning provided in the First
Lien Exit Credit Agreement.
“First Lien Exit Credit Agreement” shall mean that certain Credit Agreement,
dated as of the Closing Date, among the Borrower, the lenders party thereto, the
First Lien Exit Administrative Agent and the other parties party thereto, as may
be amended, restated, amended and restated, extended, replaced, exchanged,
refinanced, supplemented or otherwise modified from time to time in accordance
with, and as permitted by, this Agreement and the First Lien/Second Lien
Intercreditor Agreement.
“First Lien Exit Credit Documents” shall mean the First Lien Exit Credit
Agreement, the First Lien Exit Security Documents, any guarantee agreement in
respect of the First Lien Exit Facility and any other “Credit Documents” under
(and as defined) in the First Lien Exit Credit Agreement, in each case, as may
be amended, restated, amended and restated, extended, replaced, exchanged,
refinanced, supplemented or otherwise modified from time to time in accordance
with, and as permitted by, this Agreement and the First Lien/Second Lien
Intercreditor Agreement.
“First Lien Exit Facility” shall mean the credit facilities governed by the
First Lien Exit Credit Agreement and the other First Lien Exit Credit Documents,
in each case, secured solely pursuant a Lien permitted under Section 10.2(s) by
First Lien Exit Security Documents that shall be substantially consistent with
the Security Documents and shall otherwise contain customary provisions
reasonably satisfactory to the Majority Lenders to reflect the first lien nature
thereof.
“First Lien Exit Facility Indebtedness” shall mean the Indebtedness and other
“Obligations” under (and as defined in) the First Lien Exit Facility.
“First Lien Exit Financial Covenants” shall mean the financial covenants under
Section 10.11 of the First Lien Exit Credit Agreement.
“First Lien Exit Security Documents” shall mean the First Lien/Second Lien
Intercreditor Agreement and any security agreements, collateral agreements,
pledge agreements, collateral assignments, mortgages, deeds of trust, collateral
agency agreements, control agreements, or grants or transfers for
23

--------------------------------------------------------------------------------



security, executed and delivered by any Credit Party creating (or purporting to
create) a Lien upon the Collateral in favor of the holders of any First Lien
Exit Facility Indebtedness and the other secured parties thereunder, in each
case, as may be amended, restated, amended and restated, supplemented, extended,
replaced, exchanged, refinanced or otherwise modified from time to time in
accordance with, and as permitted by, this Agreement and the First Lien/Second
Lien Intercreditor Agreement.
“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement among the Administrative Agent, the Collateral Agent, the First Lien
Exit Administrative Agent and the collateral agent under the First Lien Exit
Security Documents, and acknowledged by the Credit Parties, which agreement
shall be in the form attached as Exhibit F, as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with, and as permitted by, this Agreement.
“Flood Documentation” shall mean, with respect to each parcel of Material Real
Property, (i) a completed “life-of-loan” Federal Emergency Management Agency
standard flood hazard determination, together with a notice about Special Flood
Hazard Area status and flood disaster assistance duly executed by the applicable
Credit Party relating thereto (to the extent such real property is located in a
Special Flood Hazard Area) and (ii) evidence of flood insurance as required by
Section 9.11 and any analogous provisions of the Security Documents, each of
which shall (A) be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable), (B) name
the Collateral Agent, on behalf of the Secured Parties, as additional insured
and loss payee/mortgagee, (C) identify the address of each property located in a
Special Flood Hazard Area, the applicable flood zone designation and the flood
insurance coverage and deductible relating thereto and (D) be otherwise in form
and substance reasonably satisfactory to the Administrative Agent and the
Majority Lenders (or their respective counsel).
“Flood Insurance Regulation” shall mean (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et seq.), as the same may be amended or recodified from
time to time or any successor statute thereto, (iv) the Flood Insurance Reform
Act of 2004 as now or hereafter in effect or any successor statute thereto and
(v) the Biggert-Waters Flood Insurance Reform Act of 2012, as now or hereafter
in effect or any successor statute thereto, together with all statutory and
regulatory provisions consolidating, amending, replacing, supplementing,
implementing or interpreting any of the foregoing, as amended or modified from
time to time.
“Floor” shall mean the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to USD LIBOR.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.
“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Free Cash Flow” shall mean, for any fiscal quarter, Consolidated EBITDAX of the
Borrower and its Restricted Subsidiaries minus the increase (or plus the
decrease) in non-cash Working Capital (without duplication of any working
capital changes already considered elsewhere and excluding the Available
24

--------------------------------------------------------------------------------



Commitment from the calculation of Consolidated Current Assets) from the
previous fiscal quarter minus the sum, in each case without duplication, of the
following amounts in respect of the Borrower and its Restricted Subsidiaries for
such period: (a) voluntary and scheduled cash prepayments and repayments of
Indebtedness (other than the Loans) which cannot be reborrowed pursuant to the
terms of such Indebtedness (other than any repayments of Other Debt and other
transactions contemplated by Section 10.7(a)(iii)), (b) cash paid for capital
expenditures, (c)(i) cash payments for amounts described in clauses (i) and (ii)
of the definition of Consolidated Interest Expense minus (ii) amounts described
in clause (iii) of the definition of Consolidated Interest Expense, (d) income
and franchise taxes paid in cash, (e) exploration expenses paid in cash, (f)(i)
Investments made in cash during such period (other than those made in reliance
on Section 10.5(i)) and (ii) Restricted Payments made in cash during such period
(other than those made in reliance on Section 10.6(i)), (g) Permitted EHP
Payments made during such period and (h) to the extent not included in the
foregoing and added back in the calculation of Consolidated EBITDAX, any other
cash charge that reduces the earnings of the Borrower and its Restricted
Subsidiaries, except (i) in the case of each of the forgoing clauses in this
definition, to the extent financed with proceeds of any Qualified Equity
Interests (excluding any Cure Amount) and (ii) in the case of the foregoing
clauses (a), (b), (e), (f)(i) (except to the extent made in reliance on Section
10.5(k)) and (g), to the extent financed with long term Indebtedness permitted
in the Credit Documents (other than the Loans).
“Free Cash Flow Utilizations” shall mean each of the following transactions that
occur in reliance on clause (d) of the definition of “Restricted Payment
Conditions”: (a) Investments made in reliance on Section 10.5(i), (b) Restricted
Payments made in reliance on Section 10.6(i) and (c) repayments of Other Debt
and other transactions contemplated by Section 10.7(a)(iii).
“Fronting Lender” shall mean Credit Suisse Loan Funding LLC.
“FSHCO” shall mean any Domestic Subsidiary substantially all of the assets of
which constitute the Equity Interests of CFCs.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests that any
provision hereof be applied in a way to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (ii) GAAP shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification Topic No. 825 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any of its Subsidiaries at “fair value,” as defined therein, and
Indebtedness shall be measured at the aggregate principal amount thereof, and
(iii) the accounting for operating leases and capital leases shall be determined
in compliance with the definition of “Capitalized Lease”.
“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, city, territory or other political subdivision thereof, and any
entity or authority exercising executive,
25

--------------------------------------------------------------------------------



legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, including a central bank or stock exchange and any
port authority.
“Grantors” shall mean the Borrower, each Guarantor and each Production Sharing
Entity.
“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit C.
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain financial condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or Disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the Indebtedness
in respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.
“Guarantors” shall mean (a) each Restricted Subsidiary listed on Schedule 1.1(c)
that becomes a party to the Guarantee on the Closing Date (except to the extent
such subsidiary is released from its Guarantee in accordance with the terms
hereof); provided that, for the avoidance of doubt, each Restricted Subsidiary
listed on Schedule 1.1(c) shall be required to become a party to the Guarantee
on the Closing Date (other than (x) an Excluded Subsidiary or (y) a Production
Sharing Entity for so long as such Subsidiary is party to a Production Sharing
Contract (except, in each case, to the extent provided below)) and (b) each
other Restricted Subsidiary (other than (x) an Excluded Subsidiary or (y) a
Production Sharing Entity for so long as such Subsidiary is party to a
Production Sharing Contract (except, in each case, to the extent provided
below)) that becomes a party to the Guarantee after the Closing Date pursuant to
Section 9.11 or otherwise; provided that, for the avoidance of doubt, the
Borrower in its sole discretion may cause any Restricted Subsidiary that is not
required to be a Guarantor hereunder or pursuant to the Security Documents to
provide a Guarantee by causing such Restricted Subsidiary to execute a Guarantee
and such Restricted Subsidiary shall be a Guarantor and Credit Party for all
purposes hereunder except to the extent released from such Guarantee in
accordance with the terms hereof.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
natural gas or natural gas liquids, radioactive materials, friable asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas and
(b) any chemicals, materials, substances, or wastes defined as or included in
the definition of or otherwise classified or regulated as “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law or that would otherwise reasonably be expected to
result in liability under any Environmental Law.
26

--------------------------------------------------------------------------------



“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, future contracts, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, total
return swap, credit spread transaction, repurchase transaction, reserve
repurchase transaction, securities lending transaction, weather index
transaction, spot contracts, fixed-price physical delivery contracts with a
tenor over 90 days, whether or not exchange traded, or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., or any International Foreign Exchange Master
Agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. Notwithstanding the foregoing, agreements or obligations to
physically sell any commodity at any index-based price shall not be considered
Hedge Agreements.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.
“Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.
“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.
“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBOR Rate.”
“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than
(i) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP, and (ii) obligations
resulting under firm transportation contracts, supply agreements, take or pay
contracts (including in connection with the purchase of power from solar power
projects) or other similar agreements entered into in the ordinary course of
business), (d) the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person, (e) the principal component of
27

--------------------------------------------------------------------------------



all obligations in respect of Capitalized Leases of such Person, (f) net Hedging
Obligations of such Person, (g) obligations to deliver commodities, goods or
services, including Hydrocarbons, in consideration of one or more advance
payments received by such Person, made more than one (1) month in advance of the
month in which the commodities, good or services are to be delivered, other than
obligations relating to net oil, natural gas liquids or natural gas balancing
arrangements arising in the ordinary course of business, (h) all indebtedness
(excluding prepaid interest thereon) of any other Person secured by any Lien on
any property owned by such Person, whether or not such indebtedness has been
assumed by such Person or is limited in recourse, (i) the amount of all
obligations of such Person with respect to the redemption, repayment or other
repurchase in respect of Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock),
(j) the undischarged balance of any Production Payments and Reserve Sales
created by such Person or for the creation of which such Person directly or
indirectly received payment and (k) without duplication, all Guarantee
Obligations of such Person in respect of the items described in clauses (a)
through (j) above; provided that Indebtedness shall not include (i) trade and
other ordinary-course payables (including payroll) and accrued expenses (which
are not more than 90 days past the due date of payment unless the subject of a
good faith dispute), (ii) deferred or prepaid revenues, (iii) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller, (iv) in the
case of the Borrower and its Restricted Subsidiaries, all intercompany
Indebtedness made in the ordinary course of business, (v) guaranties, bonds and
surety obligations incurred in the ordinary course of business and required by
governmental requirements in connection with the exploration, development or
operation of Oil and Gas Properties, (vi) in-kind obligations relating to net
oil, natural gas liquids or natural gas balancing positions arising in the
ordinary course of business, (vii) any obligation in respect of a Farm-In
Agreement or similar arrangement whereby such Person agrees to pay all or a
share of the drilling, completion or other expenses of an exploratory or
development well (which agreement may be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interest therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well in
exchange for an ownership interest in an oil or gas property, (viii) operating
leases or sale and leaseback transactions (except any resulting obligations
under any Capitalized Lease), (ix) any Guarantee Obligations incurred in the
ordinary course of business to the extent not guaranteeing Indebtedness,
(x) prepayments for gas and crude oil production not in excess of $20,000,000 in
the aggregate at any time outstanding and (xi) obligations to deliver
commodities or pay royalties or other payments in connection with and
obligations arising from net profits interests, working interests, overriding,
non-participating or other royalty interests or similar real property interests.
The amount of any net Hedging Obligations on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (g) above shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith. Notwithstanding anything in this definition to the contrary,
Indebtedness shall be calculated without giving effect to the effects of
Financial Accounting Standards Board Accounting Standards Codification 815 and
related interpretations to the extent such effects would otherwise increase or
decrease an amount of Indebtedness for any purpose hereunder as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness.
“Indemnified Liabilities” shall have the meaning provided in Section 13.5(b).
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Credit Document and (b) to the extent not
otherwise described in (a), Other Taxes.
“Indemnitees” shall have the meaning provided in Section 13.5(b).
28

--------------------------------------------------------------------------------



“Industry Investments” shall mean Investments and/or expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the Oil and Gas Business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of Oil and Gas
Business jointly with third parties, including: (1) ownership interests
(directly or through equity) in Oil and Gas Properties or gathering,
transportation, processing, or related systems; and (2) Investments and/or
expenditures in the form of or pursuant to operating agreements, processing
agreements, Farm-In Agreements, Farm-Out Agreements, development agreements,
area of mutual interest agreements, unitization agreements, pooling
arrangements, joint bidding agreements, service contracts, joint venture
agreements, partnership agreements (whether general or limited), and other
similar agreements (including for limited liability companies) with third
parties.
“Initial Loans” shall have the meaning provided in Section 2.1(a).
“Initial Maturity Date” shall mean the date that is the fifth anniversary after
the Closing Date, or, if such anniversary is not a Business Day, the Business
Day immediately following such anniversary.
“Initial Reserve Report” shall mean the reserve engineers’ report evaluating the
Proved Developed Producing Reserves of the Credit Parties prepared by the
internal engineers of the Borrower as of December 1, 2020, delivered to the
Administrative Agent prior to the date hereof.
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit K hereto.
“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Interpolated Rate” shall have the meaning assigned to such term in the
definition of “LIBOR Rate.”
“Investment” shall have the meaning provided in Section 10.5.
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency selected by the Borrower.
“IRS” shall mean the United States Internal Revenue Service.
“ISDA Definitions” shall mean the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“Junior DIP Facility” shall have the meaning provided in the recitals to this
Agreement.
“Junior Lien” shall mean a Lien on the Collateral that is subordinated to the
Liens granted under the Credit Documents pursuant to a Junior Lien Intercreditor
Agreement (it being understood that Junior Liens are not required to be pari
passu with other Junior Liens, and that Indebtedness secured by Junior Liens may
have Liens that are senior in priority to, or pari passu with, or junior in
priority to, other Liens constituting Junior Liens).
29

--------------------------------------------------------------------------------



“Junior Lien Intercreditor Agreement” shall mean a customary intercreditor
agreement in form and substance reasonably acceptable to the Administrative
Agent, the Collateral Agent, the Borrower and the Majority Lenders, as it may be
amended, restated, amended and restated, supplemented, extended, replaced,
exchanged or otherwise modified from time to time in accordance with, and as
permitted by, this Agreement, which agreement shall provide that the Liens on
the Collateral securing such Indebtedness shall rank junior to the Liens on the
Collateral securing the Obligations.
“Lender” shall have the meaning provided in the preamble to this Agreement.
“Lender Default” shall mean (i) the refusal (which must be given in writing and
has not been retracted) or failure of any Lender to make available its portion
of any incurrence of Loans, which refusal or failure is not cured within one
Business Day after the date of such refusal or failure, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied; (ii) the failure of any Lender to pay over to any Agent or any
other Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due; (iii) a Lender has notified the Borrower or
the Administrative Agent in writing that it does not intend or expect to comply
with any of its funding obligations, or has made a public statement to that
effect with respect to its funding obligations under the Facility (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iv) a Lender has failed, within three
(3) Business Days after a written request by the Administrative Agent, to
confirm in writing that it will comply with its funding obligations under the
Facility (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (iv) upon receipt of such written confirmation by the
Administrative Agent and the Borrower) or (v) a Distressed Person has admitted
in writing that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event or a Bail-In Action. Any determination by the
Administrative Agent that a Lender Default has occurred under any one or more of
clauses (i) through (v) above shall be conclusive and binding absent manifest
error, and the applicable Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower and each
Lender.
“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
Debtor Relief Law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any Person that directly or
indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof, so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Leverage Ratio Covenant” shall mean the covenant of the Borrower set forth in
Section 10.11(a).
30

--------------------------------------------------------------------------------



“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate (other than an ABR Loan bearing interest by
reference to the Adjusted LIBOR Rate by virtue of clause (c) of the definition
of ABR).
“LIBOR Rate” shall mean, subject to the implementation of a Benchmark
Replacement in accordance with Section 2.10(d), for any Interest Period with
respect to any Borrowing of a LIBOR Loan, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on the applicable Bloomberg screen page
that displays such rate (or, in the event that such rate does not appear on such
Bloomberg page or screen, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 AM London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that if the Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars, then the LIBOR Rate shall be the Interpolated
Rate at such time; provided, further that if the Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Interpolated Rate” shall mean, at any time, the rate per annum (rounded to the
same number of decimals as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available in Dollars) that exceeds the Impacted Interest Period, in each case,
at such time. Notwithstanding the foregoing, (x) unless otherwise specified in
any amendment to this Agreement entered into in accordance with Section 2.10(d),
in the event that a Benchmark Replacement with respect to the LIBOR Rate is
implemented, then all references herein to the LIBOR Rate shall be deemed
references to such Benchmark Replacement and (y) in no event shall the LIBOR
Rate (including any Benchmark Replacement with respect thereto) be less than one
percent (1.00%).
“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset, (b)
production payments and the like payable out of Oil and Gas Properties or (c)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset; provided that in no event shall an operating lease be deemed to be a Lien
under GAAP.
“Liquidity” shall mean, as of any date of determination, the sum of (a) the
Available Commitment on such date plus (b) the aggregate amount of Unrestricted
Cash and cash equivalents of the Borrower and the Grantors at such date
(provided, that solely for purposes of Section 6(q), “Liquidity” as of the
Closing Date shall include the aggregate amount of Unrestricted Cash and cash
equivalents of the Borrower and its Restricted Subsidiaries).
“Loan” shall mean each Initial Loan and each Extended Loan made by any Lender
hereunder.
“Majority Class Lenders” shall mean, at any date, (a) with respect to Initial
Loans, Non-Defaulting Lenders having or holding a majority of the outstanding
principal amount of the Initial Loans in the aggregate at such date and (b) with
respect to Extended Loans, Non-Defaulting Lenders having or holding a majority
of the outstanding principal amount of the Extended Loans in the aggregate at
such date.
“Majority Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the outstanding principal amount of the Loans in the
aggregate at such date.
31

--------------------------------------------------------------------------------



“Manufactured (Mobile) Home” shall have the meaning assigned to such term in the
applicable Flood Insurance Regulation.
“Margin Stock” shall have the meaning assigned to such terms in Regulation U.
“Master Agreement” shall have the meaning assigned to such term in the
definition of “Hedge Agreements.”
“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Restricted Subsidiaries, taken as a whole, that, individually or in the
aggregate, would materially adversely affect (a) the business, assets,
operations, properties or financial condition of the Borrower and the other
Credit Parties, taken as a whole (other than as a result of the events leading
up to, directly arising from, or direct effects of, the commencement or
continuance of the Chapter 11 Cases), (b) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their material obligations
under the Credit Documents, or (c) the rights and remedies of the Agents and the
Lenders under the Credit Documents; provided that no event, circumstance,
development, change, occurrence or effect to the extent resulting from, arising
out of, or relating to the COVID-19 pandemic shall be deemed to constitute, or
shall be taken into account in determining whether there has been, a Material
Adverse Effect to the extent that such event, circumstance, development, change,
occurrence or effect, as applicable, has been disclosed in writing to the
Administrative Agent and the Lenders.
“Material Indebtedness” shall mean (i) the EHP Notes, (ii) the First Lien Exit
Facility Indebtedness and (iii) any other Indebtedness (other than the Loans) of
any one or more of the Borrower or any Restricted Subsidiary in an aggregate
principal amount exceeding $50,000,000.
“Material Real Property” shall mean, at any date of determination, any (x)
Specified Properties, and (y) other owned or leased surface real property
interests or other real property interests (other than Specified Properties)
with a fair market value, as reasonably estimated by the Borrower, in excess of
$5,000,000 individually and $7,500,000 in the aggregate for all such real
property interests, but excluding, in the case of this clause (y), Excluded
Assets.
“Material Subsidiary” shall mean, at any date of determination, (i) each
wholly-owned (directly or indirectly) Restricted Subsidiary of the Borrower such
that the Consolidated Total Assets of the Immaterial Subsidiaries (when combined
with the assets of each such Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) at the last day of the Test Period for which financial
statements have been delivered, or required to be delivered, pursuant to
Section 9.1(a) or Section 9.1(b) are equal to or less than 2.50% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries (other
than the EHP Entities prior to the EHP Discharge Date) at such date, determined
in accordance with GAAP, (ii) each Subsidiary of the Borrower that owns
Specified Properties, and (iii) each Subsidiary that guarantees Material
Indebtedness of the Borrower and its Restricted Subsidiaries other than the EHP
Notes.
“Maturity Date” shall mean, (a) with respect to the Initial Loans, the Initial
Maturity Date and (b) with respect to any Extended Loans, the final maturity
date as specified in the applicable Extension Offer, or, if any such date is not
a Business Day, the Business Day immediately following such date.
“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.14(b).
“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Equity Interests.
32

--------------------------------------------------------------------------------



“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the Collateral
Agent for the benefit of the Secured Parties in respect of that Mortgaged
Property, substantially in the form of Exhibit D (with such changes thereto as
may be necessary to account for local law matters) or otherwise in such form as
agreed between the Borrower and the Collateral Agent; provided, that any
Mortgage encumbering solely Oil and Gas Properties shall exclude any Building or
Manufactured (Mobile) Home (including, for the avoidance of doubt, the contents
thereof) that is located on any such Oil and Gas Property covered by (or
intended to be covered by) such Mortgage.
“Mortgaged Property” shall mean, at any time, all Specified Properties and all
Material Real Property with respect to which a Mortgage is required to be
granted and/or which are required to be subject to an Acceptable Security
Interest under the Credit Documents, including under Section 6(f), Section 9.11
and Section 9.13 of this Agreement; provided, that (x) Mortgaged Property
consisting of Specified Properties shall exclude any Building or Manufactured
(Mobile) Home (including, for the avoidance of doubt, the contents thereof) that
is located on any Specified Property covered by (or intended to be covered by) a
Mortgage and is located in a Special Flood Hazard Area and (y) Mortgaged
Property (other than Specified Properties) shall exclude any Building or
Manufactured (Mobile) Home (including, for the avoidance of doubt, the contents
thereof) that is located on any Material Real Property (other than any Specified
Property) covered by (or intended to be covered by) a Mortgage and is located in
a Special Flood Hazard Area with respect to which the Majority Lenders
reasonably determine that (i) the estimated value of such Building or
Manufactured (Mobile) Home (and the contents thereof) is not (and in the future
is not expected to be) material in relation to the aggregate value of the
Collateral and (ii) the time or expense of obtaining a grant of a security
interest in such Building or Manufactured (Mobile) Home (and the contents
thereof) outweighs the benefits thereof.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Necessary Cure Amount” shall have the meaning provided in Section
11.14(a)(iii).
“Net Cash Proceeds” shall mean (a) with respect to any Disposition, the cash
proceeds thereof (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of, in
respect of the Borrower and its Restricted Subsidiaries (i) selling expenses
(including reasonable broker’s fees or commissions, legal, accounting and
investment banking fees and expenses, title insurance premiums, survey costs,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Disposition (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness permitted hereunder that is secured by a Lien
permitted hereunder (other than any Lien pursuant to a Security Document) on the
asset disposed of in such Disposition and required to be repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
asset), (b) with respect to any Casualty Event, the cash proceeds received
pursuant to any casualty insurance policy in respect of a covered loss
thereunder of any assets of the Borrower or any of its Restricted Subsidiaries,
net of any actual out-of-pocket costs and expenses incurred by the Borrower or
any of its Restricted Subsidiaries in connection with the adjustment, settlement
or collection of any claims of the Borrower or the applicable Restricted
Subsidiary in respect thereof, and (c) with respect to any issuance or
incurrence of Indebtedness, the cash proceeds thereof, net of all taxes and
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
listing fees,
33

--------------------------------------------------------------------------------



commissions and brokerage, consultant and other customary fees and charges
actually incurred by the Borrower and its Restricted Subsidiaries in connection
with such issuance.
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Notes” shall mean the promissory notes of the Borrower described in Section
2.5(e) and being substantially in the form of Exhibit H, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.
“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3 and substantially in the form of Exhibit B or such
other form as shall be approved by the Administrative Agent (acting reasonably).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“NYFRB” shall mean the Federal Reserve Bank of New York.
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, premiums and fees that
accrue after the commencement by or against any Credit Party or any Affiliate
thereof in any proceeding under any bankruptcy or insolvency law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Credit Parties under the Credit Documents
(and any of their Restricted Subsidiaries to the extent they have obligations
under the Credit Documents) include the obligation (including Guarantee
Obligations) to pay principal, interest, the Applicable Premium, charges,
expenses, fees, attorney costs, indemnities and other amounts payable by any
Credit Party under any Credit Document.
“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.
“Oil and Gas Business” shall mean:
(a)    the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, natural gas liquids,
liquefied natural gas and other Hydrocarbons and mineral properties or products
produced in association with any of the foregoing;
(b)    the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting of any production from interests in
oil, natural gas, natural gas liquids, liquefied natural gas and other
Hydrocarbons and mineral properties or products produced in association
therewith; and the marketing of oil, natural gas, natural gas liquids, liquefied
natural gas and other Hydrocarbons and minerals obtained from unrelated Persons;
and
(c)    any business or activity relating to, arising from, or necessary,
appropriate, incidental or ancillary to the activities described in the
foregoing clauses (a) and (b) of this definition.
34

--------------------------------------------------------------------------------



“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests,
(c) all presently existing or future unitization agreements, pooling agreements
and declarations of pooled or unitized units and the units created thereby
(including all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of any Hydrocarbon
Interests, (d) all operating agreements, contracts and other agreements,
including Production Sharing Contracts and other production sharing contracts
and agreements, which relate to any Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests, (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to Hydrocarbon Interests, including all oil
in tanks, and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to Hydrocarbon Interests, (f) all tenements,
hereditaments, appurtenances and properties in any manner appertaining,
belonging, affixed or incidental to Hydrocarbon Interests and (g) all
properties, rights, titles, interests and estates described or referred to
above, including any and all property, real or personal, now owned or hereafter
acquired and situated upon, used, held for use or useful in connection with the
operating, working or development of any Hydrocarbon Interests or property
(excluding drilling rigs, automotive equipment, rental equipment or other
personal property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all oil wells,
gas wells, injection wells or other wells, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, gas processing plants and pipeline systems, power and cogeneration
facilities, steam flood facilities and any related infrastructure to any
thereof, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.
“Ongoing Hedges” shall have the meaning provided in Section 10.10(a).
“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced under
any Credit Document, or sold or assigned an interest in any Loan, Commitment or
any other interest under any Credit Document).
“Other Debt” shall have the meaning provided in Section 10.7(a).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.7(a)).
35

--------------------------------------------------------------------------------



“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
“Participant” shall have the meaning provided in Section 13.6(c)(i).
“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).
“Patriot Act” shall have the meaning provided in Section 13.18.
“Payment in Full” shall mean (a) prior to the funding of the Initial Loans on
the Closing Date, the termination of all Commitments and (b) from and after the
funding of the Initial Loans on the Closing Date, the payment in full in cash of
all Loans, together with all accrued and unpaid interest thereon, all fees and
all other Obligations incurred hereunder and under each other Credit Document
(other than contingent or indemnification obligations not then due and payable),
including the Applicable Premium.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Credit Party
or any ERISA Affiliate or to which any Credit Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.
“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets (including any
assets constituting a business unit, line of business or division) or Equity
Interests, so long as (a) if such acquisition involves the acquisition of Equity
Interests of a Person that upon such acquisition would become a Subsidiary, such
acquisition shall result in the issuer of such Equity Interests becoming a
Restricted Subsidiary and, to the extent required by Section 9.11, a Guarantor
or a Grantor; (b) such acquisition shall result in the Collateral Agent, for the
benefit of the Secured Parties, being granted a security interest in any Equity
Interests or any assets so acquired to the extent required by Section 9.11; (c)
immediately after giving effect to such acquisition, the Restricted Payment
Conditions shall have been satisfied; and (d) immediately after giving effect to
such acquisition, the Borrower and its Restricted Subsidiaries shall be in
compliance with Section 10.13.
“Permitted Additional Debt” shall mean any unsecured senior, unsecured senior
subordinated or unsecured subordinated loans or notes issued by the Borrower or
a Guarantor after the Closing Date (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the 181st day after the Final Maturity Date in effect at the time of incurrence
of such Permitted Additional Debt (other than customary offers to purchase upon
a change of control, AHYDO payments, customary asset sale or casualty or
condemnation event prepayments and customary acceleration rights after an event
of default prior to the 181st day after the Final Maturity Date in effect at the
time of incurrence of such Permitted Additional Debt) and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of the Facility, if applicable, (b) if such Indebtedness is subordinated in
right of payment to the Obligations, the terms of such Indebtedness provide for
customary subordination of such Indebtedness to the Obligations and is subject
to a Subordination Agreement, (c) no Subsidiary of the Borrower (other than a
Guarantor) is a borrower or guarantor with respect to such Indebtedness, (d)
that does not restrict, by its terms, the prepayment or repayment of the
Obligations, (e) the covenants, events of default, guarantees and other terms of
which (other than interest rate, fees, funding
36

--------------------------------------------------------------------------------



discounts and redemption or prepayment premiums reasonably determined by the
Borrower to be “market” rates, fees, discounts and premiums at the time of
issuance or incurrence of any such Indebtedness), taken as a whole, shall be
customary for high yield debt securities and are determined by the Borrower to
be no more restrictive on or less favorable to the Borrower and its Restricted
Subsidiaries than the terms of this Agreement (as in effect at the time of such
issuance or incurrence), taken as a whole, except to the extent this Agreement
is amended to incorporate any terms more restrictive than this Agreement and (f)
shall not include any financial maintenance covenants nor prohibit prior
repayment or prepayment of the Loans; provided that a certificate of an
Authorized Officer of the Borrower delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence or issuance of such
Indebtedness (or such later date as may be acceptable to the Majority Lenders),
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirements.
“Permitted EHP Payments” shall mean each payment of cash from the Borrower or a
Grantor to EHP Topco or its Subsidiaries, regardless of whether such payment is
structured as an Investment, contractual payment or otherwise, which payment
will be permitted pursuant to Section 10.18(a) so long as, (i) as of any date of
determination, on a pro forma basis for such Permitted EHP Payment: (a) the
aggregate amount of such payments in any fiscal quarter does not exceed
$10,000,000 for such fiscal quarter (with unused amounts in any fiscal quarter
being carried over to the immediately succeeding fiscal calendar quarter), (b)
no Default, Event of Default or, if prior to the Discharge of Priority Lien
Obligations, Borrowing Base Deficiency shall have occurred and be continuing,
and (c) the Borrower shall be in compliance with the Financial Performance
Covenants; provided that clause (c) above shall not be tested (and shall be
deemed satisfied) until the date of delivery (or date of required delivery) of
the financial statements required to be delivered under Section 6.1(b) for the
Test Period ending on March 31, 2021, or (ii) if the Borrower reasonably
determines in good faith that such payment is in accordance with industry
standards for a prudent owner and operator and is necessary for (a) health and
safety reasons, (b) to prevent a shutdown of or a Casualty Event related to the
facilities of the EHP Entities or (c) to restore the functioning of such
facilities in the event of an unforeseen shutdown or Casualty Event.
“Permitted Intercompany Activities” shall mean any transactions between or among
the Borrower and its Subsidiaries (for the avoidance of doubt, including
Unrestricted Subsidiaries) that are entered into in the ordinary course of
business of the Borrower and its Subsidiaries and, in the good faith judgment of
the Borrower, are necessary or advisable in connection with the ownership or
operation of the business of the Borrower and its Subsidiaries, including (i)
payroll, cash management, purchasing, insurance, indemnity and liability sharing
and hedging arrangements (other than the hedging arrangements of any
Unrestricted Subsidiaries), (ii) management, technology and licensing
arrangements, but excluding other payments to the EHP Entities and
(iii) purchase and sale of Hydrocarbons in connection with marketing activities.
“Permitted Investments” shall mean:
(1)    United States dollars;
(2)    securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of twenty-four (24) months
or less from the date of acquisition;
(3)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of twenty-four (24) months or less from the date of acquisition,
demand deposits, bankers’
37

--------------------------------------------------------------------------------



acceptances with maturities not exceeding three (3) years and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 (or the United States dollar equivalent as of the date of
determination) in the case of non-U.S. banks (any such bank in the forgoing an
“Approved Bank”);
(4)    repurchase obligations for underlying securities of the types described
in clauses (2) and (3) above or clauses (6) and (7) below entered into with any
financial institution or recognized securities dealer meeting the qualifications
specified in clause (3) above;
(5)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation by, a corporation (other than
structured investment vehicles and other than corporations used in structured
financing transactions) rated at least A-2 (or the equivalent thereof) by S&P or
at least P-2 (or the equivalent thereof) or better by Moody’s (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) and in each case maturing within twelve (12) months after the date
of acquisition thereof;
(6)    marketable short-term money market and similar liquid funds having a
rating of at least P-2 (or the equivalent thereof) or A-2 (or the equivalent
thereof) from either Moody’s or S&P, respectively (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another nationally recognized statistical rating agency selected by the
Borrower);
(7)    readily marketable direct obligations issued or fully guaranteed by any
state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof; provided, that each such readily
marketable direct obligation shall have an Investment Grade Rating from either
Moody’s or S&P or Moody’s (or the equivalent thereof) (or, if at any time
neither Moody’s nor S&P or Moody’s (or the equivalent thereof) shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency selected by the Borrower) with maturities of
thirty-six (36) months or less from the date of acquisition;
(8)    Investments with average maturities of twelve (12) months or less from
the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Borrower); and
(9)    investment funds investing substantially all of their assets in
securities of the types de-scribed in clauses (1) through (8) above.
“Permitted Liens” shall mean:
(a)    Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings diligently conducted, for which appropriate
reserves have been established in accordance with GAAP (or in the case of any
Foreign Subsidiary, the comparable accounting principles in the relevant
jurisdiction), or for property taxes on property that the Borrower or one
38

--------------------------------------------------------------------------------



of its Subsidiaries has determined to abandon if the sole recourse for such tax,
assessment, charge or claim is to such property;
(b)    Liens in respect of property or assets of the Borrower or any of the
Restricted Subsidiaries imposed by law, such as landlords’, sublandlords’,
vendors’, operators’, suppliers’, carriers’, warehousemen’s, repairmen’s,
construction contractors’, workers’, materialmen’s and mechanics’ Liens and
other similar Liens arising in the ordinary course of business or incident to
the exploration, development, operation or maintenance of Oil and Gas
Properties, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect and (i) are not overdue for a period of more than sixty (60) days or (ii)
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;
(c)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 11.9;
(d)    Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation, and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or to secure (or secure the Liens
securing) liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;
(e)    deposits and other Liens securing (or securing the bonds or similar
instruments securing) the performance of tenders, statutory obligations,
plugging and abandonment or decommissioning obligations, surety, stay, customs
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (including
letters of credit issued in lieu of such bonds or to support the issuance
thereof) incurred in the ordinary course of business or in a manner consistent
with past practice or industry practice including those incurred to secure
health, safety and environmental obligations in the ordinary course of business,
or otherwise constituting Investments permitted by Section 10.5;
(f)    ground leases, subleases, licenses or sublicenses in respect of real
property (other than any Oil and Gas Properties) on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;
(g)    easements, rights-of-way, restrictive covenants, licenses, restrictions
(including zoning restrictions), title defects, exceptions, reservations,
deficiencies or irregularities in title, encroachments, protrusions, servitudes,
rights, eminent domain or condemnation rights, permits, conditions and covenants
and other similar charges or encumbrances (including in any rights-of-way or
other property of the Borrower or its Restricted Subsidiaries for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines
for the removal of gas, oil or other minerals or timber, and other like
purposes, or for joint or common use of real estate, rights of way, facilities
and equipment) not (i) interfering in any material respect with the business of
the Borrower and its Restricted Subsidiaries, taken as a whole, (ii) securing
monetary obligations or (iii) materially impairing the value of the affected
Specified Properties, taken as a whole and, to the extent reasonably agreed by
the Majority Lenders, any exception on the title reports issued in connection
with any Specified Properties;
39

--------------------------------------------------------------------------------



(h)    (i) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, liens reserved in oil, gas or other Hydrocarbons, minerals,
leases for bonus, royalty or rental payments and for compliance with the terms
of such lease and (ii) any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business or
otherwise permitted by this Agreement and not securing Indebtedness;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bankers’ acceptance
issued for the account of the Borrower or any of its Restricted Subsidiaries;
provided that such Lien secures only the obligations of the Borrower or such
Restricted Subsidiaries in respect of such letter of credit or bankers’
acceptance to the extent permitted under Section 10.1;
(k)    leases, licenses, subleases or sublicenses granted to others not (i)
interfering in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole or (ii) securing any Indebtedness for
borrowed money;
(l)    Liens arising from precautionary UCC financing statement or similar
filings made in respect of operating leases entered into by the Borrower or any
of its Restricted Subsidiaries;
(m)    Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts,
commodity trading accounts or other brokerage accounts of the Borrower and the
Restricted Subsidiaries held at such banks or financial institutions, as the
case may be, in the ordinary course of business;
(n)    Liens which arise in the ordinary course of business under operating
agreements (including preferential purchase rights, consents to assignment and
other restraints on alienation), joint operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, Farm-Out
Agreements, Farm-In Agreements, division orders, contracts for the sale,
gathering, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements, royalty
and overriding royalty agreements, reversionary interests, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual or
customary in the Oil and Gas Business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by the Borrower or
any Restricted Subsidiary or materially impair the value of the affected
Specified Properties, taken as a whole;
(o)    Liens on pipelines, pipeline facilities and other midstream assets or
facilities that arise by operation of law or other like Liens arising by
operation of law in the ordinary course of business and incidental to the
exploration, development, operation and maintenance of Oil and Gas Properties;
40

--------------------------------------------------------------------------------



(p)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;
(q)    Liens on equipment of the Borrower or any Restricted Subsidiary granted
in the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s client at which such equipment is located;
(r)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;
(s)    Liens arising under statutory provisions of applicable law with respect
to production purchased from others; and
(t)    deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries to secure the performance of the
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises.
“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon and other amounts paid in connection with
the defeasance or discharge of such Indebtedness plus other amounts paid
consisting of original issue discount or fees and expenses incurred in
connection with such Refinancing, (B)  the direct and contingent obligors with
respect to such Permitted Refinancing Indebtedness immediately prior to such
Refinancing are not changed as a result of such Refinancing (except that a
Guarantor may be added as an additional obligor and except as may change
pursuant to subclause (G) below), (C) other than with respect to a Refinancing
in respect of Indebtedness incurred pursuant to Section 10.1(h), such Permitted
Refinancing Indebtedness shall have a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Refinanced
Indebtedness, (D) subject to clause (G) below, the terms and conditions of any
such Permitted Refinancing Indebtedness, taken as a whole, are not materially
less favorable to the Lenders than the terms and conditions of the Refinanced
Indebtedness being Refinanced (including, if applicable, as to collateral
priority and subordination, but excluding as to interest rates, fees, floors,
funding discounts and redemption or prepayment premiums) or are customary for
similar Indebtedness in light of current market conditions, (E) if the
Refinanced Indebtedness is subordinated in right of payment to the Obligations,
such Permitted Refinancing Indebtedness shall be subordinated to the
Obligations, subject to a Subordination Agreement on terms no less favorable to
the Secured Parties than such Refinanced Indebtedness, (F) if the Refinanced
Indebtedness is incurred in reliance on Section 10.1(b)(i), such Permitted
Refinancing Indebtedness shall be unsecured or, if secured, shall be subject to
the First Lien/Second Lien Intercreditor Agreement and shall not be secured by
any assets other than the Collateral or (y) is subject to a Junior Lien, such
Permitted Refinancing Indebtedness shall be unsecured or, if secured, shall be
subject to a Junior Lien Intercreditor Agreement and shall not be secured by any
assets other than the Collateral and (G) if the Refinanced Indebtedness
constitutes the EHP Notes,
41

--------------------------------------------------------------------------------



(i) such Permitted Refinancing Indebtedness shall be required to be Indebtedness
that is incurred in reliance on Section 10.1(b)(i), (c)(i), (n) or (o), (ii) the
All-In-Yield with respect to such Permitted Refinancing Indebtedness shall not
exceed (I) if such Permitted Refinancing Indebtedness is incurred on or prior to
the date that is the three-and-a-half year anniversary of the Closing Date, the
All-In- Yield with respect to the EHP Notes in effect as of the Closing Date and
(I) if such Permitted Refinancing Indebtedness is incurred following the date
that is the three-and-a-half year anniversary of the Closing Date, the
All-In-Yield with respect to the EHP Notes in effect as of the date of such
incurrence ,plus 100 bps, (iii) without prejudice to the requirements set forth
in Section 10.1(f), if such Permitted Refinancing Indebtedness is incurred in
reliance on Section 10.1(b)(i), (n) or (o), the EHP Entities shall become
Guarantors hereof upon the incurrence of such Permitted Refinancing Indebtedness
and (iv) in no event shall the proceeds of the First Lien Exit Facility be used
to Refinance the EHP Notes or any Permitted Refinancing Indebtedness in respect
thereof. Notwithstanding the foregoing, Permitted Refinancing Indebtedness in
respect of Permitted Additional Debt must constitute Permitted Additional Debt.
A certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence or
issuance of such Indebtedness (or such later date as may be acceptable to the
Administrative Agent), together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirements set forth in the
definition of “Permitted Refinancing Indebtedness” shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirements.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
“PIK Election Period” shall have the meaning provided in Section 2.8(g).
“PIK Interest” shall mean the interest that accrues and is added to the
outstanding principal balance of the Loans in accordance with Section 2.8(g),
which shall thereafter be deemed principal bearing interest in accordance with
Section 2.8(a) and (b), subject to Section 2.8(c).
“PIK Interest Election” shall have the meaning provided in Section 2.8(g).
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA, that is or was within any of the preceding six plan years sponsored,
maintained for or contributed to by (or to which there is or was an obligation
to contribute or to make payments to) any Credit Party, or with respect to which
any Credit Party has any actual or contingent liability.
“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Proceeding” shall have the meaning provided in Section 13.5(b).
42

--------------------------------------------------------------------------------



“Production Payments and Reserve Sales” shall mean the grant or transfer by the
Borrower or any of its Restricted Subsidiaries to any Person of the right to
receive all or a portion of the production or the proceeds from the sale of
production attributable to such properties where the holder of such interest has
recourse solely to such production or proceeds of production, subject to the
obligation of the grantor or transferor to operate and maintain, or cause the
subject interests to be operated and maintained, in a reasonably prudent manner
or other customary standard or subject to the obligation of the grantor or
transferor to indemnify for environmental, title or other matters customary in
the Oil and Gas Business, including any such grants or transfers.
“Production Sharing Contract” shall mean one or more contracts, agreements or
similar instruments governing the sharing of production constituting Proved
Reserves, on which Proved Reserves or contracts, agreements or similar
instruments, a Lien cannot be granted without the consent of a third party or on
which a Lien is contractually or statutorily prohibited.
“Production Sharing Entities” shall mean (i) California Resources Long Beach,
Inc., a Delaware corporation, for so long as it is party to a Production Sharing
Contract, (ii) Tidelands Oil Production Company, a Texas limited liability
company, for so long as it is party to a Production Sharing Contract,
(iii) Thums Long Beach Company, a Delaware corporation, for so long as it is
party to a Production Sharing Contract, and (iv) any other Subsidiary party to
any Production Sharing Contract, for so long as it is a party to a Production
Sharing Contract.
“Projections” shall mean financial estimates, forecasts and other
forward-looking information prepared by or on behalf of the Borrower or any of
its representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby.
“Proposed Acquisition” shall have the meaning provided in Section 10.10(a).
“Proved Developed Producing Reserves” shall mean oil and gas mineral interests
that, in accordance with Petroleum Industry Standards, are classified as both
“Proved Reserves” and “Developed Producing Reserves.”
“Proved Developed Reserves” shall mean oil and gas mineral interests that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and one of the following: (a) “Developed Producing Reserves” or
(b) “Developed Non-Producing Reserves.”
“Proved Reserves” shall mean oil and gas mineral interests that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Specified Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower and
Grantors’ collective interests in such reserves during the remaining expected
economic lives of such reserves, calculated in accordance with the Bank Price
Deck.
“Qualified Acquisition” shall mean an acquisition or a series of related
acquisitions in which the consideration paid by the Credit Parties is equal to
or greater than $50,000,000.
43

--------------------------------------------------------------------------------



“Qualified Disposition” shall mean a Disposition or a series of related
Dispositions in which the consideration received by the Credit Parties is equal
to or greater than $50,000,000.
“Qualified Equity Interests” shall mean any Equity Interests of the Borrower
other than Disqualified Stock.
“Recipient” shall mean (a) any Agent or (b) any Lender, as applicable.
“Reference Time” shall mean, with respect to any setting of the then-current
Benchmark, (1) if such Benchmark is USD LIBOR, 11:00 a.m. (London time) on the
day that is two London banking days preceding the date of such setting, and (2)
if such Benchmark is not USD LIBOR, the time determined by the Administrative
Agent in its reasonable discretion.
“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”
“Refinanced Indebtedness” shall have the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness.”
“Register” shall have the meaning provided in Section 13.6(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Related Indemnified Person” shall mean, with respect to an Indemnitee, (1) any
controlling Person or controlled Affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
controlling Persons or controlled Affiliates and (3) the respective agents and
representatives of such Indemnitee or any of its controlling Persons or
controlled Affiliates, in the case of this clause (3), acting at the
instructions of such Indemnitee, controlling Person or such controlled
Affiliate.
“Related Party” shall mean, with respect to any Agent or any Lender, its
Affiliates and the officers, directors, employees, agents, attorney-in-fact,
attorneys, representatives, partners, members, trustees and advisors of such
Agent or Lender and of such Agent’s or Lender’s Affiliates.
“Release” shall mean any release, spill, emission, discharge, disposal, leaking,
pumping, pouring, dumping, emitting, migrating, emptying, injecting or leaching
into, through, or from the air, surface water, groundwater, sediment, land
surface or subsurface strata.
“Relevant Governmental Body” shall mean the Board or the NYFRB, or a committee
officially endorsed or convened by Board or the NYFRB, or any successor thereto.
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.
“Representatives” shall have the meaning provided in Section 13.16.
44

--------------------------------------------------------------------------------



“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Reserve Report” shall mean (a) the Initial Reserve Report and (b) prior to the
Discharge of Priority Lien Obligations, a Reserve Report (as defined in the
First Lien Exit Credit Agreement) and thereafter a reserve report established in
accordance with the procedures set forth in the First Lien Exit Credit Agreement
as in effect on the Closing Date and substituting the relevant Lenders for the
lenders under the First Lien Exit Credit Agreement and in either case otherwise
complying with the requirements of the First Lien Exit Credit Agreement;
provided that, following the Discharge of Priority Lien Obligations, in addition
to the calculations based upon the most recent Bank Price Deck such report shall
include parallel calculations based upon the Strip Price.
“Reserve Report Certificate” shall mean a certificate of an Authorized Officer
in substantially the form of Exhibit A certifying as to the matters set forth in
Section 9.14(c).
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
“Restricted Payment Conditions” shall mean as of any date of determination, on a
pro forma basis for the transaction with respect to which the Restricted Payment
Conditions are being evaluated, (a) no Default, Event of Default or, if prior to
the Discharge of Priority Lien Obligations, Borrowing Base Deficiency shall have
occurred and be continuing, (b) prior to the Discharge of Priority Lien
Obligations, the Available Commitment is not less than 25.0% of the Total
Commitment under (and as defined) in the First Lien Exit Credit Agreement, (c)
the Consolidated Total Net Leverage Ratio is less than or equal to 2.30 to 1.00
and (d) Distributable Free Cash Flow is greater than or equal to zero on such
date of determination.
“Restricted Payments” shall have the meaning provided in Section 10.6.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Restructuring Support Agreement” shall have the meaning provided in the
recitals to this Agreement.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Sanctions Laws” shall mean the following, in each case, to the extent enacted
and in effect: (a) laws, regulations, and rules promulgated or administered by
OFAC to implement U.S. sanctions programs, including any enabling legislation or
Executive Order related thereto, as amended from time to time; (b) the US
Comprehensive Iran Sanctions, Accountability, and Divestment Act and the
regulations and rules promulgated thereunder (“CISADA”), as amended from time to
time; (c) the U.S. Iran Threat Reduction and Syria Human Rights Act and the
regulations and rules promulgated thereunder (“ITRA”), as amended from time to
time; (d) the US Iran Freedom and Counter-Proliferation Act and the regulations
and rules promulgated thereunder (“IFCA”); (e) the sanctions and other
restrictive measures applied by the European
45

--------------------------------------------------------------------------------



Union in pursuit of the Common Foreign and Security Policy objectives set out in
the Treaty on European Union; and (f) any similar sanctions laws as may be
enacted from time to time in the future by the U.S., the European Union (and its
member states), or the U.N. Security Council or any other legislative body of
the United Nations; and any corresponding laws of jurisdictions in which the
Borrower operates or in which the proceeds of the Loans will be used or from
which repayments of the Obligations will be derived.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Scheduled Redetermination Date” shall have the meaning assigned to such term in
the First Lien Exit Credit Agreement.
“Screen Rate” shall have the meaning assigned to such term in the definition of
“LIBOR Rate.”
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender and each Subagent appointed pursuant to
Section 12.2 by the Administrative Agent with respect to matters relating to the
Credit Documents or by the Collateral Agent with respect to matters relating to
any Security Document.
“Securities Account” shall mean any securities account maintained by the Credit
Parties, including any “security accounts” under Article 9 of the UCC. All funds
in such Securities Accounts (other than Excluded Accounts) shall be conclusively
presumed to be Collateral and proceeds of Collateral and the Agents and the
Lenders shall have no duty to inquire as to the source of the amounts on deposit
in the Securities Accounts.
“Securities Account Control Agreement” has the meaning specified in Section
9.17.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Documents” shall mean, collectively, (a) the Collateral Agreement,
(b) the Mortgages, (c) the First Lien/Second Lien Intercreditor Agreement and
any Junior Lien Intercreditor Agreement and (d) each other security agreement or
other instrument or document executed and delivered pursuant to Section 9.11 or
9.13 or pursuant to any other such Security Documents or otherwise in order to
secure or perfect the security interest in any or all of the Obligations.
“Service Agreement Undertakings” shall mean agreements to pay fees and other
consideration in respect of agreed quantities of marketing, transportation
and/or other similar services in connection with reasonably anticipated (i)
production from Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries and (ii) associated production of non-operators and royalty and
similar interest owners, in each case which fees and other consideration are
payable whether or not such services are utilized.
“SFAS 87” has the meaning set forth in the definition of the term “Unfunded
Current Liability”.
“SOFR” with respect to any Business Day, a rate per annum equal to the secured
overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website on the immediately succeeding
Business Day.
46

--------------------------------------------------------------------------------



“SOFR Administrator” shall mean the NYFRB (or a successor administrator of the
secured overnight financing rate).
“SOFR Administrator’s Website” shall mean the website of the NYFRB, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.
“Solvent” shall mean, with respect to any Person on any date of determination,
that on such date (i)(a) the fair value of the assets of such Person and its
Restricted Subsidiaries, on a consolidated basis, exceeds, on a consolidated
basis, their debts and liabilities, subordinated, contingent or otherwise, (b)
the present fair saleable value of the property of such Person and its
Restricted Subsidiaries, on a consolidated basis, is greater than the amount
that will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured or (c) such Person
and its Restricted Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (ii) such Person and its Restricted
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. The amount
of any contingent liability at any time shall be computed as the amount that
would reasonably be expected to become an actual and matured liability.
“Specified Properties” shall mean (i) Oil and Gas Properties of the Credit
Parties that have Proved Reserves or Proved Developed Reserves and (ii) other
applicable Oil and Gas Properties of the Borrower and the other Credit Parties
that are included in the Borrowing Base and located within the geographic
boundaries and territorial waters of the United States.
“Specified Properties Collateral Coverage Minimum” shall mean that the Mortgaged
Properties in respect of Specified Properties shall represent at least 85% of
the PV-9 value of the Specified Properties.
“Specified Quarter” shall have the meaning provided in the definition of
Distributable Free Cash Flow.
“Specified Transaction” shall mean any acquisition, Investment, Disposition,
incurrence or repayment of Indebtedness, Restricted Payment or Subsidiary
designation that by the terms of this Agreement requires a financial ratio or
test to be calculated on a pro forma basis.
“Specified Volumes” shall have the meaning provided in the definition of
Acceptable Commodity Hedge Agreements.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. LIBOR Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Strip Price” as of any date of determination, the forward month prices as of
such date for ICE Brent Crude/NYMEX (as applicable) applicable to such future
production month for a five-year period (or
47

--------------------------------------------------------------------------------



such shorter period if forward month prices are not quoted for ICE Brent
Crude/NYMEX (as applicable) for the full five year period), as such prices are
quoted on the Intercontinental Exchange (or its successor) or the New York
Mercantile Exchange (or its successor) as of the determination date.
“Subagent” shall have the meaning provided in Section 12.2.
“Subordination Agreement” shall mean a subordination agreement in form and
substance reasonably acceptable to the Administrative Agent and/or the
Collateral Agent, the Borrower and the Majority Lenders, among the
Administrative Agent, the representative on behalf of any holders of senior
subordinated or subordinated Permitted Additional Debt, the Borrower, the
Guarantors and the other parties party thereto from time to time.
“Subsidiary” shall mean, with respect to any Person: (1) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50.0% of the
total Voting Equity is at the time of determination owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person or a combination thereof; and (2) any partnership, joint venture,
limited liability company or similar entity of which: (a) more than 50.0% of the
Voting Equity or general partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof whether in the form of
membership, general, special or limited partnership or otherwise, and (b) such
Person or any Restricted Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.
“Subsidiary Grantor” shall mean each Subsidiary Guarantor and each Production
Sharing Entity.
“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary”.
“Successor Borrower” shall have the meaning provided in Section 10.3(a)(i).
“Swap PV” shall mean, with respect to any commodity Hedge Agreement, the present
value, discounted at 9% per annum, of the future receipts expected to be paid to
the Borrower or its Restricted Subsidiaries under such Hedge Agreement netted
against the First Lien Exit Administrative Agent’s then current Bank Price Deck;
provided, that the “Swap PV” shall never be less than $0.00.
“Swap Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, the sum of any unpaid amount in
respect of such Hedge Agreement and such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
48

--------------------------------------------------------------------------------



“Term SOFR” shall mean for the applicable Corresponding Tenor as of the
applicable Reference Time, the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.
“Termination Date” shall mean (a) with respect to the Initial Loans, the earlier
to occur of (i) the Initial Maturity Date and (ii) the date on which any Loans
or other Obligations under the Credit Documents are accelerated in accordance
with Section 11.12 and (b) with respect to any Class of Extended Loans, the
earlier to occur of (i) the Maturity Date in respect of such Extended Loans and
(ii) the date on which any Loans or other Obligations under the Credit Documents
are accelerated in accordance with Section 11.12.
“Test Period” shall mean, for any date of determination under this Agreement,
(a) for the fiscal quarters ending on or before March 31, 2021, the one fiscal
quarter period ending on the last day of such applicable fiscal quarter, (b) for
the fiscal quarters ending June 30, 2021 and September 30, 2021, the applicable
period commencing on January 1, 2021 and ending on the last day of such
applicable fiscal quarter and (c) for (x) the fiscal quarter ending December 31,
2021 and (y) each fiscal quarter thereafter, any period of four (4) consecutive
fiscal quarters ending on the last day of such applicable fiscal quarter
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions
(including expenses in connection with hedging transactions (including
termination or amendment thereof), if any, payments to officers, employees and
directors as change of control payments, severance payments or special or
retention bonuses and payments or charges for payments on account of phantom
stock units, restricted stock, stock appreciation rights, restricted stock units
and options (including the repurchase or rollover of, or modifications to, the
foregoing awards)), this Agreement and the other Credit Documents and the
transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, the execution, delivery and performance
of this Agreement and the other Credit Documents, the borrowing of the Loans,
the use of the proceeds thereof, the borrowing of loans and issuance of letters
of credit under the First Lien Exit Facility, the payment of Transaction
Expenses and the other transactions contemplated by this Agreement and the
Credit Documents and the effectiveness and consummation of the Chapter 11 Plan
pursuant to the Confirmation Order.
“Transferee” shall have the meaning provided in Section 13.6(e).
“Treasury Rate” means, as of the date of incurrence of any Indebtedness, the
yield to maturity as of the date of incurrence of United States Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two Business Days prior to such incurrence date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from such incurrence date
to the scheduled maturity date of such Indebtedness.
“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.
“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time)
49

--------------------------------------------------------------------------------



promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms.
“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the Fair Market Value of the assets allocable thereto.
“Unrestricted Cash” shall mean cash or cash equivalents (including Permitted
Investments) of the Borrower or any of its Restricted Subsidiaries that would
not appear as “restricted” on a consolidated balance sheet of the Borrower or
any of its Restricted Subsidiaries; provided (a) cash or cash equivalents
(including Permitted Investments) that would appear as “restricted” on a
consolidated balance sheet of Borrower or any of its Restricted Subsidiaries
solely because such cash or cash equivalents (including Permitted Investments)
are subject to a Deposit Account Control Agreement or a Securities Account
Control Agreement in favor of the First Lien Exit Administrative Agent, the
First Lien Exit Collateral Agent or the Collateral Agent shall constitute
Unrestricted Cash hereunder, (b) cash and cash equivalents shall be included in
the determination of Unrestricted Cash only to the extent that such cash and
cash equivalents are maintained in accounts subject to a Deposit Account Control
Agreement or a Securities Account Control Agreement in favor of the Collateral
Agent; it being understood that such Deposit Account Control Agreements and
Securities Account Control Agreements may also be in favor of the First Lien
Exit Administrative Agent or First Lien Exit Collateral Agent, including in each
case as the “controlling agent” or other capacity with the same effect, without
affecting the inclusion of such cash and cash equivalents in the determination
of Unrestricted Cash, and (c) cash and cash equivalents that are maintained in
accounts to the extent required under the First Lien Exit Credit Agreement to
cash collateralize letter of credit exposure thereunder shall not be included in
Unrestricted Cash.
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date if, at such time or promptly
thereafter, the Borrower designates such Subsidiary as an “Unrestricted
Subsidiary” in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary designated as an Unrestricted Subsidiary by the Borrower in a written
notice to the Administrative Agent; provided that in the case of each of clauses
(a) and (b), (i) such designation shall be deemed to be an Investment (or
reduction in an outstanding Investment, in the case of a designation of an
Unrestricted Subsidiary as a Restricted Subsidiary) on the date of such
designation in an amount equal to the Fair Market Value of the Borrower’s
investment therein on such date and such designation shall be permitted only to
the extent such Investment is permitted under Section 10.5 on the date of such
designation, (ii) [reserved], (iii) no Default, Event of Default or, if prior to
the Discharge of Priority Lien Obligations, Borrowing Base Deficiency exists or
would result from such designation immediately after giving effect thereto,
(iv) immediately after giving pro forma effect to such designation, the Borrower
shall be in compliance with the Financial Performance Covenants on a pro forma
basis, (v) all representations and warranties made by any Credit Party contained
herein or in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such designation (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date and except that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect
50

--------------------------------------------------------------------------------



to any qualification therein) in all respects on such respective dates) and (vi)
at the time of such designation, if such Subsidiary owns any Specified
Properties, such designation shall be deemed a Disposition of such Specified
Properties and shall otherwise be in compliance with this Agreement and (c) each
Subsidiary of an Unrestricted Subsidiary. No Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of any Permitted Additional Debt or any Permitted
Refinancing Indebtedness in respect thereof. The Borrower may, by written notice
to the Administrative Agent, re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary (each, a “Subsidiary Redesignation”), and thereafter, such
Subsidiary shall no longer constitute an Unrestricted Subsidiary, but only if no
Event of Default would result from such Subsidiary Redesignation. Any such
Subsidiary Redesignation shall be deemed to constitute the incurrence by the
Borrower at the time of redesignation of any Investment, Indebtedness, or Liens
of such Subsidiary existing at such time, and the Borrower shall be in
compliance with Sections 10.1, 10.2 and 10.5 after giving effect to such
redesignation. As of the Closing Date, there are no Unrestricted Subsidiaries.
Notwithstanding the foregoing, no Production Sharing Entity that is the direct
owner of any Production Sharing Contract shall be designated as an Unrestricted
Subsidiary.
“Upfront Fee” shall have the meaning provided in Section 4.1(a).
“USD LIBOR” shall mean the London interbank offered rate for U.S. dollars.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 5.4(f).
“Voting Equity” shall mean, with respect to any Person, such Person’s Equity
Interests having the voting power entitled (without regard to the occurrence of
any contingency) to vote in the election of directors (or equivalent thereof),
members of management or trustees thereof under ordinary circumstances.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided that the effects of
any prepayments made on such Indebtedness shall be disregarded in making such
calculation.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.
“Withdrawal Liability” shall mean the liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean the Borrower and the Administrative Agent.
“Working Capital” shall mean, as at any date of determination, the difference of
Consolidated Current Assets minus Consolidated Current Liabilities.
51

--------------------------------------------------------------------------------



“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.
(d)    The terms “include,” “includes” and “including” are by way of example and
not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” shall mean “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” shall mean “to
and including”.
(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(h)    Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.
(i)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
(j)    The word “will” shall be construed to have the same meaning as the word
“shall”.
(k)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
52

--------------------------------------------------------------------------------



(l)    The principal amount of any non-interest bearing Indebtedness or other
discount security constituting Indebtedness at any date shall be the principal
amount thereof that would be shown on a balance sheet of the Borrower dated such
date prepared in accordance with GAAP.
1.3    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the first audited financial statements
delivered under Section 9.1(a), except as otherwise specifically prescribed
herein. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
(b)    Computation of Certain Financial Covenants. Unless otherwise specified
herein, all defined financial terms (and all other definitions used to determine
such terms) shall be determined and computed in respect of the Borrower and its
Restricted Subsidiaries on a consolidated basis.
1.4    Rounding. Any financial ratios required to be maintained or complied with
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
1.5    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.
1.6    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City (daylight saving or standard, as
applicable).
1.7    Timing of Payment or Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.
1.8    Borrowing Base. With respect to any basket, exception or threshold
determined herein by reference to a percentage of the Borrowing Base, (a) prior
to the Discharge of Priority Lien
53

--------------------------------------------------------------------------------



Obligations, the amount of the Borrowing Base applicable thereto shall be
determined by reference to the Borrowing Base Certificate most recently
delivered under Section 9.1(h) hereof and (b) from and after the Discharge of
Priority Lien Obligations, such percentage component of any such basket,
exception or threshold shall be disregarded for purposes of determining the
amount of, or the amount permitted under, such basket, exception or threshold,
and compliance with any such basket, exception or threshold shall be determined
solely by reference to the dollar component thereof; provided that the foregoing
shall in no event apply retroactively to any incurrence, transaction or other
action (or failure to take any action) which was consummated or otherwise
occurred prior to the Discharge of Priority Lien Obligations in reliance on such
percentage component of such basket, exception or threshold.
1.9    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., an “Extended Loan”) or
by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR Extended
Loan”).
1.10    Hedging Requirements Generally. For purposes of any determination with
respect to compliance with Section 10.10 or any other calculation under or
requirement of this Agreement in respect of hedging, such determination or
calculation shall be calculated separately for crude, gas and natural gas
liquid.
1.11    Certain Determinations. For purposes of determining compliance with any
of the covenants set forth in Section 9 or Section 10, but subject to any
limitation expressly set forth therein, as applicable, at any time (whether at
the time of incurrence or thereafter) that any Lien, Investment, Indebtedness,
Disposition, Restricted Payment, Affiliate transaction, prepayment, redemption
or the consummation of any other transaction meets the criteria of one, or more
than one, of the categories permitted pursuant to Section 9 or Section 10, as
applicable, the Borrower shall, in its sole discretion, determine under which
category such Lien, Investment, Indebtedness, Disposition, Restricted Payment,
Affiliate transaction, prepayment, redemption or the consummation of any other
transaction (or, in each case, any portion thereof) is permitted.
1.12    Pro Forma and Other Calculations.
(a)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Secured Net Leverage Ratio, the Consolidated Total Net Leverage
Ratio and the Current Ratio shall be calculated with respect to such period and
such Specified Transaction on a pro forma basis and in the manner prescribed by
this Section 1.12.
(b)    If since the beginning of any applicable Test Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.12,
then such financial ratio or test (or Consolidated Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this Section
1.12.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a Financial Officer of the
Borrower.
(d)    In the event that the Borrower or any Restricted Subsidiary issues,
repurchases or redeems Disqualified Stock (i) during the applicable Test Period
or (ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such issuance, refinancing or
54

--------------------------------------------------------------------------------



redemption of Disqualified Stock to the extent required, as if the same had
occurred on the last day of the applicable Test Period.
1.13    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.
1.14    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
SECTION 2.AMOUNT AND TERMS OF CREDIT
2.1    Commitments.
(a)    Subject to and upon the terms and conditions herein set forth, each
Lender agrees, severally and not jointly, to make a term loan to the Borrower
(or be deemed to make a term loan pursuant to the cashless roll mechanics set
forth in Exhibit N) in a single Borrowing on the Closing Date (each an “Initial
Loan” and, collectively, the “Initial Loans”) in an aggregate principal amount
requested by the Borrower not to exceed such Lender’s Commitment. Amounts
borrowed under this Section 2.1 and paid or prepaid may not be reborrowed. The
Commitment of each Lender shall terminate immediately following the funding of
the Initial Loan on the Closing Date. Once funded, the Initial Loan shall be a
“Loan” for all purposes under this Agreement and the other Credit Documents.
Loans may, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or LIBOR Loans. All Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Loans of the same Type.
(b)    Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (ii) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of Section
2.10 shall apply).
2.2    Amount of the Closing Date Borrowing. The aggregate principal amount of
the Borrowing on the Closing Date shall be equal to $200,000,000.
2.3    Notice of Borrowing. Whenever the Borrower desires to incur Loans, the
Borrower shall give the Administrative Agent at the Administrative Agent’s
Office, (i) with respect to the Borrowing of Initial Loans on the Closing Date,
(x) in the case of LIBOR Loans, prior to 1:00 p.m. (New York City time) at least
one Business Day’s prior written notice of the Borrowing of such Initial Loans
and (y) in the case of ABR Loans, prior to 1:00 p.m. (New York City time) one
Business Day’s prior written notice of the Borrowing of such Initial Loans and
(ii) with respect to each other Borrowing of Loans (if any), (x) in the case of
any LIBOR Loans, prior to 1:00 p.m. (New York City time) at least three (3)
Business Days’ prior
55

--------------------------------------------------------------------------------



written notice of such Borrowing of Loans and (y) in the case of any ABR Loans,
prior to 1:00 p.m. (New York City time) one Business Day’s prior written notice
of such Borrowing of Loans. Such notice (a “Notice of Borrowing”) shall specify
(A) the aggregate principal amount of the Loans to be made pursuant to such
Borrowing, (B) the date of the Borrowing (which shall be a Business Day),
(C) whether the respective Borrowing shall consist of ABR Loans and/or LIBOR
Loans and, if LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration), (D) whether a PIK Interest
Election has been made in respect of such Borrowing pursuant to Section 2.8(g)
and (E) the Borrower’s wire instructions. The Administrative Agent shall
promptly give each Lender written notice of (1) each proposed Borrowing of
Loans, (2) with respect to the Borrowing of Initial Loans on the Closing Date,
such Lender’s Commitment Percentage thereof and (3) the other matters covered by
the related Notice of Borrowing.
2.4    Disbursement of Funds.
(a)    No later than 3:00 p.m. (New York City time) on the date specified in
each Notice of Borrowing, each Lender will make available its pro rata portion
of each Borrowing requested to be made on such date in the manner provided
below.
(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office in Dollars, and upon
receipt of all requested funds, the Administrative Agent will make available to
the Borrower, by wiring to an account (such account to be a Controlled Account
on and after the date referred to in Section 9.17(a)(i)) as designated by the
Borrower in the Notice of Borrowing to the Administrative Agent the aggregate of
the amounts so made available in Dollars. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any such Borrowing (or,
with respect to an ABR Loan, the date of such Borrowing prior to 1:00 p.m. (New
York City time)) that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available such amount to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Dollars. The Administrative Agent shall also be entitled
to recover from such Lender or the Borrower, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.
(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
56

--------------------------------------------------------------------------------



2.5    Repayment of Loans; Evidence of Debt.
(a)    The Borrower agrees to repay to the Administrative Agent, for the benefit
of the applicable Lenders, the principal amount outstanding as of such date,
together with all accrued and unpaid interest as of such date, and all fees and
all other Obligations incurred and unpaid hereunder and under each other Credit
Document (other than contingent or indemnification obligations not then due and
payable) as of such date, including the Applicable Premium, in respect of all
Initial Loans and all Extended Loans (if any), in each case, on the applicable
Termination Date in respect of such Loans.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office from time to time, including the amounts of principal and
interest payable and paid to such lending office from time to time under this
Agreement.
(c)    [Reserved].
(d)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided that the failure of any Lender or the Administrative Agent to maintain
such account, such Register or such subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement. In the event of any inconsistency
between the entries in the accounts maintained pursuant to clause (b) or (e) of
this Section 2.5 and the Register maintained by the Administrative Agent, the
Register shall control.
(e)    If requested by a Lender, the Loans made by each Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit H, dated, in the case of (i) any Lender party hereto as of the
Closing Date, as of the Closing Date or (ii) any Lender that becomes a party
hereto pursuant to an Assignment and Assumption or amendment or other
modification to this Agreement, as of the effective date of the Assignment and
Assumption, amendment or other modification, as applicable. In such event, the
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). The date, amount, Type, interest rate and, if applicable,
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
and/or its Note, if applicable. Failure to make any such recordation shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of Loans
by a Lender or affect the validity of any transfer by a Lender of its Note.
2.6    Conversions and Continuations.
(a)    Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $1,000,000 (and in multiples of $100,000 in excess thereof) of the
outstanding principal amount of Loans of one Type into a Borrowing or Borrowings
of another Type and (ii) the Borrower shall have the option on any Business Day
to continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans
for an additional Interest Period; provided that (A) no partial conversion of
LIBOR Loans shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to a single Borrowing to less than $1,000,000, (B) ABR Loans may not be
converted into LIBOR Loans if an Event of Default is in existence on the date of
the conversion and the Majority Lenders have determined in their sole discretion
not to permit such conversion, (C) LIBOR Loans may not be continued as LIBOR
Loans for an additional Interest Period if an Event of Default is in existence
on the date of the proposed continuation and the Majority Lenders have
determined in their sole discretion not to
57

--------------------------------------------------------------------------------



permit such continuation, (D) [reserved] and (E) at no time shall there be
outstanding more than ten (10) Borrowings of LIBOR Loans under this Agreement.
Each such conversion or continuation shall be effected by the Borrower by giving
written notice in the form of Exhibit M to the Administrative Agent at the
Administrative Agent’s Office prior to 1:00 p.m. (New York City time) at least
(x) three (3) Business Days prior to the date of continuation or conversion, in
the case of a continuation of or conversion to LIBOR Loans or (y) one (1)
Business Day prior to the date of conversion, in the case of a conversion into
ABR Loans (each, a “Notice of Conversion or Continuation”) specifying (1) the
Loans to be so converted or continued, (2) the Type of Loans to be converted
into or continued and, if such Loans are to be converted into or continued as
LIBOR Loans, the Interest Period to be initially applicable thereto (if no
Interest Period is selected, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration) and (3) whether a PIK Interest Election
has been made in respect of such Borrowing pursuant to Section 2.8(g). The
Administrative Agent shall give each applicable Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Loans.
(b)    If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Majority Lenders have determined in
their sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans,
the Borrower has failed to elect a new Interest Period to be applicable thereto
as provided in clause (a) above, the Borrower shall be deemed to have elected to
continue such Borrowing of LIBOR Loans into a Borrowing of LIBOR Loans having an
interest period of one month, effective as of the expiration date of such
current Interest Period.
(c)    Notwithstanding anything to the contrary herein, but subject to the
provisos set forth in Section 2.6(a)(ii)(A), (C) and (E), the Borrower may
deliver a Notice of Conversion or Continuation pursuant to which the Borrower
elects to irrevocably and automatically continue the outstanding principal
amount of any Loan subject to an interest rate Hedge Agreement as LIBOR Loans
for each Interest Period until the expiration of the term of such applicable
Hedge Agreement; provided that any Notice of Conversion or Continuation
delivered pursuant to this Section 2.6(c) shall include a schedule attaching the
relevant interest rate Hedge Agreement or related trade confirmation.
2.7    Pro Rata Borrowings. The Borrowing of Initial Loans on the Closing Date
under this Agreement shall be made by the Lenders pro rata on the basis of their
then applicable Commitment Percentages. It is understood that (a) no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender severally but not jointly shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder and
(b) failure by a Lender to perform any of its obligations under any of the
Credit Documents shall not release any Person from performance of its obligation
under any Credit Document.
2.8    Interest.
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.
(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin plus the relevant Adjusted LIBOR Rate, in each case, in effect
from time to time.
58

--------------------------------------------------------------------------------



(c)    Upon the occurrence and during the continuance of an Event of Default,
the Loans and all other amounts outstanding under the Credit Documents shall
bear interest at a rate per annum, after as well as before judgment, that is
(the “Default Rate”) (A) in the case of outstanding principal, fees and other
obligations, the rate that would otherwise be applicable thereto plus 2% or (B)
in the case of any overdue interest or in the event there is no applicable rate,
to the extent permitted by applicable Requirements of Law, the rate described in
Section 2.8(a) plus 2% from the date of such non-payment to the date on which
such amount is paid in full.
(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest (including PIK Interest) shall be payable (i) in respect of each ABR
Loan, quarterly in arrears on the last Business Day of each March, June,
September and December, (ii) in respect of each LIBOR Loan, on the last day of
each Interest Period applicable thereto and, in the case of an Interest Period
in excess of three (3) months, on each date occurring at three-month intervals
after the first day of such Interest Period, (iii) in respect of each Loan,
(A) on any prepayment or repayment (on the amount prepaid), (B) at maturity
(whether by acceleration or otherwise) and (C) after such maturity, on demand.
(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.
(g)    Except as expressly set forth in this Section 2.8(g), interest on each
Loan for any Interest Period shall be payable entirely in cash (such interest,
“Cash Interest”). In lieu of paying interest on the Loans entirely in Cash
Interest, prior to the date that is the second anniversary of the Closing Date,
at the Borrower’s election (such election, a “PIK Interest Election”) to be set
forth in the applicable Notice of Borrowing or Notice of Conversion or
Continuation, as applicable, interest payable at the end of such Interest Period
shall be payable as PIK Interest (any Interest Period in which the Borrower has
elected to pay a portion of interest at the end of such Interest Period in PIK
Interest, a “PIK Election Period”); provided that, (i) notwithstanding the
foregoing, the Borrower may, upon written notice to the Administrative Agent
(for further distribution to the Lenders) at least five (5) Business Days prior
to the last day Business Day of any PIK Election Period, irrevocably revoke any
PIK Interest Election, in which case (x) interest on each Loan for such Interest
Period shall be payable entirely in cash (and the amount of interest payable in
cash shall be determined pursuant to the definition of Applicable Margin) and
(y) such Interest Period shall, from and after the date on which the
Administrative Agent receives such notice, cease to constitute a PIK Election
Period and (ii) in the case of any prepayment or repayment of the principal
amount of any Loans, including on the Termination Date in respect of such Loans,
all accrued and unpaid interest on the principal amount prepaid or repaid (or
required to be prepaid or repaid) shall be payable in cash. Unless the context
otherwise requires, for all purposes hereof, references to “principal amount” of
Loans refers to the original face amount of the Loans, less where applicable any
previous principal payments, plus any increase in the principal amount of the
outstanding Loans, including as a result of any capitalization or accretion of
PIK Interest. The entire unpaid balance of principal resulting from all PIK
Interest shall be immediately due and payable in full in cash in immediately
available funds on the applicable Termination Date.
2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
of the Interest Period applicable to such Borrowing, which Interest Period
shall, at the option of the Borrower be a one-, two-, three- or six-month period
as requested by the Borrower.
59

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and
(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
applicable Maturity Date in respect of such Loan.
2.10    Increased Costs, Illegality, Changed Circumstances, Etc.
(a)    Subject to Section 2.10(d), in the event that (x) in the case of
clause (i) below, the Majority Lenders (or the Administrative Agent, as
applicable) or (y) in the case of clauses (ii) and (iii) below, any Lender (or
the Administrative Agent, as applicable), shall have reasonably determined
(which determination shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto):
(i)    on any date for determining the Adjusted LIBOR Rate or the LIBOR Rate for
any Interest Period that (A) deposits in the principal amounts of the Loans
comprising such Borrowing of LIBOR Loans are not generally available in the
relevant market or (B) adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of LIBOR
Rate (including by reason of any changes arising on or after the Closing Date
affecting the interbank LIBOR market); or
(ii)    that a Change in Law occurring at any time after the Closing Date shall
(A) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, (B) subject any Lender
and any Agent to any Tax (other than (i) Indemnified Taxes, (ii) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and (iii)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or (C) impose on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Loans made by such Lender, which results in
the cost to such Lender of making, converting into, continuing or maintaining
LIBOR Loans hereunder increasing by an amount which such Lender reasonably deems
material or the amounts received or receivable by such Lender hereunder with
respect to the foregoing shall be reduced; or
(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or
60

--------------------------------------------------------------------------------



would conflict with any such Requirement of Law not having the force of law even
though the failure to comply therewith would not be unlawful);
then, and in any such event, such Lender(s) (or the applicable Agent, in the
case of clause (i) and (ii)(B) above) shall within a reasonable time thereafter
give written notice to the Borrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the Lenders). Thereafter (A) in the case of clause (i) above, LIBOR
Loans shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when (x) if an Agent has made
such determination, such circumstances no longer exist or (y) if the Majority
Lenders in the case of clause (i), or any Lender in the case of clauses (ii) and
(iii), have made such determination, such Lender(s) have given written notice to
the Administrative Agent that such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion or Continuation given by the
Borrower with respect to LIBOR Loans that have not yet been incurred shall be
deemed rescinded by the Borrower, (B) in the case of clause (ii) above, the
Borrower shall pay to such Lender (or the applicable Agent, as applicable),
promptly (but no later than fifteen (15) days) after receipt of written demand
therefor such additional amounts as shall be required to compensate such Lender
(or the applicable Agent, as applicable) for such increased costs or reductions
in amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to such Lender (or the applicable Agent, as applicable),
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender (or the applicable Agent, as applicable) shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto) and (C) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by applicable Requirements of
Law.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent written notice thereof on the same
date that the Borrower was notified by a Lender pursuant to Section 2.10(a)(ii)
or (iii) or if the affected LIBOR Loan is then outstanding, upon at least three
(3) Business Days’ notice to the Administrative Agent, require the affected
Lender to convert each such LIBOR Loan into an ABR Loan; provided that if more
than one Lender are affected at any time, then all affected Lenders must be
treated in the same manner pursuant to this Section 2.10(b).
(c)    If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity requirements of any Lender or compliance by any Lender or
its parent with any Change in Law relating to capital adequacy or liquidity
requirements occurring after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy or liquidity requirements), then from
time to time, promptly (but in any event no later than fifteen (15) days) after
written demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any applicable Requirement of Law as in effect on the Closing
Date. Each Lender, upon determining in good faith that any additional amounts
will be payable pursuant to this Section 2.10(c), will give prompt written
notice thereof to the Borrower, which notice shall set forth in reasonable
detail the basis of the calculation of such additional amounts, although the
failure to give any such notice shall not,
61

--------------------------------------------------------------------------------



subject to Section 2.13, release or diminish the Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.
(d)
(i)    Notwithstanding anything to the contrary herein or in any other Credit
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (1) or
(2) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Credit Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Credit Document and
(y) if a Benchmark Replacement is determined in accordance with clause (3) of
the definition of “Benchmark Replacement” for such Benchmark Replacement Date,
such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Credit Document in respect of any Benchmark setting at
or after 5:00 p.m. (New York City time) on the fifth (5th) Business Day after
the date notice of such Benchmark Replacement is provided to the Lenders without
any amendment to, or further action or consent of any other party to, this
Agreement or any other Credit Document so long as the Administrative Agent has
not received, by such time, written notice of objection to such Benchmark
Replacement from Lenders comprising the Majority Lenders of each Class. If (i) a
Benchmark Replacement Date has occurred and the applicable Benchmark Replacement
on such Benchmark Replacement Date is a Benchmark Replacement other than the sum
of: (a) Term SOFR and (b) the related Benchmark Replacement Adjustment, (ii)
subsequently, the Relevant Governmental Body recommends for use a
forward-looking term rate based on SOFR and the Borrower requests that the
Administrative Agent review the administrative feasibility of such recommended
forward-looking term rate for purposes of this Agreement and (iii) following
such request from the Borrower, the Administrative Agent determines (in its sole
discretion) that such forward looking term rate is administratively feasible for
the Administrative Agent, then the Administrative Agent may (in its sole
discretion) provide the Borrower and Lenders with written notice that from and
after a date identified in such notice: (i) a Benchmark Replacement Date shall
be deemed to have occurred, the Benchmark Replacement on such Benchmark
Replacement Date shall be deemed to be a Benchmark Replacement determined in
accordance with clause (1) of the definition of “Benchmark Replacement”;
provided that if upon such Benchmark Replacement Date the Benchmark Replacement
Adjustment is unable to be determined in accordance with clause (1) of the
definition of “Benchmark Replacement” and the corresponding definition of
“Benchmark Replacement Adjustment”, then the Benchmark Replacement Adjustment in
effect immediately prior to such new Benchmark Replacement Date shall be
utilized for purposes of this Benchmark Replacement (for avoidance of doubt, for
purposes of this proviso, such Benchmark Replacement Adjustment shall be the
Benchmark Replacement Adjustment which was established in accordance with the
definition of “Benchmark Replacement Adjustment” on the date determined in
accordance with clauses (a) or (b), as applicable, of the definition of
“Benchmark Replacement Date” hereunder) and (ii) such forward looking term rate
shall be deemed to be the forward looking term rate referenced in the definition
of “Term SOFR” for all purposes hereunder or under any Credit Document in
respect of any Benchmark setting and any subsequent Benchmark settings, without
any amendment to, or further action or consent of any other party to, this
Agreement or any other Credit Document. For the avoidance of doubt, if the
circumstances described in the immediately preceding sentence shall occur, all
applicable provisions set forth in this Section 2.10(d) shall apply with respect
to such election of the Administrative Agent as completely as if such
forward-looking term rate was initially determined in accordance with clause (1)
of the definition of “Benchmark
62

--------------------------------------------------------------------------------



Replacement”, including, without limitation, the provisions set forth in
Sections 2.10(d)(ii) and (vi).
(ii)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right (in consultation with the Borrower) to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Credit Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement or any other Credit Document.
(iii)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any Benchmark Replacement Date and the related Benchmark
Replacement, (ii) the effectiveness of any Benchmark Replacement Conforming
Changes, (iii) the removal or reinstatement of any tenor of a Benchmark pursuant
to Section 2.10(d)(iv) below and (iv) the commencement of any Benchmark
Unavailability Period. For the avoidance of doubt, any notice required to be
delivered by the Administrative Agent as set forth in this Section titled
“Benchmark Replacement Setting” may be provided, at the option of the
Administrative Agent (in its sole discretion), in one or more notices and may be
delivered together with, or as part of any amendment which implements any
Benchmark Replacement or Benchmark Replacement Conforming Changes. Any
determination, decision or election that may be made by the Administrative Agent
or, if applicable, any Lender (or group of Lenders) pursuant to this Section
2.10(d), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action or any selection, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party to this Agreement or
any other Credit Document, except, in each case, as expressly required pursuant
to this Section 2.10(d).
(iv)    Notwithstanding anything to the contrary herein or in any other Credit
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or USD LIBOR) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (B) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.
(v)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a LIBOR Loan of,
conversion to or continuation of LIBOR Loans to be made, converted or continued
during any Benchmark Unavailability Period and, failing that, the Borrower will
be deemed to have converted any such request into a request for a Borrowing of
or conversion to ABR Loans. During any Benchmark Unavailability Period or at any
time that a tenor for the then-current Benchmark is not an Available Tenor, the
component of ABR based upon the then-current Benchmark or such tenor for such
Benchmark, as applicable, will not be used in any determination of ABR.
63

--------------------------------------------------------------------------------



(vi)    The Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to (i) the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBOR Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof (including, without
limitation any Benchmark Replacement implemented hereunder), (ii) the
composition or characteristics of any such Benchmark Replacement, including
whether it is similar to, or produces the same value or economic equivalence to
USD LIBOR (or any other Benchmark) or have the same volume or liquidity as did
USD LIBOR (or any other Benchmark), (iii) any actions or use of its discretion
or other decisions or determinations made with respect to any matters covered by
this Section 2.10(d) including, without limitation, whether or not a Benchmark
Transition Event has occurred, the removal or lack thereof of unavailable or
non-representative tenors, the implementation or lack thereof of any Benchmark
Replacement Conforming Changes, the delivery or non-delivery of any notices
required by Section 2.10(d)(iv) above or otherwise in accordance herewith, and
(iv) the effect of any of the foregoing provisions of this Section 2.10(d).
2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount and shall be conclusive and binding in the absence of
manifest error), pay to the Administrative Agent (within fifteen (15) days after
such request) for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that such Lender may
reasonably incur as a result of such payment, failure to convert, failure to
continue or failure to prepay, including any loss, cost or expense (excluding
loss of anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.
2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c) or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation does not cause such Lender or its lending
office to suffer any economic, legal or regulatory disadvantage, with the object
of avoiding the consequence of the event giving rise to the operation of any
such Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Section 2.10
or 5.4.
2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10 or 2.11 is given
by any Lender more than 180 days after such Lender has knowledge (or should have
had knowledge) of the occurrence of the event giving rise to the additional
cost, reduction in amounts, loss or other additional amounts described in such
Sections, such Lender shall not be entitled to compensation under Section 2.10
or 2.11, as the case may be, for any such amounts incurred or accruing prior to
the 181st day prior to the giving of such notice to the Borrower; provided that
if the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
2.14    Extensions of Loans.
64

--------------------------------------------------------------------------------



(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Loans with a like maturity date, in each case on a
pro rata basis (based on the aggregate outstanding principal amount of the
respective Loans with a like maturity date) and on the same terms to each such
Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Loans and
otherwise modify the terms of such Loans pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Loans and/or modifying the amortization
schedule in respect of such Lender’s Loans) (each, an “Extension” and each group
of Loans, in each case as so extended, as well as the original Loans (in each
case not so extended), being a “tranche”; any Extended Loans shall constitute a
separate tranche of Loans from the tranche of Loans from which they were
converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders and as of
the effective date of the applicable Extension Amendment, (ii) except as to
interest rates, fees, amortization, final maturity date or optional prepayments,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and the Extending Lenders and set forth in an
Extension Amendment), the Loans of any Lender that agrees to an Extension with
respect to such Loans (an “Extending Lender”) extended pursuant to any Extension
(“Extended Loans”) shall be substantially the same as, and (taken as a whole) no
more favorable to the Extending Lenders than those applicable to the Loans
subject to such Extension Offer (except for covenants or other provisions
applicable only to periods after the Final Maturity Date that was in effect
prior to such Extension), (iii) the final maturity date of any Extended Loans
shall be no earlier than the Final Maturity Date in effect immediately prior to
such extension hereunder, (iv) the weighted average life to maturity of any
Extended Loans shall be no shorter than the remaining weighted average life to
maturity of the Loans extended thereby, (v) any Extended Loans may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Extension Offer, (vi) if the
aggregate principal amount of Loans (calculated on the face amount thereof) in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Loans offered to be extended by
the Borrower pursuant to such Extension Offer, then the Loans of such Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer, (vii) all documentation
in respect of such Extension shall be consistent with the foregoing and the
Borrower shall have delivered an officer’s certificate to the Administrative
Agent, certifying that all conditions to such Extension have been met and such
Extension is permitted by this Agreement (on which the Administrative Agent may
conclusively rely without further inquiry), and (viii) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.14, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 5.01 and Section 5.02
and (ii) no Extension Offer is required to be in any minimum amount or any
minimum increment, provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Loans of any or all applicable tranches be tendered. The Administrative Agent
and the Lenders hereby consent to the Extensions and the other transactions
contemplated by this Section 2.14 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Loans on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (other than this Section
2.14) or any other Credit Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.14.
65

--------------------------------------------------------------------------------



(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extensions, other than the consent of each Lender agreeing to
such Extension with respect to one or more of its Loans (or a portion thereof).
All Extended Loans and all obligations in respect thereof shall be Obligations
under this Agreement and the other Credit Documents that are secured by the
Collateral on a pari passu basis with all other applicable Obligations under
this Agreement and the other Credit Documents. The Lenders hereby irrevocably
authorize and direct the Administrative Agent and/or Collateral Agent, as
applicable, to enter into amendments (each, an “Extension Amendment”) to this
Agreement and the other Credit Documents with the Borrower and the other Credit
Parties as may be necessary or appropriate in order to establish new tranches or
sub-tranches in respect of Loans so extended and such technical amendments as
may be necessary or appropriate in connection with the establishment of such new
tranches or sub-tranches, in each case on terms consistent with this Section
2.14. All such amendments entered into hereunder with the Borrower by the
Administrative Agent and/or the Collateral Agent, as applicable, shall be
binding and conclusive on all of the Lenders. Without limiting the foregoing, in
connection with any Extensions, the respective Credit Parties shall (at their
expense) amend (and the Collateral Agent is hereby authorized and directed by
the Lenders to amend) any Mortgage that has a maturity date prior to the Final
Maturity Date in effect immediately prior to an extension hereunder so that such
maturity date is extended to the Final Maturity Date (after giving effect to
such Extension) (or such later date as may be advised by local counsel to the
Collateral Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by Majority Lenders) prior written notice thereof, and shall agree
to such procedures (including, without limitation, regarding timing, rounding
and other adjustments and to ensure reasonable administrative management of the
credit facilities hereunder after such Extension), if any, as may be established
by, or acceptable to, the Administrative Agent, to accomplish the purposes of
this Section 2.14.
(e)    This ‎Section 2.14 shall supersede any provision in ‎Section 13.1 to the
contrary.
2.15    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    [Reserved]
(b)    The Commitment and Loans of such Defaulting Lender shall not be included
in determining whether all Lenders, the Majority Lenders, the Majority Class
Lenders or each affected Lender have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 13.1);
provided that any waiver, amendment or modification requiring the consent of all
Lenders pursuant to Section 13.1 or requiring the consent of each affected
Lender pursuant to Section 13.1(a)(i) or (ix) shall require the consent of such
Defaulting Lender (which for the avoidance of doubt would include any change to
the Maturity Date applicable to such Defaulting Lender, decreasing or forgiving
any principal or interest due to such Defaulting Lender, any decrease of any
interest rate applicable to Loans made by such Defaulting Lender (other than the
waiving of post-default interest rates) and any increase in or extension of such
Defaulting Lender’s Commitment);
(c)    If the Borrower and the Administrative Agent agree in writing in their
discretion that a Lender that is a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon, as of the effective date specified in such notice and subject
to any conditions set forth therein, such Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender; provided that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a
66

--------------------------------------------------------------------------------



waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender; and
(d)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Agents hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any final non-appealable judgment of a court
of competent jurisdiction obtained by any Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any final
non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans, such
payment shall be applied solely to pay the relevant Loans of the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied in the manner
set forth in this Section 2.15(d). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
SECTION 3.[RESERVED]
SECTION 4.FEES
4.1    Fees.
(a)    The Borrower agrees to pay (i) to each Lender an upfront fee (the
“Upfront Fee”) in an amount equal to 1.00% of the principal amount of such
Lender’s aggregate Commitment in effect as of the Execution Date (as defined in
the Restructuring Support Agreement), which shall be payable in cash on the
Closing Date and may be netted from the amount of the Loans funded by the
Lenders on the Closing Date and (ii) in addition to the Upfront Fee, to the
Fronting Lender a fronting fee in the amount agreed between the Fronting Lender
and the Borrower prior to the Closing Date, which shall be payable in cash on
the Closing Date and may be netted from the amount of the Loans funded by the
Fronting Lender on the Closing Date. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
(b)    The Borrower agrees to pay to the Agents the administrative and
collateral agent fees in the amounts and on the dates as set forth in writing
from time to time between the Agents and the Borrower. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
SECTION 5.PAYMENTS.
5.1    Voluntary Prepayments. The Borrower shall have the right to prepay Loans,
in whole or in part from time to time on the following terms and conditions:
67

--------------------------------------------------------------------------------



(a)    the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice of its intent to make such prepayment, the amount
of such prepayment and (in the case of LIBOR Loans) the specific Borrowing(s)
being prepaid, which notice shall be given by the Borrower no later than
1:00 p.m. (New York City time) (i) in the case of LIBOR Loans, three (3)
Business Days prior to the date of such prepayment and (ii) in the case of ABR
Loans one (1) Business Day prior to the date of such prepayment and the
Administrative Agent shall promptly notify each of the Lenders thereof;
(b)    each partial prepayment of (i) LIBOR Loans shall be in a minimum amount
of $500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding LIBOR
Loans at such time, and (ii) any ABR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding ABR
Loans at such time; provided that no partial prepayment of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans made
pursuant to such Borrowing to an amount less than the applicable minimum
borrowing amount for such LIBOR Loans set forth above;
(c)    any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of,
including any breakage costs as set forth in, Section 2.11; and
(d)    in the event that all or any portion of the Initial Loans are assigned,
prepaid or repaid or required to prepaid or repaid in any manner and for any
reason, whether pursuant to Section 5.1, Section 5.2 (other than Section
5.2(b)), Section 13.7, a Dutch Auction, or following the acceleration of the
Initial Loans or otherwise (including any completed or required prepayment or
repayment as a result of (A) an acceleration of the Obligations in respect of an
Event of Default, (B) foreclosure and sale of, or collection of, the Collateral
as a result of an Event of Default, (C) sale of the Collateral in any insolvency
proceeding, (D) the restructure, reorganization, or compromise of the
Obligations by the confirmation of a plan of reorganization or liquidation or
any other plan of compromise, restructure, or arrangement in any insolvency
proceeding and (E) the termination of this Agreement for any reason), such
assignment, prepayment or repayment shall include:
(i)    100% of the principal amount of the Loans so prepaid or repaid, together
with any accrued and unpaid interest thereof, plus
(ii)    (A) if such prepayment or repayment occurs following the date that is
ninety (90) days following the Closing Date and prior to the date that is one
(1) year following Closing Date, 5.00% of the principal amount of the Loans so
assigned, prepaid or repaid, (B) if such prepayment or repayment occurs on or
after the date that is one year following the Closing Date and prior to the date
that is two years following the Closing Date, 3.00% of the principal amount of
the Loans so assigned, prepaid or repaid, (C) if such prepayment or repayment
occurs on or after the date that is two years following the Closing Date and
prior to the date that is three years following the Closing Date, 2.00% of the
principal amount of the Loans so assigned, prepaid or repaid or (D) if such
prepayment or repayment occurs on or after the date that is three years
following the Closing Date and prior to the date that is four years following
the Closing Date, 1.00% of the principal amount of the Loans so assigned,
prepaid or repaid (this clause (ii), the “Applicable Premium”).
All such amounts shall be due and payable on the date the payment in respect of
principal occurs (or is required to occur) and shall be liquidated damages and
compensation for the costs of making funds available hereunder with respect to
the Initial Loans. Without limiting the generality of the foregoing, it is
understood and agreed that if the Obligations are accelerated prior to the
fourth anniversary of the Closing Date as a result of an Event of Default,
including because of the commencement of any insolvency
68

--------------------------------------------------------------------------------



proceeding or other proceeding pursuant to any applicable Debtor Relief Laws,
sale, disposition, or encumbrance (including that by operation of law or
otherwise), the Applicable Premium, determined as of the date of acceleration,
will also be due and payable immediately upon acceleration as though said
Obligations were voluntarily prepaid as of such date and shall constitute part
of the Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. The
Applicable Premium payable in accordance with the immediately preceding sentence
shall be presumed to be the liquidated damages sustained by each Lender as the
result of the early termination, and the Borrower agrees that it is reasonable
under the circumstances. The Applicable Premium shall also be payable in the
event the Obligations (and/or this Agreement or the promissory notes evidencing
the Obligations) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure, or by any other means. THE
BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW
THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT
PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Borrower expressly agrees
that: (A) the Applicable Premium is reasonable and is the product of an arm’s
length transaction between sophisticated business people, (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made, (C) there has been a course of conduct between the
Borrower and the Lenders giving specific consideration in this transaction for
such agreement to pay the Applicable Premium, and (D) the Borrower shall be
estopped hereafter from claiming differently than as agreed to in this
paragraph. The Borrower expressly acknowledges that its agreement to pay the
Applicable Premium as herein described is a material inducement to the Lenders
making the Initial Loans on the Closing Date. The parties hereto agree that the
Applicable Premium provided for under this Section 5.1(d) will not be deemed to
constitute a penalty. The parties acknowledge that the Applicable Premium
provided for under this Section 5.1(d) is believed to represent a genuine
estimate of the losses that would be suffered by the Lenders as a result of the
Borrower’s breach of its obligations under this Section 5.1(d). The Borrower
waives, the fullest extent permitted by law, the benefit of any statute
affecting its liability hereunder or the enforcement hereof. Nothing in this
paragraph is intended to limit, restrict, or condition any of the Borrower’s
obligations or any of the Agents’ or Lenders’ rights or remedies hereunder.
    Each such notice delivered under Section 5.1(a) shall specify the date and
amount of such prepayment and the Type and Class of Loans to be prepaid. At the
Borrower’s written election to the Administrative Agent in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loans of a Defaulting Lender.
Notwithstanding anything to the contrary contained in this Agreement, any such
notice of prepayment pursuant to Section 5.1 may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities or other transactions), in which
case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
5.2    Mandatory Prepayments.
(a)    Repayment of Loans Following Incurrence of Indebtedness. If the Borrower
or any one of its Restricted Subsidiaries incurs or issues any Indebtedness
(other than Loans and other Indebtedness permitted under Section 10.1), the
Borrower shall, on the Business Day after receiving such proceeds, following
prior written notice to the Administrative Agent of its intent to repay the
Loans as hereinafter set forth, repay the Loans in an aggregate principal amount
equal to 100% of the Net Cash Proceeds obtained from such incurrence.
69

--------------------------------------------------------------------------------



(b)    Repayment of Loans Following any Dispositions or Casualty Event. Subject
to Section 5.2(f), if the Borrower or any of its Restricted Subsidiaries
receives any Net Cash Proceeds from (i) a Disposition of any of its Oil and Gas
Properties or any other property (including, for the avoidance of doubt,
Dispositions of property subject to a Casualty Event, but excluding any
Disposition (x) permitted under Sections 10.4(a) or 10.4(e) (other than with
respect to Oil and Gas Properties) and (y) by a Credit Party to another Credit
Party (to the extent such Disposition is otherwise permitted hereunder), (ii) a
Casualty Event or (ii) the unwinding, terminating and/or offsetting of any Hedge
Agreement, the Borrower shall, on the Business Day after receiving such Net Cash
Proceeds, repay the Loans in an aggregate principal amount equal to the lesser
of (1) 100% of the Net Cash Proceeds obtained from such Disposition or Casualty
Event (including any unwinding, termination or offsetting of any Hedge
Agreement) and (2) the sum of the then-outstanding Loans; provided that such Net
Cash Proceeds shall not be required to be so applied on such date so long as
such Net Cash Proceeds shall be used to invest in assets of the type used or to
be used in the businesses permitted pursuant to Section 10.13 within 365 days
following the date of such Disposition; provided, further, that if during the
applicable 365-day period the Borrower or a Restricted Subsidiary enters into a
definitive binding agreement committing it to apply the Net Cash Proceeds in
accordance with the requirements described in the immediately preceding proviso
of this Section 5.2(b) after such 365-day period, such 365-day period will be
extended to 545 days with respect to the amount of such Net Cash Proceeds
required to be applied in accordance with such agreement; provided, further,
that if all or any portion of such Net Cash Proceeds not required to be so
applied as provided above in this Section 5.2(b) are not so reinvested within
such 365-day period (or such 545-day period, in the event such 365-day period
has been extended pursuant to the preceding proviso of this Section 5.2(b)) (or
such earlier date, if any, as the Borrower or the relevant Restricted Subsidiary
determines not to reinvest the Net Cash Proceeds from such Disposition as set
forth above), such remaining portion shall be applied on the last day of such
365-day period (or such earlier date or the end of such 545-day period if so
extended, as the case may be) as provided above in this Section 5.2(b).
(c)    Application to Loans. Each prepayment of Loans elected under Section 5.1
or required by Section 5.2 shall be applied (i) first, to prepay the Initial
Loans on a pro rata basis among such Initial Loans and (ii) second, if any other
Class of Loans are outstanding at such time, to the extent the amount of such
prepayment exceeds the then-outstanding principal amount of Initial Loans (plus
all accrued and unpaid interest on the amount so prepaid or repaid and the
Applicable Premium applicable thereto), to prepay such other Class or Classes of
Loans on a pro rata basis or on a less than pro rata basis (but not on a greater
than pro rata basis) among each such Class of Loans outstanding if agreed by the
Lenders holding such Class of Loans; provided that (A) each prepayment of Loans
shall be accompanied by the payment of all accrued and unpaid interest on the
amount prepaid or repaid and the Applicable Premium applicable thereto, and
(B) notwithstanding the provisions of the preceding clause (A), no prepayment of
Loans shall be applied to the Loans of any Defaulting Lender except in
accordance with Section 2.15(d). With respect to each prepayment of a Class of
Loans under Section 5.1 or Section 5.2 in accordance with this clause (c), the
Borrower may designate the Type or Types of Loans that are to be prepaid and the
specific Borrowing(s) being repaid within such Class; provided that in the
absence of a designation of the Type or Types of a Class of Loans by the
Borrower as described in this sentence, the Administrative Agent shall make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.
(d)    LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period thereof so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid (plus all accrued and unpaid interest on the amount
prepaid and the Applicable Premium applicable thereto to the last day of the
Interest Period in respect of such LIBOR Loan) and such LIBOR Loan shall be
repaid on the last day of the Interest Period therefor in the required amount.
Such deposit shall be held by the
70

--------------------------------------------------------------------------------



Administrative Agent in a corporate time deposit account established on terms
reasonably satisfactory to the Administrative Agent, earning interest for the
benefit of the Lenders at the then customary rate for accounts of such type. The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Such deposit shall constitute cash
collateral for the LIBOR Loans to be so prepaid; provided that the Borrower may
at any time direct that such deposit be applied to make the applicable payment
required pursuant to this Section 5.2.
(e)    Application of Proceeds. The Borrower shall be required to make, with
respect to Extended Loans, in each case, to the extent then outstanding,
scheduled amortization payments (if any) of such Extended Loans, on the dates
and in the principal amounts to the extent set forth in the applicable Extension
Amendment.
(f)    Notwithstanding anything to the contrary in this Section 5.2, (i) no
mandatory prepayments of Loans arising from any Disposition of EHP Collateral or
Casualty Event in respect of EHP Collateral shall be required if such
Disposition or Casualty Event shall have occurred either (A) prior to the EHP
Discharge Date or (B) to the extent the proceeds of such Disposition or Casualty
Event are used to effect the EHP Discharge Date, substantially concurrently with
the EHP Discharge Date and (ii) no mandatory prepayment of outstanding Loans or
other application of proceeds that would otherwise be required to be made under
this Section 5.2 shall be required to be made until the Discharge of Priority
Lien Obligations.
5.3    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto not later than 1:00 p.m. (New York City time), in
each case, on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office or at such other office or account as the
Administrative Agent shall specify for such purpose by notice to the Borrower.
All repayments or prepayments of any Loans (whether of principal, interest, the
Applicable Premium or otherwise) hereunder and all other payments under each
Credit Document shall be made in Dollars. The Administrative Agent will
thereafter cause to be distributed on the same day (if (x) payment was actually
received by the Administrative Agent prior to 1:00 p.m. (New York City time),
(y) the Administrative Agent has been afforded sufficient time to prepare such
payment for distribution, and (z) in the case of a prepayment, written notice
from the Borrower in respect of such prepayment was actually received by the
Administrative Agent as contemplated under Section 5.1 or  5.2) or, if not
received by the Administrative Agent by such time, on the next Business Day in
the sole discretion of the Administrative Agent, like funds relating to the
payment of principal, interest or premium or fees ratably to the Lenders
entitled thereto.
(b)    For purposes of computing interest or fees, any payments under this
Agreement that are made later than 1:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the sole
discretion of the Administrative Agent. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
5.4    Net Payments.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of
71

--------------------------------------------------------------------------------



an applicable Withholding Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 5.4) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent or the applicable Lender timely reimburse it
for the payment of, any Other Taxes.
(c)    Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by any Agent on its own behalf or on behalf of
a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.6(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 5.4, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
72

--------------------------------------------------------------------------------



requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-4 on behalf of each such direct and indirect partner;
73

--------------------------------------------------------------------------------



(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause (g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Defined Terms. For purposes of this Section 5.4, the term “applicable
law” includes FATCA.
74

--------------------------------------------------------------------------------



(i)    Survival. The obligations under and agreements in this Section 5.4 shall
survive the resignation or replacement of any Agent, any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments, the
termination of this Agreement and any other Credit Document and the payment,
satisfaction or discharge of all Obligations under any Credit Document.
5.5    Computations of Interest and Fees.    Except as provided in the next
succeeding sentence, interest on LIBOR Loans and ABR Loans shall be calculated
on the basis of a 360-day year for the actual days elapsed. Interest on ABR
Loans in respect of which the rate of interest is calculated on the basis of the
Prime Rate and interest on overdue interest shall be calculated on the basis of
a 365- (or 366-, as the case may be) day year for the actual days elapsed.
5.6    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.
(d)    Rebate of Excess Interest. Notwithstanding the foregoing, and after
giving effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.
SECTION 6.CONDITIONS PRECEDENT TO INITIAL BORROWING.
The effectiveness of this Agreement and the initial Borrowing hereunder are
subject to the satisfaction of the following conditions precedent, except as
otherwise waived pursuant to Section 13.1.
(a)    The Administrative Agent (or its counsel) and the Lenders (or their
counsel) shall have received from the Borrower (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include e-mail transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(b)    The Administrative Agent (or its counsel) and the Lenders (or their
counsel) shall have received, on behalf of the Administrative Agent, the
Collateral Agent and the Lenders, written opinions of (i) Sullivan & Cromwell
LLP, counsel to the Credit Parties, (ii) Vinson & Elkins, LLP, Texas counsel to
75

--------------------------------------------------------------------------------



the Credit Parties and (iii) local counsel in each jurisdiction where Mortgaged
Properties are located, in each case (A) dated the Closing Date, (B) addressed
to the Administrative Agent, the Collateral Agent and the Lenders and (C) in
form and substance satisfactory to the Administrative Agent and the Majority
Lenders and covering such customary matters relating to the Credit Parties, this
Agreement and the other Credit Documents for transactions of this type. The
Borrower and the other Credit Parties hereby instruct such counsel to deliver
such legal opinions.
(c)    The Administrative Agent shall have received, in the case of each Credit
Party, a certificate of the Secretary or Assistant Secretary or similar officer
of each Credit Party dated the Closing Date and certifying:
(i)    that attached thereto is a true and complete copy of the bylaws
(or limited liability company agreement or other equivalent governing documents)
of such Credit Party as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (ii) below,
(ii)    that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or managing member or equivalent) of such
Credit Party authorizing the execution, delivery and performance of the Credit
Documents to which such person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,
(iii)    that attached thereto is (A) a true and complete copy of the
certificate or articles of incorporation or certificate of formation, including
all amendments thereto, of such Credit Party, certified as of a recent date by
the Secretary of State (or other similar official) of the jurisdiction of its
organization, (B) a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Credit Party in the jurisdiction in which it is formed or organized as of a
recent date from such Secretary of State (or other similar official), which has
not been amended and, (C) if available after the use of commercially reasonable
efforts by the Borrower, a certificate as to the good standing (to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each Credit Party in each jurisdiction where such Credit Party owns material
Specified Properties (other than in the jurisdiction where such Credit Party is
formed or organized), as of a recent date from the Secretary of State (or other
similar official) of such jurisdiction, which has not been amended,
(iv)    as to the incumbency and specimen signature of each officer executing
any Credit Document or any other document delivered in connection herewith on
behalf of such Credit Party, and
(v)    a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to subclause (ii) above.
(d)    Each Lender that has requested a promissory note shall have received a
promissory note substantially in the form of Exhibit H executed by the Borrower
in favor of such Lender, evidencing the Loans owing to such Lender.
(e)    The Administrative Agent (or its counsel) and the Lenders (or their
counsel) shall have received executed copies of the Guarantee, executed by each
Person which will be a Guarantor on the Closing Date.
76

--------------------------------------------------------------------------------



(f)    (i)    The Administrative Agent (or its counsel) and the Lenders (or
their counsel) shall have received copies of the Collateral Agreement, Mortgages
in respect of any Specified Properties (subject to Section 9.9), UCC financing
statements and each other Security Document that is required to be executed on
the Closing Date, duly executed by each Credit Party party thereto, together
with evidence that all other actions, recordings and filings required by the
Security Documents as of the Closing Date or that the Majority Lenders may deem
reasonably necessary to (A) create the Liens intended to be created by any
Security Document and perfect such Liens to the extent required by, and with the
priority required by, such Security Document shall have been delivered to the
Collateral Agent for filing, registration or recording by the Collateral Agent
(or its designee, which may be counsel to the Majority Lenders) and (B) comply
with Section 9.11, in each case shall have been taken, completed or otherwise
provided for in a manner reasonably satisfactory to the Majority Lenders.
(ii)    All Equity Interests directly owned by the Borrower or any Subsidiary
Grantor, in each case as of the Closing Date, shall have been pledged pursuant
to the Collateral Agreement (except that such Credit Parties shall not be
required to pledge any Excluded Equity Interests) and the Collateral Agent shall
have received all certificates, if any, representing such securities pledged
under the Collateral Agreement, accompanied by instruments of transfer and/or
undated powers endorsed in blank.
(iii)    The Administrative Agent shall have received customary UCC, tax and
judgment lien searches with respect to the Borrower and the Grantors in their
applicable jurisdictions of organization, reflecting the absence of Liens and
security interests other than those being released on or prior to the Closing
Date or which are otherwise permitted under the Credit Documents.
(g)    All representations and warranties made by any Credit Party contained
herein or in the other Credit Documents are true and correct in all material
respects on and as of the Closing Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date and except that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates).
(h)    The Lenders (or their counsel) shall have received (i) satisfactory
audited consolidated financial statements of the Borrower for the fiscal year
ended December 31, 2019 and satisfactory unaudited consolidated financial
statements of the Borrower for each fiscal quarter thereafter ending at least 45
days prior to the Closing Date and (ii) a pro forma unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of the Closing Date, after
giving effect to the initial Borrowing under this Agreement, the application of
the proceeds thereof and to the other transactions contemplated to occur on the
Closing Date, certified by the Borrower’s chief financial officer, which shall
reflect no Indebtedness other than the Loans made by the Lenders on the Closing
Date and other Indebtedness permitted by the Credit Documents (excluding any
Permitted Additional Debt) (collectively, the “Closing Date Financials”).
(i)    The Lenders (or their counsel) shall have received (i) the Initial
Reserve Report and (ii) lease operating statements and production reports with
respect to the Oil and Gas Properties evaluated in the Initial Reserve Report,
in each case as delivered to (and accepted by) the First Lien Exit
Administrative Agent or the arrangers of the First Lien Exit Facility, for the
fiscal year ended December 31, 2019 and for each fiscal quarter ending
thereafter ending at least 45 days prior to the Closing Date.
(j)    On the Closing Date, the Administrative Agent (or its counsel) and the
Lenders (or their counsel) shall have received (i) a solvency certificate
(giving effect to the Chapter 11 Plan) substantially in the form of Exhibit I
hereto and signed by a Financial Officer of the Borrower and (ii) a Notice of
Borrowing satisfying the requirements of Section 2.3.
77

--------------------------------------------------------------------------------



(k)    The Administrative Agent shall have received evidence that the Borrower
has (i) obtained and effected all insurance required to be maintained pursuant
to the Credit Documents and (ii) caused the Administrative Agent to be named as
lender loss payee and/or additional insured under each insurance policy with
respect to such insurance, as applicable.
(l)    All fees and expenses required to be paid hereunder and invoiced,
including, without limitation, the reasonable and documented fees and expenses
of Davis Polk & Wardwell LLP, as counsel to the Lenders, and Ropes & Gray LLP,
as counsel to the Agents, shall have been paid in full in cash or netted from
the proceeds of the initial funding under the Facility, to the extent
applicable.
(m)    (i) The Administrative Agent (or its counsel) and the Lenders shall have
received at least three (3) Business Days prior to the Closing Date all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, the Patriot Act, that has been requested by the Administrative Agent
in writing at least five (5) Business Days prior to the Closing Date and (ii) to
the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three (3) Business Days prior to the
Closing Date, any Lender that has requested, in a written notice to the Borrower
at least five (5) Business Days prior to the Closing Date, a Beneficial
Ownership Certification in relation to the Borrower, shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).
(n)    The Administrative Agent shall have received evidence reasonably
satisfactory to the Majority Lenders (or their counsel) that the First Lien Exit
Administrative Agent has received from the Credit Parties title information
setting forth the status of title to at least 85% of the PV-9 value of the
Specified Properties evaluated in the Initial Reserve Report and shall have
accepted such information.
(o)    The Borrower shall have received, or shall receive simultaneously with
the occurrence of the Closing Date, no less than $450,000,000 in aggregate cash
common equity proceeds (a portion of which proceeds may, for the avoidance of
doubt, be deemed received pursuant to netting arrangements with certain lenders
(in their respective sole discretion) in respect of obligations of the Borrower
to repay amounts owed to such lenders under the Junior DIP Facility).
(p)    The Administrative Agent (or its counsel) and the Lenders (or their
counsel) shall have received a certificate of an Authorized Officer of the
Borrower certifying (a) that the Borrower and its Restricted Subsidiaries have
received all material third-party and governmental consents and approvals
required by the terms of the Credit Documents, (b) since December 31, 2019,
there has not been any material adverse change in, or Material Adverse Effect on
the business, operations, property, liabilities (actual or contingent) or
condition (financial or otherwise) of the Credit Parties, taken as a whole,
other than any change, event or occurrence, arising individually or in the
aggregate, from (i) events that could reasonably be expected to result from the
filing or commencement of the Chapter 11 Cases or the announcement of the filing
or commencement of the Chapter 11 Cases and (ii) any circumstances or conditions
disclosed in writing to the Administrative Agent and the Lenders prior to the
Closing Date resulting from or arising out of the COVID-19 pandemic, (c) at the
time of the initial Borrowing under this Agreement and also after giving effect
thereto no Default or Event of Default shall have occurred and be continuing and
(d) the condition precedent set forth in clause (g) of this Section 6 above
shall have been satisfied.
(q)    The Majority Lenders shall be reasonably satisfied that after the initial
Borrowing under this Agreement on the Closing Date, the application of the
proceeds thereof and after giving effect to the other transactions contemplated
hereby, Liquidity shall be not less than $300,000,000.
78

--------------------------------------------------------------------------------



(r)    The Administrative Agent (or its counsel) and the Lenders (or their
counsel) shall have received evidence reasonably satisfactory to the Majority
Lenders (or their counsel) that (a) all loans, commitments and other obligations
under each DIP Facility are being repaid in full, each DIP Facility is being
terminated, and the liens securing each DIP Facility are being released, in each
case substantially contemporaneously with the proceeds of the initial Borrowing
under this Agreement and (b) allowed 2016 Term Loan Claims, 2017 Term Loan
Claims, Second Lien Notes Claims, and Unsecured Notes Claims (each as defined in
the Chapter 11 Plan) shall each have been satisfied through the treatment
provided for each such claim under the Chapter 11 Plan in accordance with the
Chapter 11 Plan. After giving effect to the transactions contemplated hereby,
the Borrower and its Subsidiaries shall have no Indebtedness other than the
Loans made by the Lenders on the Closing Date and other Indebtedness permitted
by the Credit Documents (excluding any Permitted Additional Debt). The
Administrative Agent (and their counsel) and the Lenders (and their counsel)
shall have received evidence satisfactory to Majority Lenders that all liens on
the assets of the Borrower and its Subsidiaries (other than liens permitted by
the Credit Documents) have been (or will be concurrently with the initial
funding under the Facility) released or terminated and that duly executed
recordable releases and terminations in forms reasonably acceptable to the
Majority Lenders with respect thereto have been obtained by the Borrower and its
Subsidiaries.
(s)    [Reserved].
(t)    The Bankruptcy Court shall have entered one or more final non-appealable
orders (one of which orders may be the order confirming the Chapter 11 Plan)
approving the Facility, this Agreement and the other Credit Documents, and
authorizing the Borrower to execute, deliver and perform under the Facility,
this Agreement and the other Credit Documents, which order shall be in full
force and effect, not stayed, reversed or vacated, and, subject to the consent
provisions set forth in Section 3.02 of the Restructuring Support Agreement, be
in form and substance reasonably satisfactory to the Required Consenting Parties
(as defined in the Restructuring Support Agreement).
(u)    The Chapter 11 Plan and all other related documentation (i) shall have
been confirmed by an order of the Bankruptcy Court, which order shall be in full
force and effect, unstayed and final, and shall not have been modified or
amended without the written consent of the Majority Lenders, reversed or
vacated, (ii) all conditions precedent to the effectiveness of the Chapter 11
Plan as set forth therein shall have been satisfied or waived (the waiver
thereof having been approved by the Majority Lenders), and the substantial
consummation (as defined in Section 1101 of the Bankruptcy Code) of the Chapter
11 Plan in accordance with its terms shall have occurred contemporaneously with
the Closing Date and (iii) the transactions contemplated by the Chapter 11 Plan
to occur on the effective date of the Chapter 11 Plan shall have been
substantially consummated (as defined in Section 1101 of the Bankruptcy Code) on
the Closing Date and substantially contemporaneously with the initial Borrowing
hereunder in accordance with the terms of the Chapter 11 Plan and in compliance
with applicable law and Bankruptcy Court and regulatory approvals. Without
limiting the generality of the foregoing, the Chapter 11 Plan shall not be
satisfactory to the Majority Lenders unless all outstanding obligations under
the Borrower’s 2016 Credit Agreement, 2017 Credit Agreement, Second Lien Notes
Indenture and the Unsecured Notes Indenture (each as defined in that certain
Amended and Restated Restructuring Support Agreement, dated as of July 24, 2020,
by and among the Company Parties and the Consenting Parties (each as defined
therein)) are in each case to be extinguished or converted to common equity
interests in the Borrower pursuant to the Chapter 11 Plan on terms reasonably
satisfactory to the Required Consenting Parties (as defined in the Restructuring
Support Agreement).
(v)    The First Lien Exit Facility shall have become effective on terms and
pursuant to loan documentation consistent with the terms described in Exhibit A
of the Restructuring Support Agreement under the heading “First Lien Exit
Facility” and otherwise reasonably acceptable to the Majority Lenders.
79

--------------------------------------------------------------------------------



(w)    Unrestricted cash (with any cash constituting EHP Collateral being deemed
“unrestricted” solely for this purpose) held at the EHP Entities, after giving
effect to the initial Borrowing under this Agreement, the application of the
proceeds thereof and to the other transactions contemplated to occur on the
Closing Date, shall not exceed $25,000,000.
(x)    Subject to Section 9.9, the Administrative Agent shall have received
life-of-loan Federal Emergency Management Agency Standard Flood Hazard
Determinations from a firm reasonably acceptable to the First Lien Exit
Administrative Agent covering any Building or Manufactured (Mobile) Home
constituting Collateral showing whether or not such Building or Manufactured
(Mobile) Home is located in a Special Flood Hazard area subject by federal
regulation to mandatory flood insurance requirements. If any Building or
Manufactured (Mobile) Home is in a Special Flood Hazard Area, subject to
Section 9.9, Borrower shall have also delivered copy of a notice as to the
existence of a special flood hazard acknowledged by the Borrower and a copy of
one of the following: (w) the Flood insurance policy in respect thereof, (x) the
Borrower’s application for a Flood insurance policy, together with proof of
payment of the premium associated therewith, (y) a declaration page confirming
that Flood insurance has been issued to the Borrower or (z) such other evidence
of Flood insurance satisfactory to the Administrative Agent and the Majority
Lenders (or their respective counsel).
Without limiting the generality of the provisions of Section 12.4, for purposes
of determining compliance with the conditions specified in this Section 6, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matters
required under this Section 6 to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Closing Date specifying its
objection thereto.
SECTION 7.[RESERVED]
SECTION 8.REPRESENTATIONS, WARRANTIES AND AGREEMENTS
In order to induce the Agents and the Lenders to enter into this Agreement and
to induce the Lenders to make the Loans, the Borrower makes, on the date of each
Credit Event and on each other date as required or set forth in this Agreement
or any other Credit Document, the following representations and warranties to,
and agreements with, the Agents and the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans:
8.1    Existence, Qualification and Power. Each of the Borrower and each
Restricted Subsidiary of the Borrower (a) is duly organized and validly existing
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact its business as now conducted and (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
8.2    Corporate Power and Authority; Enforceability; Binding Effect. After
giving effect to the Confirmation Order and the Chapter 11 Plan, each Credit
Party has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is a party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party. Each Credit Party has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other
80

--------------------------------------------------------------------------------



similar laws relating to or affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or law).
8.3    No Violation. After giving effect to the Confirmation Order and the
Chapter 11 Plan, none of the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party will (a) contravene any
Requirement of Law, except to the extent such contravention would not reasonably
be expected to result in a Material Adverse Effect, (b) result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of such Credit
Party or any of the Restricted Subsidiaries (other than Liens created under the
Credit Documents) pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument to which such
Credit Party or any of the Restricted Subsidiaries is a party or by which it or
any of its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”) except to the extent such breach,
default or Lien that would not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the Organization Documents of
such Credit Party or any of the Restricted Subsidiaries.
8.4    Litigation. After giving effect to the Confirmation Order and the Chapter
11 Plan, except as set forth on Schedule 8.4, there are no actions, suits,
proceedings, claims or disputes pending or, to the actual knowledge of an
Authorized Officer of the Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
8.5    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, Regulation
U or Regulation X of the Board. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.
8.6    Governmental Authorization; Confirmation Order. After giving effect to
the Confirmation Order and the Chapter 11 Plan, the execution, delivery and
performance of each Credit Document do not require any consent or approval of,
registration or filing with, or other action by, any Governmental Authority or
any other Person, except for (a) such as have been obtained or made and are in
full force and effect, (b) filings and recordings in respect of the Liens
created pursuant to the Security Documents and (c) such consents, approvals,
registrations, filings or actions the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect. The Confirmation
Order is in full force and effect, not subject to any stay, nor has the
Confirmation Order been amended or modified in any manner adverse to the Agents
or the Lenders without the consent of the Majority Lenders.
8.7    Investment Company Act. No Credit Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
8.8    True and Complete Disclosure.
(a)    All written factual information delivered by or on behalf of the Borrower
or any of its Subsidiaries to the Administrative Agent and the Lenders (other
than the Projections, pro forma financial information, estimates, forecasts and
other forward looking information and information of a general economic nature
or general industry nature) concerning the Borrower, the Restricted
Subsidiaries, the Transactions and any other transactions contemplated hereby
prepared by or on behalf of the foregoing or their representatives and made
available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby and the negotiation
of the Credit Documents
81

--------------------------------------------------------------------------------



(as modified or supplemented by other information so furnished), when taken as a
whole, was true and correct in all material respects, as of the date when made
and did not, taken as a whole, contain any untrue statement of a material fact
as of the date when made or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.
(b)    The Projections (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date made (it
being understood that such Projections are as to future events and are not to be
viewed as facts, the projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower and the
Subsidiaries, that no assurance can be given that any particular projections
will be realized and that actual results during the period or periods covered by
any such projections may differ from the projected results and such differences
may be material) and (ii) as of the Closing Date, have not been modified in any
material respect by the Borrower.
(c)    As of the Closing Date, neither the Borrower nor any Restricted
Subsidiary has any material Indebtedness, any material guarantee obligations,
contingent liabilities, off balance sheet liabilities, partnership liabilities
for taxes or unusual forward or long-term commitments that, in each case, have
not been disclosed in writing to the Administrative Agent.
(d)    As of the Closing Date, to the knowledge of the Borrower, the information
included in the Beneficial Ownership Certification delivered, on or prior to the
Closing Date, to any Lender in connection with this Agreement is true and
correct in all respects.
8.9    Tax Matters. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Credit Parties and the Restricted Subsidiaries have filed all tax returns
required to be filed by it, and have paid all Taxes payable by it (including in
its capacity as a withholding agent), except those that are being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been provided to the extent required by and in accordance with GAAP.
8.10    Compliance with ERISA.
(a)    Except as set forth on Schedule 8.10(a) or as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan maintained by a Credit Party is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder and other federal or state laws.
(b)    (i) No ERISA Event has occurred during the six (6) year period prior to
the date on which this representation is made or deemed made or is reasonably
expected to occur; (ii) neither any Credit Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) neither any Credit Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Credit Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA except, with respect to each of the foregoing clauses of this
Section 8.10(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or the imposition of a Lien on
the assets of any Credit Party.
(c)    With respect to each Pension Plan, the adjusted funding target attainment
percentage as determined by the applicable Pension Plan’s Enrolled Actuary under
Sections 436(j) and 430(d)(2) of the
82

--------------------------------------------------------------------------------



Code and all applicable regulatory guidance promulgated thereunder (“AFTAP”),
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect. Neither any Credit Party nor any ERISA Affiliate
maintains or contributes to a Pension Plan that is, or is expected to be, in
at-risk status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code) in each case, except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.
(d)    All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
8.11    Subsidiaries. Schedule 8.11 lists each Subsidiary of the Borrower (and
the direct and indirect ownership interest of the Borrower therein), in each
case existing on the Closing Date (after giving effect to the Transactions).
Each Guarantor, Grantor, Material Subsidiary, Excluded Subsidiary and
Unrestricted Subsidiary as of the Closing Date (after giving effect to the
Transactions) has been so designated on Schedule 8.11.
8.12    Intellectual Property. The Borrower and each of the Restricted
Subsidiaries own or have obtained valid rights to use all intellectual property,
free from any burdensome restrictions, that to the knowledge of the Borrower is
reasonably necessary for the operation of their respective businesses as
currently conducted and as proposed to be conducted, except where the failure to
obtain any such rights would not reasonably be expected to have a Material
Adverse Effect.
8.13    Environmental Laws. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Credit Parties and each of their respective Subsidiaries are and, since January
1, 2017, have been in compliance with all applicable Environmental Laws and have
no liability thereunder; (ii) neither the Credit Parties nor any of their
respective Subsidiaries have received written notice of any Environmental Claim,
nor are the Credit Parties aware of any reasonable basis for such an
Environmental Claim; (iii) neither the Credit Parties nor any of their
respective Subsidiaries are conducting or have been ordered by a Governmental
Authority to conduct any investigation, removal, remedial, reclamation, closure,
or other corrective action pursuant to any Environmental Law related to
Hazardous Materials contamination at any location; (iv) neither the Credit
Parties nor any of their respective Subsidiaries have treated, stored,
transported, Released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned, leased or operated facility or from any other location in a manner that
would reasonably be expected to give rise to liability of the Credit Parties or
any of their respective Subsidiaries under Environmental Law and (v) there has
been no Release, or to the knowledge of any Authorized Officer of the Borrower,
threatened Release of any Hazardous Materials at, on or under any properties
currently owned or leased by the Borrower or any of its Subsidiaries.
8.14    Properties.
(a)    Assuming that all applicable Governmental Authorities have granted
approvals, made recordations and taken such other actions as are necessary in
connection with the Transactions and any assignments made in connection
therewith, and after giving effect to the Confirmation Order and the Chapter 11
Plan, except as set forth on Schedule 8.14(a) hereto or in an exhibit to any
Reserve Report Certificate delivered hereunder, the Borrower and each Restricted
Subsidiary has good and defensible title to the Specified Properties evaluated
in the most recently delivered Reserve Report (other than those
83

--------------------------------------------------------------------------------



(i) Disposed of in compliance with this Agreement since delivery of such Reserve
Report, (ii) leases that have expired in accordance with their terms and
(iii) with title defects disclosed in writing to the Administrative Agent), and
valid title to all its material personal properties, in each case, free and
clear of all Liens other than Liens permitted by Section 10.2, except in each
case where the failure to have such title would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. After giving
effect to the Liens permitted by Section 10.2, the Borrower or the Restricted
Subsidiary specified as the owner owns the working interests and net revenue
interests attributable to the Hydrocarbon Interests as such working interests
and net revenue interests are reflected in the most recently delivered Reserve
Report, and the ownership of such properties shall not in any material respect
obligate the Borrower or such Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
property in an amount in excess of the working interest of each property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Restricted
Subsidiary’s net revenue interest in such property.
(b)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
all material leases and agreements necessary for the conduct of the business of
the Borrower and the Restricted Subsidiaries are valid and subsisting, in full
force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.
(c)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
the rights and properties presently owned, leased or licensed by the Borrower
and the Restricted Subsidiaries including all easements and rights of way,
include all rights and properties necessary to permit the Borrower and the
Restricted Subsidiaries to conduct their respective businesses as currently
conducted, except to the extent any failure to have any such rights or
properties would not reasonably be expected to have a Material Adverse Effect.
(d)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
all of the properties of the Borrower and the Restricted Subsidiaries that are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards,
except to the extent any failure to satisfy the foregoing would reasonably be
expected to have a Material Adverse Effect.
(e)    Schedule 8.14(e) sets forth a list of each Building which itself
constitutes, or which is located on any real property which constitutes,
Material Real Property (other than Specified Properties), together with the
street address and/or tax parcel identification number relating thereto.
8.15    Solvency. After giving effect to the Confirmation Order, the Chapter 11
Plan and the Transactions, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.
8.16    Security Documents; Restrictions on Liens.
(a)    The Security Documents create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien or security
interest in the respective Collateral described therein as security for the
Obligations to the extent that a legal, valid, binding and enforceable Lien or
security interest in such Collateral may be created under any applicable
Requirement of Law, which Lien or security interest, upon the filing of
financing statements, recordation of the Mortgages or the obtaining of
possession or “control,” in each case, as applicable, with respect to the
relevant Collateral as required under the applicable UCC or applicable local
law, will constitute a fully perfected Lien on, and security interest in, all
right, title and interest of the Borrower and each other Credit Party thereunder
in such Collateral, in each case prior and superior (except as otherwise
provided for in the relevant Security Document) in right to any other Person
(other than Permitted Liens), in each case to the extent that a security
84

--------------------------------------------------------------------------------



interest may be perfected by the filing of a financing statement under the
applicable UCC, recordation of the Mortgages under applicable local law or by
obtaining possession or “control.”
(b)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
neither the Borrower nor any of the Restricted Subsidiaries is a party to any
material agreement or arrangement (other than those permitted hereunder), or
subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Collateral Agent, for the
benefit of the Secured Parties, on or in respect of their Oil and Gas Properties
to secure the Obligations and the Credit Documents.
8.17    Gas Imbalances, Prepayments. Except as set forth on Schedule 8.17 on the
Closing Date or as set forth in the most recently delivered certificate pursuant
to Section 9.14(c)(v):
(a)    on a net basis, there are no gas imbalances, take or pay or other
prepayments exceeding one half bcf of gas (stated on an mcf equivalent basis) in
the aggregate, with respect to the Borrower and the Restricted Subsidiaries’ Oil
and Gas Properties that would require any Credit Party or Subsidiary thereof to
deliver Hydrocarbons either generally or produced from their Specified
Properties at some future time without then or thereafter receiving full payment
therefor; and
(b)    there are no Service Agreement Undertakings.
8.18    Marketing of Production. Except as set forth on Schedule 8.18 or
otherwise disclosed to the Administrative Agent in writing, no material
agreements exist (which are not cancelable on 60 days’ notice or less without
penalty or detriment) for the sale of production of the Borrower and Restricted
Subsidiaries’ Hydrocarbons at a fixed non-index price (including calls on, or
other rights to purchase, production, whether or not the same are currently
being exercised) that (i) represent in respect of such agreements 2.5% or more
of the Borrower’s and its Restricted Subsidiaries’ average monthly production of
Hydrocarbon volumes and (ii) have a maturity or expiry date of longer than six
months.
8.19    Financial Statements.
(a)    The annual financial statements delivered as part of the Closing Date
Financials and, on and after the first date of delivery of financial statements
pursuant to Section 9.1(a), the most recent financial statements delivered
pursuant to Section 9.1(a) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby (subject to the
impact of fresh start accounting), except for customary year-end adjustments and
as otherwise expressly noted therein.
(b)    The interim financial statements delivered as part of the Closing Date
Financials and, on and after the first date of delivery of financial statements
pursuant to Section 9.1(b), the most recent financial statements delivered
pursuant to Section 9.1(b) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby (subject to the
impact of fresh start accounting), except for the absence of the statements of
comprehensive income, equity, cash flows and complete footnotes and as otherwise
expressly noted therein.
(c)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
85

--------------------------------------------------------------------------------



8.20    OFAC; Patriot Act; FCPA; Use of Proceeds.
(a)    To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, the International Emergency Economic Powers Act, as amended,
Sanctions Laws, the United States Foreign Corrupt Practices Act of 1977, as
amended and other anti-corruption laws, and (ii) the Patriot Act. Neither the
Borrower nor any of its Subsidiaries nor, to the knowledge of any Authorized
Officer of the Borrower and the other Credit Parties, any director, officer,
employee, agent or controlled affiliate of the Borrower or any Subsidiary is
currently the subject of any Sanctions, nor is the Borrower or any of its
Subsidiaries located, organized or resident in any country or territory that is
the subject of comprehensive Sanctions.
(b)    The proceeds of the Loans will be used for the purposes set forth in
Section 9.12. No part of the proceeds of the Loans will be used, directly or, to
the knowledge of any Authorized Officer of the Borrower, indirectly, by the
Borrower (i) in violation of the United States Foreign Corrupt Practices Act of
1977, as amended or (ii) for the purpose of financing any activities or business
(x) of or with any Person that, at the time of such financing, is the subject of
any Sanctions or (y) in any country or territory that is the subject of
comprehensive Sanctions.
8.21    Hedge Agreements. Schedule 8.21 sets forth, as of the Closing Date, and
after the Closing Date, each report required to be delivered by the Borrower
pursuant to Section 9.1(g) or as may otherwise be disclosed in writing to the
Administrative Agent sets forth, a true and complete list of all material
commodity Hedge Agreements of each Credit Party, the terms thereof relating to
the type, term, effective date, termination date, notional amounts or volumes,
and all credit support agreements relating thereto (including any margin
required or supplied).
8.22    EEA Financial Institutions. Neither the Borrower nor any of its
Restricted Subsidiaries is an EEA Financial Institution.
8.23    Compliance with Laws and Agreements; No Default.
(a)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
each of the Borrower and each Restricted Subsidiary is in compliance with each
Requirement of Law applicable to it or its property and all agreements and other
instruments binding upon it or its property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(b)    No Default, Event of Default or, if prior to the Discharge of Priority
Lien Obligations, Borrowing Base Deficiency has occurred and is continuing.
8.24    Insurance. The properties of the Borrower and the Restricted
Subsidiaries are insured in the manner contemplated by Section 9.3. No Credit
Party owns or leases any Building or Manufactured (Mobile) Home that is
Mortgaged Property for which such Credit Party has not delivered to the
Collateral Agent evidence or confirmation reasonably satisfactory to the
Collateral Agent and the Majority Lenders (or their respective counsel) in
accordance with the terms of this Agreement that (i) such Credit Party maintains
Flood Insurance for such Building or Manufactured (Mobile) Home or (ii) such
Building or Manufactured (Mobile) Home is not located in a Special Flood Hazard
Area.
8.25    Foreign Operations. The Borrower and its Restricted Subsidiaries (a) do
not have any Foreign Subsidiaries and (b) do not make any material expenditures
(whether such expenditure is capital,
86

--------------------------------------------------------------------------------



operating or otherwise) in or related to any Oil and Gas Properties not located
within the geographical boundaries, and the territorial waters, of the United
States.
SECTION 9.AFFIRMATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until Payment in Full has occurred:
9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    Annual Financial Statements. As soon as available and in any event within
five (5) Business Days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) (but in any event on or before the date that is ninety (90) days
after the end of each such fiscal year), the audited consolidated balance sheets
of the Borrower and its Subsidiaries and, if different, the Borrower and the
Restricted Subsidiaries, in each case as at the end of such fiscal year, and the
related consolidated statements of operations, shareholders’ equity and cash
flows (or, in lieu of such audited financial statements of the Borrower and the
Restricted Subsidiaries, a reconciliation, reflecting such financial information
for the Borrower and the Restricted Subsidiaries, on the one hand, and the
Borrower and the Subsidiaries, on the other hand, reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements (for the avoidance of doubt, the Borrower
shall be deemed to have satisfied the reconciliation requirement if the
financial statements provide in one or more footnotes the financial information
for the Unrestricted Subsidiaries, the Restricted Subsidiaries and the Borrower
and its Subsidiaries on a consolidated basis)) all in reasonable detail and
prepared in accordance with GAAP, and, except with respect to such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be materially qualified
with a scope of audit or “going concern” explanatory paragraph or like
qualification or exception (other than an emphasis of matter paragraph) (other
than with respect to, or resulting from, (x) the occurrence of an upcoming
maturity date of any Indebtedness or (y) any prospective or actual default in
the Financial Performance Covenants). Notwithstanding the foregoing, the
obligations in this Section 9.1(a) may be satisfied with respect to financial
information of the Borrower and its consolidated Subsidiaries by furnishing the
Borrower’s Form 10-K filed with the SEC; provided that if such financial
information required to be provided under the first sentence of this
Section 9.1(a) is included in the notes to the financial statements, such
financial statements are accompanied by an opinion of independent certified
public accountants whose opinion shall not be materially qualified with a scope
of audit or “going concern” explanatory paragraph or like qualification or
exception (other than an emphasis of matter paragraph) (other than with respect
to, or resulting from, (x) the occurrence of an upcoming maturity date of any
Indebtedness or (y) any prospective or actual default in the Financial
Performance Covenants).
(b)    Quarterly Financial Statements. As soon as available and in any event
within five (5) Business Days after the date on which such financial statements
are required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of the Borrower (but in any event on or before the date that
is sixty (60) days after the end of each such quarterly accounting period), the
consolidated balance sheets of the Borrower and the Subsidiaries and, if
different, the Borrower and the Restricted Subsidiaries, in each case as at the
end of such quarterly period and the related consolidated statements of
operations, shareholders’ equity and cash flows, and setting forth (other than
after implementation of fresh start accounting) comparative consolidated figures
for the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of such periods in the prior fiscal
year (or, in lieu of such unaudited financial statements of the Borrower and the
Restricted Subsidiaries, a reconciliation reflecting such financial information
for the
87

--------------------------------------------------------------------------------



Borrower and the Restricted Subsidiaries, on the one hand, and the Borrower and
the Subsidiaries, on the other hand, reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements (for the avoidance of doubt, the Borrower
shall be deemed to have satisfied the reconciliation requirement if the
financial statements provide in one or more footnotes the financial information
for the Unrestricted Subsidiaries, the Restricted Subsidiaries and the Borrower
and its Subsidiaries on a consolidated basis)), all of which shall be certified
by a Financial Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows, of the Borrower and its consolidated Subsidiaries in accordance
with GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and the absence of footnotes, together with, if not otherwise
required to be filed with the SEC, a customary management discussion and
analysis describing the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries. Notwithstanding the foregoing, the
obligations in this Section 9.1(b) may be satisfied by furnishing the Borrower’s
Form 10-Q filed with the SEC; provided that such financial information required
to be provided under the first sentence of this Section 9.1(b) is included in
the notes to the financial statements.
(c)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and Section 9.1(b), a certificate of a
Financial Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the Financial Performance Covenants as at
the end of such fiscal year or period, as the case may be, (ii) any change in
the identity of the Restricted Subsidiaries, Material Subsidiaries, Excluded
Subsidiaries, Guarantors, Grantors and Unrestricted Subsidiaries as at the end
of such fiscal year or period, as the case may be, from the Restricted
Subsidiaries, Guarantors, Grantors and Unrestricted Subsidiaries, respectively,
provided to the Lenders on the Closing Date or the most recent fiscal year or
period, as the case may be, (iii) a calculation of Distributable Free Cash Flow
for the fiscal quarter period ending on the last date of such fiscal year or
period, as the case may be (iv) certification as to the compliance by the
Borrower and its Restricted Subsidiaries with Section 9.3 and (v) if applicable,
a copy of each other material report or opinion submitted to the Borrower or any
of its Subsidiaries by independent accountants in connection with any annual,
interim or special audit made by them of the books of the Borrower or any such
Subsidiary, and a copy of any response by the Borrower or any such Subsidiary,
or the Board of Directors of the Borrower or any such Subsidiary, to such
material report or opinion.
(d)    Notices. Promptly after an Authorized Officer of the Borrower or any of
the Restricted Subsidiaries obtains actual knowledge thereof, notice of (i) the
occurrence of any Default or Event of Default, which notice shall specify the
nature thereof and what action the Borrower proposes to take with respect
thereto, (ii) any litigation or governmental proceeding pending or threatened in
writing against the Borrower or any of the Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect and (iii) the occurrence of any
ERISA Event or similar event with respect to a Foreign Plan, in each case, that
would reasonably be expected to have a Material Adverse Effect.
(e)    Environmental Matters. Promptly after obtaining actual knowledge of any
one or more of the following environmental matters, unless such environmental
matters would not, individually, or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of:
(i)    any Environmental Claim brought, filed or threatened in writing against
or impacting any Credit Party or any Subsidiary thereof and any ruling,
decisions or determinations arising out of any such Environmental Claim;
88

--------------------------------------------------------------------------------



(ii)    any condition or occurrence on any Oil and Gas Properties that (A) would
reasonably be expected to result in noncompliance by any Credit Party or any
Subsidiary thereof with any applicable Environmental Law or (B) would reasonably
be anticipated to form the basis of an Environmental Claim against any Credit
Party or any Subsidiary thereof or any Oil and Gas Properties;
(iii)    any allegation that any Credit Party or any Subsidiary thereof is a
potentially responsible party in connection with any Release of Hazardous
Material, or any actual or threatened investigation of any Credit Party or any
Subsidiary thereof or Oil and Gas Property by any Governmental Authority
pursuant to any Environmental Law;
(iv)    any new or modified Environmental Law impacting any Oil and Gas
Property;
(v)    any condition or occurrence on any Oil and Gas Properties that would
reasonably be anticipated to cause such Oil and Gas Properties to be subject to
any restrictions on the ownership, occupancy, use or transferability of such Oil
and Gas Properties under any Environmental Law; and
(vi)    the actual Release or threatened Release of any Hazardous Material on,
at, under or from any facility owned or leased by a Credit Party or any
Subsidiary thereof in violation of Environmental Laws or as would reasonably be
expected to result in liability under Environmental Laws or the conduct of any
investigation, or any removal, remedial or other corrective action under
Environmental Laws in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any facility
owned or leased by a Credit Party or any Subsidiary thereof.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action.
(f)    Other Information. With reasonable promptness, but subject to the
limitations set forth in the last sentences of Section 9.2(a) and Section 13.6,
such other information regarding the operations, business affairs and the
financial condition of the Borrower or the Restricted Subsidiaries as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time.
(g)    Certificate of Authorized Officer – Hedge Agreements. On or before the
31st day following the Closing Date, the 46th day following the Closing Date,
and thereafter, each March 1 and September 1 of each year, commencing March 1,
2021 and at the time of delivery to the First Lien Exit Administrative Agent of
each Reserve Report delivered in connection with an Interim Redetermination
under and as defined in the First Lien Exit Credit Agreement, a certificate of
an Authorized Officer of the Borrower, setting forth (i) the calculations
required to establish whether the Borrower and its Restricted Subsidiaries were
in compliance with Section 9.18 as of such date and (ii) a true and complete
list of all commodity Hedge Agreements of the Borrower and each Credit Party,
the material terms thereof (in respect of the type, term, effective date,
termination date and notional amounts or volumes), any credit support agreements
relating thereto not listed on Schedule 8.21 or on any previously delivered
certificate delivered pursuant to this Section 9.1(g) and any margin required or
supplied under any credit support document (provided that the Borrower shall not
be required to include the name or identity of and the counterparty to each such
agreement).
(h)    Borrowing Base Certificates. Promptly after the furnishing thereof,
copies of each Borrowing Base Certificate (as defined in the First Lien Exit
Credit Agreement) delivered under the First Lien Exit Credit Agreement.
(i)    [Reserved].
89

--------------------------------------------------------------------------------



(j)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange and distributed by the Borrower to
its shareholders.
(k)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation or agreement
governing Material Indebtedness, other than this Agreement and not otherwise
required to be furnished to the Lenders pursuant to any other provision of this
Section 9.1.
(l)    List of Purchasers. If requested by the Administrative Agent (acting at
the direction of the Majority Lenders), a certificate of an Authorized Officer
of the Borrower setting forth a list of Persons purchasing Hydrocarbons from the
Borrower or any other Credit Party which collectively account for at least 90%
of the revenues resulting from the sale of all Hydrocarbons from the Borrower
and such other Credit Parties during the most recently ended fiscal year.
(m)    Sales and Dispositions and Hedge Unwinds.
(i)    In the event the Borrower or any Restricted Subsidiary intends to Dispose
of any Specified Properties, or Equity Interests in any Person owning Specified
Properties, in each case, with a PV-9 in excess of 3.0% of the PV-9 of the
Specified Properties in a single transaction or in multiple transactions since
the later of (A) the last Scheduled Redetermination Date (as defined in the
First Lien Exit Credit Agreement) and (B) the last adjustment to the Borrowing
Base under the First Lien Exit Credit Agreement (or, in each case, if no First
Lien Exit Facility is in effect as of such date, since the delivery of (or
scheduled delivery of) the last Reserve Report pursuant to Section 9.14), when
combined with the Swap PV of any Hedge Agreements terminated, unwound, offset or
otherwise Disposed of by the Borrower or any Restricted Subsidiary during such
time period (for the avoidance of doubt, excluding any novation of any Hedge
Agreement with respect to which the Borrower or applicable Restricted Subsidiary
remains a party), three (3) Business Days (or such shorter time period agreed by
the Majority Lenders in their sole discretion) prior written notice (which, for
the avoidance of doubt, may be delivered by email) of such Disposition, the
Specified Properties that are the subject of such Disposition, the price thereof
and the anticipated date of closing and any other details thereof reasonably
requested by the Administrative Agent (acting at the direction of the Majority
Lenders).
(ii)    In the event that the Borrower or any Restricted Subsidiary intends to
terminate, unwind, create offsetting positions or otherwise Dispose of Hedge
Agreements with respect to which the Borrower reasonably believes the Swap PV of
which (after taking into account the economic effect (including with respect to
tenor) of any other Hedge Agreement executed contemporaneously with the taking
of such actions and including any anticipated decline in the mark-to market
value thereof) is in excess of 3.0% of the PV-9 of the Specified Properties in a
single transaction or in multiple transactions since the later of (A) the last
Scheduled Redetermination Date (as defined in the First Lien Exit Credit
Agreement) and (B) the last adjustment to the Borrowing Base under the First
Lien Exit Credit Agreement (or, in each case, if no First Lien Exit Facility is
in effect as of such date, since the delivery of (or scheduled delivery of) the
last Reserve Report pursuant to Section 9.14), when combined with the
Disposition of any Specified Properties, or Equity Interests in any Person
owning Specified Properties made during such time period, prior or same day
written notice (which, for the avoidance of doubt, may be delivered by email) of
the foregoing, the anticipated decline in the mark-to-market value thereof or
net cash proceeds therefrom and any other details thereof reasonably requested
by the Majority Lenders.
90

--------------------------------------------------------------------------------



(n)    Notice of Casualty Events. Prompt written notice after an Authorized
Officer of the Borrower obtains actual knowledge of the occurrence of any
Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event having a fair market value
in excess of $50,000,000.
(o)    Information Regarding the Borrower and Subsidiaries.
(i)    Patriot Act. Promptly upon request, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and Beneficial Ownership Regulation.
(ii)    Changes. Prompt written notice of (but in any event, within thirty (30)
days following such change) any change (A) in a Credit Party’s corporate name,
(B) in the location of a Credit Party’s chief executive office or principal
place of business, (C) in a Credit Party’s form of organization, (D) in a Credit
Party’s jurisdiction of organization and (E) in a Credit Party’s federal
taxpayer identification number.
(iii)    New Subsidiaries. Prompt written notice of the formation of any
Subsidiary of the Borrower (or such other time as the Majority Lenders may agree
in their sole discretion), notice thereof and copies of the Organization
Documents of such Subsidiary.
(iv)    Organization Documents. Promptly after the execution thereof, copies of
any amendment, modification or supplement to the Organization Documents of the
Borrower or any Subsidiary.
(v)    Beneficial Ownership. Prompt written notice of any change in the
information provided in the Beneficial Ownership Certification delivered to any
Lender that would result in a change to the list of beneficial owners identified
in such certification.
(p)    Certificate of Authorized Officer – Production Report and Lease Operating
Statement. Concurrently with any delivery of each Reserve Report, a certificate
of an Authorized Officer of the Borrower, setting forth, for each calendar month
during the then current fiscal year to date, the volume of production of
Hydrocarbons and sales attributable to production of Hydrocarbons (and the
prices at which such sales were made and the revenues derived from such sales)
for each such calendar month from the Specified Properties, and setting forth
the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto for each such calendar month; provided that such
certificate shall be required solely to the extent the foregoing information and
its certification is not otherwise included in the applicable Reserve Report
Certificate delivered in connection with such Reserve Report.
(q)    Budget. Concurrently with any delivery of financial statements under
Section 9.1(a) and delivery of any Reserve Report as of June 30 pursuant to
Section 9.14, a reasonably detailed consolidated budget for the following fiscal
year as customarily prepared by management of the Borrower (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Budget”), which
Budget shall in each case be accompanied by a certificate of an Authorized
Officer stating that such Budget has been prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed to be reasonable
at the time of preparation of such Budget, it being understood that actual
results may vary from such Budget and that such variations may be material.
91

--------------------------------------------------------------------------------



(r)    Issuance and Incurrences of Indebtedness. Five (5) Business Days prior
written notice (which, for the avoidance of doubt, may be delivered by email) of
the incurrence by the Borrower or any Restricted Subsidiary of any Indebtedness
for borrowed money if in excess of $50,000,000 as well as the amount thereof,
the anticipated closing date and definitive documentation for the foregoing and
any other related information reasonably requested.
It is understood that documents required to be delivered pursuant to
Sections 9.1(a) through (r) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 13.2, (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks, DebtDomain or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent), (iii) on which such documents are filed
on record with the SEC or (iv) on which such documents are transmitted by
electronic mail to the Administrative Agent; provided that: (A) upon written
request by the Administrative Agent (acting at the direction of the Majority
Lenders), the Borrower shall deliver paper copies of such documents delivered
pursuant to Sections 9.1(a), 9.1(b), 9.1(c) and 9.1(f) to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent (acting at the
direction of the Majority Lenders) and (B) the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents (except that no such
notice shall be required to the extent such documents are filed on record with
the SEC). Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.
9.2    Books, Records and Inspections.
(a)    The Borrower will, and will cause each Restricted Subsidiary to, maintain
books of record and account that permit the preparation of financial statements
in accordance with GAAP.
(b)    The Borrower will, and will cause each of the Restricted Subsidiaries to,
permit designated representatives of the Majority Lenders to visit and inspect
any of its properties, to examine its financial and operating records, and to
discuss its affairs, finances and accounts with its officers, and independent
public accountants (subject to such accountants’ customary policies and
procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, the Majority Lenders shall not exercise such rights more often than two
(2) times during any calendar year and only one (1) such time per calendar year
shall be at the Borrower’s expense; provided, further, that when an Event of
Default exists, any representative of the Majority Lenders (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Majority Lenders shall give the
Borrower the opportunity to participate in any discussions with the Borrower’s
independent public accountants. Notwithstanding anything to the contrary in this
Section 9.2(b), none of the Borrower nor any Restricted Subsidiary shall be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
any Requirement of Law or any binding agreement or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work-product;
provided that the Borrower shall notify the Administrative Agent and the Lenders
if it is not providing any information pursuant to the foregoing clauses (i)
through (iii).
92

--------------------------------------------------------------------------------



9.3    Maintenance of Insurance.
(a)    The Borrower will, and will cause each Restricted Subsidiary to, at all
times maintain in full force and effect, pursuant to self-insurance arrangements
or with insurance companies that the Borrower believes (in the good faith
judgment of the management of the Borrower) are financially sound and reputable
at the time the relevant coverage is placed or renewed, insurance in at least
such amounts (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business; and will
furnish to the Administrative Agent, upon written request from the
Administrative Agent or the Majority Lenders, information presented in
reasonable detail as to the insurance so carried. The Collateral Agent, for the
benefit of the Secured Parties, shall be the additional insureds on any such
liability insurance as its interests may appear and, if property insurance is
obtained, the Collateral Agent shall be the lender loss payee under any such
property insurance; provided that, so long as no Event of Default has occurred
and is then continuing, the Secured Parties will provide any proceeds of such
property insurance to the Borrower.
(b)    With respect to any Building or Manufactured (Mobile) Home included (or
required to be included) as Collateral under the Credit Documents and located on
any land subject to (or required to be subject to) a Mortgage under the Credit
Documents designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as the Administrative Agent (at the
direction of the Majority Lenders) may from time to time reasonably require, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Insurance Regulation. Following the Closing Date, the Borrower shall
deliver to the Administrative Agent annual renewals of each flood insurance
policy or annual renewals of each force-placed flood insurance policy, as
applicable. In connection with any amendment to this Agreement pursuant to which
any increase, extension, or renewal of Loans is contemplated, the Borrower shall
cause to be delivered to the Administrative Agent all Flood Documentation for
any Mortgaged Property with respect to which Buildings or Manufactured (Mobile)
Homes are included as Collateral.
9.4    Payment of Obligations; Performance of Obligations under Credit
Documents.
(a)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
the Borrower shall, and shall cause each Restricted Subsidiary to, pay,
discharge or otherwise satisfy its obligations, including in respect of all Tax
liabilities, assessments and governmental charges, before the same shall become
delinquent or in default, except where (i) the amount or validity thereof is
being contested in good faith by appropriate proceedings and the Borrower or a
Subsidiary thereof has set aside on its books adequate reserves therefor in
accordance with GAAP (or in the case of a Foreign Subsidiary, the comparable
accounting principles in the relevant jurisdiction) or (ii) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
(b)    The Borrower will pay the Loans according to the reading, tenor and
effect thereof, and the Borrower will, and will cause each Restricted Subsidiary
to, do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Credit Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.
9.5    Preservation of Existence, Compliance, Etc. Except as otherwise permitted
by this Agreement, the Borrower will, and will cause each Restricted Subsidiary
to (a) do, or cause to be done, all things necessary to preserve and keep in
full force and effect its (i) legal existence and (ii) corporate rights and
authority, except in the case of this clause (ii) to the extent that the failure
to do so would not reasonably
93

--------------------------------------------------------------------------------



be expected to have a Material Adverse Effect; (b) comply with all Contractual
Requirements except to the extent that the failure to so comply would not
reasonably be expected to have a Material Adverse Effect; and (c) maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with (i) the Trading with the Enemy Act, as amended, the
International Emergency Economic Powers Act, as amended, Sanctions Laws, the
United States Foreign Corrupt Practices Act of 1977, as amended and other
anti-corruption laws, and (ii) the Patriot Act; provided, however, that the
Borrower and its Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.
9.6    Compliance with Requirements of Law. The Borrower will, and will cause
each Restricted Subsidiary to, comply with all Requirements of Law applicable to
it or its property, including all governmental approvals or authorizations
required to conduct its business, and to maintain all such governmental
approvals or authorizations in full force and effect, except if the failure to
comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
9.7    ERISA.
(a)    Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect or a
Lien on the assets of any Credit Party, the Borrower will deliver to the
Administrative Agent a certificate of an Authorized Officer or any other senior
officer of the Borrower setting forth details as to such occurrence and the
action, if any, that the Borrower or such ERISA Affiliate is required or
proposes to take, together with any notices (required, proposed or otherwise)
given to or filed with or by the Borrower, such ERISA Affiliate, the PBGC, a
Plan participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: (i) that an ERISA
Event has occurred or is likely to occur; (ii) that a Pension Plan has an
Unfunded Current Liability that has or will result in a Lien under ERISA or the
Code; that proceedings will be or have been instituted to terminate a Pension
Plan having an Unfunded Current Liability (including the giving of written
notice thereof); (iii) that a proceeding has been instituted against any Credit
Party or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Multiemployer Plan; (iv) or that any Credit Party
or any ERISA Affiliate has incurred or will incur (or has been notified in
writing that it will incur) any liability (including any contingent or secondary
liability) pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.
(b)    Promptly following any request by the Administrative Agent or the
Majority Lenders therefor, the Borrower will deliver to the Administrative Agent
copies of (i) any documents described in Section 101(k) of ERISA that the
Borrower and any of its Subsidiaries or any ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in Section
101(l) of ERISA that the Borrower and any of its Subsidiaries or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Borrower, any of its Subsidiaries or any ERISA Affiliate has not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Borrower, the applicable Subsidiaries or the ERISA
Affiliates shall promptly, following a request from the Administrative Agent (at
the direction of the Majority Lenders) make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof.
9.8    Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, except in each case, where the failure to so comply
would not reasonably be expected to
94

--------------------------------------------------------------------------------



result in a Material Adverse Effect (it being understood that this Section 9.8
shall not restrict any transaction otherwise permitted by Section 10.3, 10.4 or
10.5):
(a)    operate its Oil and Gas Properties and other material properties or cause
such Oil and Gas Properties and other material properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable Contractual Requirements and all
applicable Requirements of Law, including applicable proration requirements and
Environmental Laws, and all applicable Requirements of Law of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom;
(b)    keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
properties, including all equipment, machinery and facilities; and
(c)    to the extent a Credit Party is not the operator of any property, the
Borrower shall use commercially reasonable efforts to cause the operator to
operate such property in accordance with customary industry practices.
9.9    Post-Closing Covenants. The Borrower will, and will cause each of the
applicable Credit Parties to, execute and deliver the documents and complete the
other actions set forth on Schedule 9.9, in each case within the time limits
specified therein (or, in each case, such later time as the Majority Lenders may
agree in their sole discretion).
9.10    Compliance with Environmental Laws. The Borrower will, and will cause
each of the Restricted Subsidiaries to, except, in each case, to the extent that
the failure to do so could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (a) comply, and take all
commercially reasonable actions to cause all lessees and other Persons operating
or occupying its properties to comply, with all applicable Environmental Laws
and Environmental Permits; (b) obtain, maintain and renew all Environmental
Permits necessary for its operations and properties; and (c) in each case to the
extent the Credit Parties or Subsidiaries are required by Environmental Laws,
conduct any investigation, remedial, reclamation, closure, plugging and
abandonment, or other corrective action necessary to address Hazardous
Materials, idle wells, or other conditions at any property or facility in
accordance with applicable Environmental Laws.
9.11    Additional Guarantors, Grantors and Collateral.
(a)    Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause (i) any direct or indirect
Restricted Subsidiary (other than (1) any Excluded Subsidiary and (2) solely
with respect to clause (A)(x) below, any Production Sharing Entity for so long
as such Subsidiary is party to a Production Sharing Contract) formed or
otherwise purchased or acquired after the Closing Date (including pursuant to a
Permitted Acquisition) and (ii) any Restricted Subsidiary of the Borrower that
ceases to be an Excluded Subsidiary (or, solely with respect to clause (A)(x)
below, in the case of Production Sharing Entities, ceases to be a party to a
Production Sharing Contract), in each case (other than with respect to
clause (D) below) within thirty (30) days from the date of such formation,
acquisition or cessation, as applicable (or such longer period as the Majority
Lenders may agree in their reasonable discretion) to (A) execute (x) a
supplement to the Guarantee, substantially in the form of Exhibit I thereto, in
order to become a Guarantor; provided that the guarantee of any Foreign
Subsidiary shall be limited as the Borrower may reasonably deem necessary to
comply with applicable laws, rules or
95

--------------------------------------------------------------------------------



regulations (including general statutory limitations, financial assistance,
corporate benefit, fraudulent preference, “thin capitalization” and “capital
maintenance” rules), the fiduciary duties of the directors of such subsidiary or
to avoid the risk of personal civil or criminal liability for any director or
officer of such subsidiary, (y) a supplement to the Collateral Agreement,
substantially in the form of Exhibit I thereto, in order to become a grantor and
a pledgor thereunder and (z) a counterpart to the Intercompany Note, (B) if
reasonably requested by the Majority Lenders, the Administrative Agent or the
Collateral Agent, within thirty (30) days after such request (or such longer
period as the Majority Lenders may agree in writing in its discretion), deliver
to the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent, the Collateral Agent and the Lenders, of counsel for the
Credit Parties reasonably acceptable to the Majority Lenders as to such matters
set forth in this Section 9.11 as the Majority Lenders, the Administrative Agent
or the Collateral Agent may reasonably request, (C) as promptly as practicable
after the request therefor by the Majority Lenders, the Administrative Agent or
Collateral Agent, deliver to the Collateral Agent with respect to each Material
Real Property (other than a Specified Property) of such Subsidiary, (i) any
existing title reports or policies, (ii) abstracts, (iii) environmental
assessment reports, or (iv) surveys, to the extent available and in the
possession or control of the Credit Parties or their respective Subsidiaries;
provided that there shall be no obligation to deliver to the Collateral Agent
any existing environmental assessment report whose disclosure to the Collateral
Agent would require the consent of a Person other than the Credit Parties or one
of their respective Subsidiaries, where, despite the commercially reasonable
efforts of the Credit Parties or their respective Subsidiaries to obtain such
consent, such consent cannot be obtained, and (D)(x) as promptly as practicable
after such formation, acquisition or cessation, as applicable (but in any event
within thirty (30) days of such formation, acquisition or cessation, as
applicable (or such longer period as the Majority Lenders may agree in their
reasonable discretion)), deliver to the Administrative Agent all Flood
Documentation in respect of each Material Real Property (other than Specified
Property) of such Restricted Subsidiary and (y) as promptly as practicable after
such Flood Documentation has been delivered to the Administrative Agent (but in
any event within sixty (60) days of such formation, acquisition or cessation, as
applicable (or such longer period as the Majority Lenders may agree in their
reasonable discretion)) execute and deliver Mortgages to the Collateral Agent in
respect of each Material Real Property (other than Specified Properties) of such
Restricted Subsidiary, together with all title insurance policies, legal
opinions, surveys and similar documentation delivered to the Administrative
Agent or Collateral Agent in connection with other Mortgages in effect at such
time or as otherwise reasonably requested by the Administrative Agent or
Collateral Agent (at the direction of the Majority Lenders).
(b)    Subject to any applicable limitations set forth in the Collateral
Agreement, the Borrower will pledge, and, if applicable, will cause each
Subsidiary Grantor (or Person required to become a Subsidiary Grantor pursuant
to Section 9.11(a)) to pledge, to the Collateral Agent, for the benefit of the
Secured Parties, (i) all of the Equity Interests (other than any Excluded Equity
Interests) directly owned by the Borrower or any Credit Party (or Person
required to become a Guarantor pursuant to Section 9.11(a)), in each case,
formed or otherwise purchased or acquired after the Closing Date, pursuant to
supplements to the Collateral Agreement substantially in the form of Exhibit I,
thereto and (ii) except with respect to intercompany Indebtedness, all evidences
of Indebtedness for borrowed money in a principal amount in excess of $2,500,000
(individually) that is owing to the Borrower or any Guarantor (or Person
required to become a Guarantor pursuant to Section 9.11(a)), in each case
pursuant to supplements to the Collateral Agreement substantially in the form of
Exhibit I thereto.
(c)    In connection with each redetermination (but not adjustment) of the
Borrowing Base under the First Lien Exit Credit Agreement (or, if no First Lien
Exit Facility is in effect as of such date, the delivery of a Reserve Report
pursuant to Section 9.14) and from time to time upon the request of the
Administrative Agent (acting at the direction of the Majority Lenders), the
Borrower shall review the list of Specified Properties subject to a Mortgage (as
described in Section 9.14(c)) as of such date, to ascertain whether the PV-9 of
the Mortgaged Properties (calculated at the time of redetermination) meets the
96

--------------------------------------------------------------------------------



Specified Properties Collateral Coverage Minimum after giving effect to
exploration and production activities, acquisitions, Dispositions and
production. In the event that the PV-9 of the Mortgaged Properties (calculated
at the time of such review) does not meet the Specified Properties Collateral
Coverage Minimum, then the Borrower shall, and shall cause the other Credit
Parties to, grant, within thirty (30) days of delivery of the certificate
required under Section 9.14(c) (or such longer period as the Majority Lenders
may agree in their reasonable discretion), to the Collateral Agent as security
for the Obligations an Acceptable Security Interest on additional Oil and Gas
Properties not already subject to a Mortgage such that, after giving effect
thereto, the PV-9 of the Mortgaged Properties (calculated at the time of such
review) meets the Specified Properties Collateral Coverage Minimum. All such
Acceptable Security Interests will be created and perfected by and in accordance
with the provisions of the Security Documents, including, if applicable, any
additional Mortgages. In order to comply with the foregoing, if any Restricted
Subsidiary (other than a Production Sharing Entity and the EHP Entities prior to
the EHP Discharge Date) places a Lien on its property and such Restricted
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
the provisions of Sections 9.11(a) and (b).
(d)    Without limitation of clause (a), (b) or (c) above, substantially
simultaneously and prior to the delivery of any mortgage or deed of trust on any
Oil and Gas Property or any other real property interest for the benefit of any
other secured party and securing Indebtedness that is subject to the First
Lien/Second Lien Intercreditor Agreement or any Junior Lien Intercreditor
Agreement, the Borrower shall, or shall cause the relevant Credit Party to,
grant to the Collateral Agent as security for the Obligations an Acceptable
Security Interest on such Oil and Gas Property or other real property interest.
All such Liens will be created and perfected by and in accordance with the
provisions of the Security Documents, including, if applicable, any additional
Mortgages. In order to comply with the foregoing, if any Restricted Subsidiary
(other than an Excluded Subsidiary or any Production Sharing Entity) places a
Lien on its property and such Subsidiary is not a Guarantor, then it shall
become a Guarantor and comply with the provisions of Sections 9.11(a) and (b).
(e)    Upon the EHP Discharge Date (and without prejudice to the requirements
set forth in Section 10.1(f)), if EHP Notes are Refinanced with Indebtedness
pursuant to Section 10.1(b)(ii), (n) or (o), then the Borrower shall, and shall
cause its Subsidiaries to, grant a second priority security interest (subject in
priority only to the Liens securing the First Lien Exit Facility and any
Permitted Refinancing Indebtedness in respect thereof) in the EHP Collateral
within thirty (30) days following such EHP Discharge Date, and otherwise comply
with this Section 9.11.
(f)    Upon (x) the acquisition by the Borrower or any other Credit Party of any
Material Real Property (other than Specified Properties) or (y) any real
property interests of the Borrower or any other Credit Party becoming Material
Real Property (other than Specified Properties), the Borrower will, and, if
applicable, will cause each other Credit Party to, (A) promptly (but in any
event within five (5) Business Days (or such longer period as the Majority
Lenders may agree in their reasonable discretion) of such acquisition or such
real property interest becoming Material Real Property (other than Specified
Properties)), provide written notice thereof to the Administrative Agent and
Collateral Agent, (B) as promptly as practicable after the request therefor by
the Majority Lenders, the Administrative Agent or Collateral Agent (but in any
event within thirty (30) days (or such longer period as the Majority Lenders may
agree in their reasonable discretion) after the request therefor), deliver to
the Collateral Agent with respect to such Material Real Property, (i) any
existing title reports or policies, (ii) abstracts, (iii) environmental
assessment reports, or (iv) surveys, to the extent available and in the
possession or control of the Credit Parties or their respective Subsidiaries;
provided that there shall be no obligation to deliver to the Administrative
Agent any existing environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than the Credit
Parties or one of their respective Subsidiaries, where, despite the commercially
reasonable efforts of the Credit Parties or their respective Subsidiaries to
obtain such consent, such consent cannot be obtained, and (C)(x) as promptly as
97

--------------------------------------------------------------------------------



practicable thereafter (but in any event within thirty (30) days (or such longer
period as the Majority Lenders may agree in their reasonable discretion) after
the request therefor), deliver to the Administrative Agent all Flood
Documentation in respect of such Material Real Property and (y) as promptly as
practicable after such Flood Documentation has been delivered to the
Administrative Agent (but in any event within sixty (60) days (or such longer
period as the Majority Lenders may agree in their reasonable discretion) of such
acquisition or such real property interest becoming Material Real Property)
execute and deliver Mortgages to the Collateral Agent in respect of such
Material Real Property, together with all title insurance policies, legal
opinions, surveys and similar documentation delivered to the Administrative
Agent or Collateral Agent in connection with other Mortgages in effect at such
time or as otherwise reasonably requested by the Administrative Agent or
Collateral Agent (at the direction of the Majority Lenders). For the avoidance
of doubt, the Borrower shall not execute and deliver any Mortgage on real
property to secure the obligations under the First Lien Exit Facility unless it
substantially concurrently executes and delivers a Mortgage in favor of the
Collateral Agent and complies with the obligations under this Section 9.11(f)
with respect to such real property.
(g)    To the extent any Material Real Property (other than Specified
Properties) that is required to be mortgaged pursuant to the Loan Documents is
subject to the provisions of the Flood Insurance Regulations, at the written
request of the Administrative Agent (a) (i) concurrently with the delivery of
any Mortgage in favor of the Administrative Agent in connection therewith, and
(ii) at any other time if necessary for compliance with applicable Flood
Insurance Regulations, provide the Administrative Agent with Flood
Documentation. In addition, to the extent the Borrower and the Credit Parties
fail to obtain or maintain satisfactory flood insurance required pursuant to the
preceding sentence with respect to any Mortgaged Property (other than of
Specified Properties), the Administrative Agent shall be permitted, in its sole
discretion, to obtain forced placed insurance at the Borrower's expense to
ensure compliance with any applicable Flood Insurance Regulations.
Notwithstanding anything to the contrary, to the extent any Real Property that
is required to be Mortgaged Property is subject to the provisions of the Flood
Insurance Regulations, the Borrower shall deliver to the Administrative Agent
(for delivery to the Lenders) prior to the execution of a Mortgage relative to
such Mortgaged Property (except for Specified Properties) a completed standard
life of loan flood hazard determination form for such Mortgaged Property, and,
if such Mortgaged Property is in a special flood hazard area, an acknowledged
Borrower notice and a policy of flood insurance in compliance with Flood
Insurance Regulations. To the extent any such Mortgaged Property is subject to
the provisions of the Flood Insurance Regulations, upon the earlier of (i)
twenty (20) Business Days from the date the information required by the
immediately preceding sentence is provided to the Lenders and (ii) notice from
each Lender that such Lender has completed all necessary diligence, the
Collateral Agent may permit execution and delivery of the applicable Mortgage in
favor of the Collateral Agent.
9.12    Use of Proceeds. The Borrower will use the proceeds of the Loans made on
the Closing Date (i) to refinance in full the DIP Facilities and (ii) to pay
Transaction Expenses. The Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of the Loans (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of the United States Foreign
Corrupt Practices Act of 1977, as amended, and other applicable anti-corruption
laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Person that is, or is owned or controlled
by a Person that is, at the time of such financing, the subject or target of any
Sanctions, or in any country or territory that is the subject of comprehensive
Sanctions, (C) in any manner that would result in the violation of any Sanctions
Laws applicable to any party hereto or (D) in violation of the provisions of
Regulation T, Regulation U or Regulation X of the Board.
98

--------------------------------------------------------------------------------



9.13    Further Assurances.
(a)    Subject to the applicable limitations set forth in the Security
Documents, the Borrower will, and will cause each other Credit Party to, execute
and/or deliver any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, assignments of as-extracted
collateral arising from the Specified Properties, Mortgages and other documents)
that the Administrative Agent, Collateral Agent or the Majority Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Restricted Subsidiaries.
(b)    Notwithstanding anything to the contrary in this Agreement, the
Collateral Agreement, or any other Credit Document, the Majority Lenders may
authorize the Collateral Agent to grant extensions of time for or waivers of the
requirements of the creation or perfection of security interests in or the
obtaining of title opinions or other title information, title insurance
policies, legal opinions, appraisals and surveys with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Credit Parties on such date) where the
Majority Lenders reasonably determine, in consultation with the Borrower, that
perfection or obtaining of such items is not required by law or cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the other Credit Documents.
9.14    Reserve Reports.
(a)    On or before each March 1 and September 1 of each year, the Borrower
shall furnish to the Administrative Agent a Reserve Report evaluating, as of the
immediately preceding December 31 and June 30, the Proved Reserves and other
applicable Oil and Gas Properties of the Borrower and the Credit Parties located
within the geographic boundaries, and the territorial waters, of the United
States of America. Each Reserve Report as of (i) December 31 shall, at the sole
election of the Borrower, (a) be prepared by one or more Approved Petroleum
Engineers or (b) be prepared by or under the supervision of the chief of
reserves of the Borrower and be audited by one or more Approved Petroleum
Engineers and (ii) June 30 shall, at the sole election of the Borrower, (y) be
prepared by one or more Approved Petroleum Engineers or (z) be prepared by or
under the supervision of the chief of reserves of the Borrower in accordance
with the procedures used in the immediately preceding December 31 Reserve Report
or the Initial Reserve Report, if no December 31 Reserve Report has been
delivered.
(b)    In the event of an Interim Redetermination under and as defined in the
First Lien Exit Credit Agreement, the Borrower shall furnish to the
Administrative Agent a Reserve Report prepared by one or more Approved Petroleum
Engineers or prepared under the supervision of the chief of reserves of the
Borrower or a Restricted Subsidiary.
(c)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent a Reserve Report Certificate from an Authorized Officer
of the Borrower certifying that in all material respects:
(i)    in the case of June 30 Reserve Reports prepared by or under the
supervision of the chief of reserves of the Borrower or a Restricted Subsidiary,
such Reserve Report has been prepared, except as otherwise specified therein, in
accordance with the procedures used in the immediately preceding December 31
Reserve Report or the Initial Reserve Report, if no December 31 Reserve Report
has been delivered;
99

--------------------------------------------------------------------------------



(ii)    for each calendar month during the then current fiscal year to date, the
volume of production of Hydrocarbons and sales attributable to production of
Hydrocarbons (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Specified
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto for each such calendar
month;
(iii)    the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct in all
material respects;
(iv)    assuming that all applicable Governmental Authorities have granted
approvals, made recordations and taken such other actions as are necessary in
connection with the Transactions and any assignments made in connection
therewith, except as set forth in an exhibit to such certificate, the Borrower
or another Credit Party has good and defensible title to the material Specified
Properties evaluated in such Reserve Report (other than those (w) to be acquired
in connection with an acquisition, (x) Disposed of since delivery of such
Reserve Report as permitted in accordance with the terms hereof, (y) leases that
have expired in accordance with their terms and (z) with title defects disclosed
in writing to the Administrative Agent) and such material Specified Properties
are free (or will be at the time of the acquisition thereof) of all Liens except
for Liens permitted by Section 10.2;
(v)    except as set forth on an exhibit to such certificate, on a net basis
there are (A) no gas imbalances, take or pay or other prepayments in excess of
the volume specified in Section 8.17 with respect to the Credit Parties’ Oil and
Gas Property evaluated in such Reserve Report that would require the Borrower or
any other Credit Party to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor and (B) no Service Agreement Undertakings;
(vi)    none of the Specified Properties have been Disposed of since the date of
the last Scheduled Redetermination Date (as defined in the First Lien Exit
Credit Agreement) (or if there is no outstanding First Lien Exit Facility, as of
the last Reserve Report delivered pursuant to this Section 9.14) except those
Specified Properties listed on such certificate as having been Disposed of; and
(vii)    the certificate shall also attach, as schedules thereto, a list of
(1) all material marketing agreements (which are not cancellable on sixty (60)
days’ notice or less without penalty or detriment) entered into subsequent to
the later of the Closing Date and the most recently delivered Reserve Report for
the sale of production of the Credit Parties’ Hydrocarbons at a fixed non-index
price (including calls on, or other parties rights to purchase, production,
whether or not the same are currently being exercised) that represent in respect
of such agreements 2.5% or more of the Credit Parties’ average monthly
production of Hydrocarbon volumes and that have a maturity date or expiry date
of longer than six (6) months from the last day of such fiscal year or period,
as applicable and (2) all Specified Properties that are Collateral and
demonstrating compliance with (calculated at the time of delivery of such
Reserve Report) the Specified Properties Collateral Coverage Minimum.
9.15    Credit Rating. The Borrower shall use commercially reasonable efforts to
obtain a rating for the Facility from Moody’s on or prior to the date that is
forty-five (45) days following the Closing Date; provided that if the Borrower
is unable to obtain such rating for the Facility on or prior to such date, the
Borrower shall (i) thereafter use its commercially reasonable efforts to obtain
such rating for the Facility as soon as possible, and (ii) as promptly as
practicable provide to the Administrative Agent and the Lenders
100

--------------------------------------------------------------------------------



any other information, documentation or other evidence reasonably requested by
the Administrative Agent or the Majority Lenders in connection with the subject
matter of this Section 9.15.
9.16    Title Information.
(a)    On or before:
(i)    the Closing Date, the Borrower will deliver title information (as
delivered to (and accepted by) the First Lien Exit Administrative Agent) with
respect to the Specified Properties consistent with usual and customary
standards for the geographic regions in which the Specified Properties are
located, taking into account the size, scope and number of leases and wells of
the Borrower and its Restricted Subsidiaries as is required to demonstrate
satisfactory title on 85% of the PV-9 value (excluding the PV-9 of any
Production Sharing Contracts) of the Specified Properties (excluding any Oil and
Gas Properties subject to Production Sharing Contracts) evaluated by the Initial
Reserve Report; and
(ii)    the date of delivery to the Administrative Agent of each Reserve Report
required by Section 9.14(a) following the Closing Date, if requested by the
Administrative Agent (at the direction of the Majority Lenders) the Borrower
will deliver title information (in form and substance reasonably satisfactory to
the Majority Lenders) with respect to the Specified Properties consistent with
usual and customary standards for the geographic regions in which the Specified
Properties are located, taking into account the size, scope and number of leases
and wells of the Borrower and its Restricted Subsidiaries as is required to
demonstrate satisfactory title on 85% of the PV-9 value (excluding the PV-9 of
any Production Sharing Contracts) of the Specified Properties (excluding any Oil
and Gas Properties subject to Production Sharing Contracts) evaluated by such
Reserve Report; provided that with respect to any Oil and Gas Properties for
which title information reasonably acceptable to the Majority Lenders was
provided prior to the date of the current request by the Administrative Agent
(at the direction of the Majority Lenders), the Borrower shall be under no
obligation to provide additional title information.
(b)    If title information has been provided under Section 9.16(a) and the
Administrative Agent or the Majority Lenders provides written notice to the
Borrower that title defects or exceptions exist with respect to such properties,
then the Borrower shall, within sixty (60) days of its receipt of such notice
(or such longer period as the Majority Lenders may agree in their reasonable
discretion) (i) cure any such title defects or exceptions (including defects or
exceptions as to priority of the Collateral Agent’s Liens that are not permitted
by Section 10.2) raised by such information, (ii) substitute acceptable
Specified Properties having an equivalent value with no title defects or
exceptions except for Liens permitted by Section 10.2 and/or (iii) deliver title
information (in form and substance reasonably satisfactory to the Majority
Lenders) so that the Administrative Agent shall have received title information
(including title information previously made available to the Administrative
Agent) reasonably satisfactory to the Majority Lenders on at least 85% of the
PV-9 of the Credit Parties’ Specified Properties.
9.17    Deposit Account, Securities Account and Commodity Account Control
Agreements.
(a)    The Borrower will, and will cause each Grantor to, in connection with any
Deposit Account, Securities Account or Commodity Account, in each case, other
than any Excluded Account for so long as it is an Excluded Account (i) held or
maintained on the Closing Date by the Borrower or any such Grantor, promptly but
in any event within thirty (30) days of the Closing Date (or such later date as
the First Lien Exit Administrative Agent may agree under the First Lien Exit
Credit Agreement in its sole discretion), enter into and deliver to the
Collateral Agent a deposit account control agreement (a “Deposit Account Control
Agreement”), securities account control agreement (a “Securities Account Control
101

--------------------------------------------------------------------------------



Agreement”) or commodity account control agreement (a “Commodity Account Control
Agreement”) with the account bank, securities intermediary or commodity
intermediary, as applicable, in form and substance reasonably satisfactory to
the Collateral Agent and the Majority Lenders (or their respective counsel), as
applicable, for any such Deposit Account, Securities Account or Commodity
Account and (ii) established or ceasing to be an Excluded Account after the
Closing Date by the Borrower or any such Grantor, substantially concurrently
with the establishment of such Deposit Account, Securities Account or Commodity
Account or with the date an Excluded Account ceases to be an Excluded Account,
as applicable (or, in each case, such later date as the First Lien Exit
Administrative Agent may agree under the First Lien Exit Credit Agreement in its
sole discretion (or if there is no outstanding First Lien Exit Facility, the
Majority Lenders in their sole discretion)) enter into and deliver to the
Collateral Agent a Deposit Account Control Agreement, Securities Account Control
Agreement or Commodity Account Control Agreement, with the account bank,
securities intermediary or commodity intermediary, as applicable, in form and
substance reasonably satisfactory to the Collateral Agent and the Majority
Lenders (or their respective counsel), as applicable, for any such Deposit
Account, Securities Account or Commodity Account; provided that the Borrower or
such Grantor shall be deemed to have satisfied the requirements of this Section
9.17(a)(ii) with respect to any Deposit Account, Securities Account or Commodity
Account that is acquired by the Borrower or such Grantor as a result of a
Permitted Acquisition, so long as, within thirty (30) days after the date of
such Permitted Acquisition (or such later date as the First Lien Exit
Administrative Agent may agree under the First Lien Exit Credit Agreement in its
sole discretion (or if there is no outstanding First Lien Exit Facility, the
Majority Lenders in their sole discretion)), the Borrower or such Grantor (A)
causes such account to be subject to a Deposit Account Control Agreement,
Securities Account Control Agreement or Commodity Account Control Agreement, as
applicable, that satisfies the requirements of this Section 9.17(a)(ii) or (B)
closes such account and transfers any funds therein to an account that satisfies
the requirements of this Section 9.17(a)(ii); provided, further, that the
Borrower or the applicable Grantors, or any of their respective Affiliates, do
not direct or redirect any funds into any such accounts or during such thirty
(30) day period, unless a Deposit Account Control Agreement, Securities Account
Control Agreement or Commodity Account Control Agreement, as applicable, has
been established with respect to the applicable account in accordance with this
Section 9.17(a). After the occurrence and during the continuance of an Event of
Default after the Discharge of Priority Lien Obligations, the Collateral Agent
(at the direction of the Majority Lenders) may give instructions directing the
disposition of funds credited to any Controlled Account and/or withhold any
withdrawal rights from the Borrower or any Grantor with respect to funds
credited to any Controlled Account.
(b)    The Borrower will, and will cause each of the Grantors, on and after the
date referred to in Section 9.17(a)(i), to maintain the proceeds of the Loans in
a Controlled Account until such proceeds are transferred to a third party in a
transaction not prohibited by the Credit Documents or a Deposit Account which is
not required to be a Controlled Account for a purpose that is permitted by the
Credit Documents.
9.18    Minimum Hedged Volumes.
(a)    The Borrower and/or the Guarantors shall enter into (or, to the extent
entered into prior to the Closing Date, maintain) Acceptable Commodity Hedge
Agreements with notional volumes no less than, (x) 75% of the reasonably
anticipated Hydrocarbon production in respect of crude oil from the Credit
Parties’ total Proved Developed Producing Reserves (as forecast based upon the
Initial Reserve Report), for a period beginning in the first full month
following the Closing Date through the twelfth (12th) full month following the
Closing Date, (y) 75% of the reasonably anticipated Hydrocarbon production in
respect of crude oil from the Credit Parties’ total Proved Developed Producing
Reserves (as forecast based upon the Initial Reserve Report), for a period from
the thirteenth (13th) full month following the Closing Date through the twenty
fourth (24th) full month following the Closing Date and (z) 50% of the
reasonably anticipated Hydrocarbon production in respect of crude oil from the
Credit Parties’ total Proved Developed Producing Reserves (as forecast based
upon the Initial Reserve Report), for a period from the twenty-fifty
102

--------------------------------------------------------------------------------



(25th) full month following the Closing Date through the thirty sixth (36th)
full month following the Closing Date, in each case of (x), (y) and (z),
calculated based on daily volumes on an annual basis; provided that the Borrower
and/or the Guarantors shall enter into such Acceptable Commodity Hedge
Agreements as described above (i) within thirty (30) days of the Closing Date
(or such later date as the Majority Lenders may agree in their sole discretion),
with respect to production through June 30, 2022 and (y) forty-five (45) days of
the Closing Date (or such later date as the Majority Lenders may agree in their
sole discretion) with respect to all other production described above.
(b)    The Borrower and/or the Guarantors shall enter into (or, to the extent
entered into prior to the date of determination, maintain) (and maintain at all
times following the Closing Date) Acceptable Commodity Hedge Agreements, the
notional volumes for which are no less than, as of the date the certificate
described in Section 9.1(g) is required to be delivered, for the two (2) years
that follow such date of delivery, 50% of the reasonably anticipated Hydrocarbon
production in respect of crude oil from the Credit Parties’ total Proved
Developed Producing Reserves (as forecast based upon the most recent Reserve
Report delivered pursuant to Section 9.14), calculated based on daily volumes on
an annual basis.
9.19    Unrestricted Subsidiaries. The Borrower:
(a)    will cause the management, business and affairs of each of the Borrower
and its Restricted Subsidiaries to be conducted in such a manner (including,
without limitation, by keeping separate books of account, furnishing separate
financial statements of Unrestricted Subsidiaries to creditors and potential
creditors thereof and by not permitting properties of the Borrower and its
respective Restricted Subsidiaries to be commingled) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from the Borrower and the Restricted Subsidiaries.
(b)    will not, and will not permit any of the Restricted Subsidiaries to,
incur, assume, guarantee or be or become liable for any Indebtedness of any of
the Unrestricted Subsidiaries other than as permitted by Section 10.5.
(c)    will not permit any Unrestricted Subsidiary to hold any Equity Interest
in, or any Indebtedness of, the Borrower or any Restricted Subsidiary.
9.20    Marketing Activities. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into contracts for the purchase and sale
of Hydrocarbons (or Hedge Agreements for the purchase and sale of Hydrocarbons)
other than (i) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their Proved Reserves during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from Proved Reserves of third parties during the period
of such contract associated with the Oil and Gas Properties of the Borrower and
its Restricted Subsidiaries that the Borrower or one of its Restricted
Subsidiaries has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the Oil and Gas Business, and (iii) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e., corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.
SECTION 10.NEGATIVE COVENANTS.
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until Payment in Full has occurred:
103

--------------------------------------------------------------------------------



10.1    Limitation on Indebtedness. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness other than the following:
(a)    Indebtedness arising under the Credit Documents;
(b)    Indebtedness of the Borrower arising under (i) the First Lien Exit
Facility in a principal amount not to exceed $1,250,000,000, (ii) any Permitted
Refinancing Indebtedness issued or incurred to Refinance the EHP Notes and
(iii) any Permitted Refinancing Indebtedness issued or incurred to Refinance
such Indebtedness described in the preceding clauses (i) and (ii), so long as no
Person shall guarantee such Indebtedness or Permitted Refinancing Indebtedness
thereof unless such Person has guaranteed or contemporaneously guarantees the
Obligations;
(c)    (i) Indebtedness arising under the EHP Notes issued by EHP Midco in a
principal amount not to exceed $300,000,000 and any Permitted Refinancing
Indebtedness issued or incurred by the EHP Midco or EHP to Refinance such
Indebtedness and (ii) an unsecured guarantee of such Indebtedness by the
Borrower and a guarantee of such Indebtedness by EHP, in each case arising under
the EHP Notes; provided that no Subsidiary of the Borrower (other than EHP Midco
and EHP and its Subsidiaries) shall be an obligor with respect to Indebtedness
incurred under this clause (c);
(d)    Indebtedness of (i) the Borrower or any Guarantor owing to the Borrower
or any Grantor; provided that any such Indebtedness owing by a Guarantor to a
Subsidiary that is not a Guarantor shall be subordinated to the Obligations
pursuant to the Intercompany Note, (ii) any Subsidiary that is not a Grantor
owing to any other Subsidiary that is not a Grantor and (iii) to the extent
permitted by Section 10.5, any Subsidiary that is not a Grantor owing to the
Borrower or any Guarantor;
(e)    Indebtedness in respect of any bankers’ acceptances, bank guarantees,
letters of credit, warehouse receipts or similar instruments entered into in the
ordinary course of business or consistent with past practice or industry
practice (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims); provided
that any reimbursement obligations in respect thereof are reimbursed within
thirty (30) days following the incurrence thereof;
(f)    subject to compliance with Section 10.5, Guarantee Obligations incurred
by (i) Restricted Subsidiaries in respect of Indebtedness or other obligations
of the Borrower or other Restricted Subsidiaries that is permitted to be
incurred under this Agreement (except that a Restricted Subsidiary that is not a
Guarantor may not, by virtue of this Section 10.1(f), guarantee Indebtedness
that such Restricted Subsidiary could not otherwise itself incur or is expressly
prohibited from guaranteeing under this Section 10.1) and (ii) the Borrower in
respect of Indebtedness of Restricted Subsidiaries that is permitted to be
incurred under this Agreement; provided that (A) if the Indebtedness being
guaranteed under this Section 10.1(f) is subordinated to the Obligations, such
Guarantee Obligations shall be subordinated to the Guarantee of the Obligations
pursuant to a Subordination Agreement on terms at least as favorable to the
Lenders as those contained in the subordination of such Indebtedness and (B) no
guarantee by any Restricted Subsidiary of any Indebtedness under clause (i) of
this Section 10.1 or Other Debt shall be permitted unless such Restricted
Subsidiary shall have also provided a guarantee of the Obligations substantially
on the terms set forth in the Guarantee;
(g)    Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) subject to clause (f)(A) and (B) of this
Section 10.1, otherwise constituting Investments permitted by Sections 10.5(d),
(g), (h), (i), (n) and (q);
104

--------------------------------------------------------------------------------



(h)    (i) Indebtedness (including Indebtedness arising under Capitalized
Leases) incurred prior to or within 365 days following the acquisition,
construction, lease, repair, replacement, expansion or improvement of assets
(real or personal, and whether through the direct purchase of property or the
Equity Interests of a Person owning such property) to finance the acquisition,
construction, lease, repair, replacement, expansion, or improvement of such
assets (for the avoidance of doubt, the purchase date for any asset shall be the
later of the date of completion of installation and the beginning of the full
productive use of such asset); (ii) Indebtedness arising under Capitalized
Leases, other than (A) Capitalized Leases in effect on the Closing Date and
(B) Capitalized Leases entered into pursuant to subclause (i) above; and
(iii) any Permitted Refinancing Indebtedness issued or incurred to Refinance any
such Indebtedness; provided, that the aggregate principal amount of Indebtedness
permitted by subclauses (i), (ii) and (iii) of this Section 10.1(h) shall not
exceed the greater of $23,000,000 and 4.0% of the Borrowing Base at the time of
incurrence;
(i)    [Reserved];
(j)    Indebtedness in respect of Hedge Agreements, subject to the limitations
set forth in Section 10.10;
(k)    Indebtedness of the Borrower (including, for the avoidance of doubt, with
respect to any Permitted Refinancing Indebtedness issued or incurred to
Refinance such Indebtedness) incurred in connection or assumed with any
Permitted Acquisition or similar Investment permitted under Section 10.5 in an
aggregate principal amount of Indebtedness outstanding at any time (i) not to
exceed 5.75% of the Borrowing Base then in effect, so long as immediately after
giving pro forma effect to such Permitted Acquisition or similar Investment and
the incurrence or assumption of such Indebtedness, the Borrower shall be in
compliance with the Financial Performance Covenants on a pro forma basis and no
Default or Event of Default shall have occurred and be continuing or (ii) not to
exceed an amount that would cause the Consolidated Total Net Leverage Ratio to
exceed 2.875 to 1.00 at the time of incurrence of such Indebtedness on a pro
forma basis, so long as immediately after giving pro forma effect to such
Permitted Acquisition or similar Investment and the incurrence or assumption of
such Indebtedness, no Default or Event of Default shall have occurred and be
continuing; provided that, in each case, the Equity Interests of the Person
acquired in such Permitted Acquisition or similar Investment shall be pledged to
the Collateral Agent and such Person (other than a Production Sharing Entity)
shall become a Guarantor in accordance with Section 9.11, and in the case of any
such secured Indebtedness incurred or assumed pursuant to this Section 10.1(k),
the holders of such Indebtedness have no recourse to property other than the
property so acquired; provided, further, that in the case of Indebtedness
incurred or assumed pursuant to this Section 10.1(k) or any applicable Permitted
Refinancing Indebtedness thereof, any such Indebtedness shall have a maturity
date that is after the Final Maturity Date and have a Weighted Average Life to
Maturity not shorter than the longest remaining Weighted Average Life to
Maturity of the Facility; provided, further, that the requirements of this
Section 10.1(k) shall not apply to any Indebtedness of the type that could have
been incurred under Section 10.1(h);
(l)    Indebtedness arising from Permitted Intercompany Activities to the extent
constituting an Investment permitted by Section 10.5;
(m)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, and obligations
in respect of letters of credit, bank guaranties or instruments related thereto,
in each case provided in the ordinary course of business or consistent with past
practice or industry practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice or industry practice;
105

--------------------------------------------------------------------------------



(n)    (i) other additional Indebtedness, provided that (A) the aggregate
principal amount of Indebtedness outstanding at any time pursuant to this
Section 10.1(n) shall not at the time of incurrence thereof and immediately
after giving effect thereto and the use of proceeds thereof on a pro forma basis
exceed the greater of $57,500,000 and 3.45% of the Borrowing Base at the time of
incurrence and (B) immediately after giving effect to the incurrence or issuance
thereof and the use of proceeds therefrom, (I) the Borrower shall be in
compliance with the Financial Performance Covenants on a pro forma basis,
(II) no Default or Event of Default shall have occurred and be continuing and
(III) if prior to the Discharge of Priority Lien Obligations, no Borrowing Base
Deficiency shall result therefrom and (ii) any Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness;
(o)    Indebtedness in respect of (i) unsecured senior, unsecured senior
subordinated or unsecured subordinated Permitted Additional Debt; provided that
(x) immediately after giving effect to the incurrence or issuance thereof and
the use of proceeds therefrom, (A) the Borrower shall be in compliance with the
Financial Performance Covenants on a pro forma basis, (B) no Default or Event of
Default shall have occurred and be continuing and (C) if prior to the Discharge
of Priority Lien Obligations, no Borrowing Base Deficiency shall result
therefrom and to the extent such Indebtedness is expressly subordinated in right
of payment to the Obligations, such Indebtedness shall be subject to a
Subordination Agreement, and (ii) any Permitted Refinancing Indebtedness issued
or incurred to Refinance such Indebtedness;
(p)    cash management obligations, cash management services and other
Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements;
(q)    Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;
(r)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case assumed or entered into
in connection with the Transactions or other Investments permitted by
Section 10.5 and the Disposition of any business, assets or Equity Interests not
prohibited hereunder;
(s)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
obligations to pay insurance premiums;
(t)    Indebtedness representing deferred compensation to employees, consultants
or independent contractors of the Borrower or, to the extent attributable to the
ownership or operation of the Borrower and its Subsidiaries and the Restricted
Subsidiaries incurred in the ordinary course of business or consistent with past
practice or industry practice;
(u)    Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions or any other Investment
permitted hereunder;
(v)    Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business;
(w)    Indebtedness supported by a letter of credit issued under the First Lien
Exit Facility, in a principal amount not to exceed the face amount of such
letter of credit;
106

--------------------------------------------------------------------------------



(x)    Indebtedness consisting of obligations in respect of Service Agreement
Undertakings permitted under Section 10.16;
(y)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (x) above; and
(z)    Indebtedness arising from the letters of credit outstanding as of the
date hereof and set forth on Schedule 10.1(z); provided, that the Borrower shall
use commercially reasonable efforts to replace such letters of credit within
thirty (30) days of the Closing Date.
For the purposes of determining compliance with, and the outstanding principal
amount of Indebtedness incurred pursuant to and in compliance with, this Section
10.1, in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in this Section 10.1, the Borrower, in its sole
discretion, shall classify, and may from time to time reclassify, such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one of the clauses of this Section 10.1.
10.2    Limitation on Liens. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:
(a)    Liens arising under the Credit Documents to secure the Obligations or
permitted in respect of any Mortgaged Property by the terms of the applicable
Mortgage;
(b)    Permitted Liens;
(c)    Liens (including liens arising under Capitalized Leases to secure
obligations under any Capitalized Lease) securing Indebtedness permitted
pursuant to Section 10.1(h); provided that (i) such Liens attach concurrently
with or within 365 days after the acquisition, lease, repair, replacement,
construction, expansion or improvement (as applicable) financed thereby,
(ii) other than the property financed by such Indebtedness, such Liens do not at
any time encumber any property, except for replacements thereof and accessions
and additions to such property and the proceeds and the products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions
and additions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to, or acquired, constructed,
repaired, replaced or improved with the proceeds of, such Indebtedness; provided
that in each case individual financings provided by one lender may be cross
collateralized to other financings provided by such lender (and its Affiliates);
(d)    Liens existing on the date hereof that are listed on Schedule 10.2(d);
(e)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by this Section 10.2; provided that (x) such new Lien shall be limited
to all or part of the same type of property that secured the original
Indebtedness (plus improvements on and accessions to such property) (or upon or
in after-acquired property (i) that is affixed or incorporated into the property
covered by such Lien or (ii) if the terms of such Indebtedness require or
include a pledge of after-acquired property (it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition)), (y) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding
107

--------------------------------------------------------------------------------



principal amount or, if greater, committed amount of the applicable Indebtedness
at the time the original Lien became a Lien permitted hereunder, and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement and (z) on the
date of the incurrence of the Indebtedness secured by such Liens, the grantors
of any such Liens shall comprise only the same Persons or a subset of such
Persons that were the grantors of the Liens securing the debt being refinanced,
refunded, extended, renewed or replaced;
(f)    Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired (other than Liens on the Equity Interests of any
Person that becomes a Restricted Subsidiary), pursuant to a Permitted
Acquisition or other Investment permitted by Section 10.5; provided that (1) if
the Liens on such assets secure Indebtedness, such Indebtedness is permitted
under Section 10.1(k), (2) such Liens attach at all times only to the same
assets (or upon or in after-acquired property that is (i) affixed or
incorporated into the property covered by such Lien, (ii) after-acquired
property subject to a Lien securing Indebtedness permitted under Section
10.1(k), the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the proceeds and products thereof)
that such Liens attached to, and to the extent such Liens secure Indebtedness,
secure only the same Indebtedness (or any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness) that such Liens secured, immediately
prior to such Permitted Acquisition or other Investment and (3) if the Liens on
such assets secure Indebtedness and attach to any Collateral, such Liens are
Junior Liens and the representative of the holders of such Indebtedness becomes
party to a Junior Lien Intercreditor Agreement;
(g)    Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Guarantor and (ii) of any Restricted
Subsidiary that is not a Guarantor in favor of any Restricted Subsidiary that is
not a Guarantor;
(h)    Liens (i) of a collecting bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) or other funds maintained
with a financial institution (including the right of setoff) and that are within
the general parameters customary in the banking industry or arising pursuant to
such banking institution’s general terms and conditions;
(i)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under
Section 10.4, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;
(j)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;
(k)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;
(l)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;
108

--------------------------------------------------------------------------------



(m)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;
(n)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement in connection with an Investment permitted by Section 10.5;
(o)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(p)    the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(q)    agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;
(r)    Liens securing (i) Indebtedness permitted by Section 10.1(b) and
(ii) obligations under “Secured Hedge Agreements” (as defined in the First Lien
Exit Credit Agreement) and “Secured Cash Management Agreements” (as defined in
the First Lien Exit Credit Agreement); provided that such Liens are subject to a
First Lien/Second Lien Intercreditor Agreement;
(s)    Liens solely on the EHP Collateral securing Indebtedness permitted by
Section 10.1(b)(ii) and (c);
(t)    Liens securing any Indebtedness permitted by Section 10.1(f) (solely and
to the same extent that the Indebtedness guaranteed by such Guarantee
Obligations is permitted to be subject to a Lien hereunder), Section 10.1(m),
Section 10.1(p) (as long as such Liens attach only to cash and securities and
securities held by the relevant cash management bank) and Section 10.1(v);
(u)    Liens arising pursuant to Section 107(l) of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or
other Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, or (ii) materially impairs
the use of the property covered by such Lien for the purposes for which such
property is held;
(v)    Liens on cash or Permitted Investments held by a trustee under any
indenture or other debt agreement issued in escrow pursuant to customary escrow
arrangements pending the release thereof, or under any indenture or other debt
agreement pursuant to customary discharge, redemption or defeasance provisions,
in each case solely to the extent the relevant release, discharge, redemption or
defeasance would be permitted hereunder;
(w)    additional Liens on property not constituting Collateral securing
obligations not in excess of the greater of (i) $57,500,000 and (ii) 3.45% of
the Borrowing Base outstanding at any time;
109

--------------------------------------------------------------------------------



(x)    Liens on Equity Interests in (i) a joint venture that does not constitute
a Subsidiary securing obligations of such joint venture so long as the assets of
such joint venture do not constitute Collateral and (ii) Unrestricted
Subsidiaries; and
(y)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 11.9.
For purposes of determining compliance with this Section 10.2, (i) a Lien need
not be incurred solely by reference to one category of Liens permitted under
this Section 10.2, but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category) and (ii) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Liens permitted under this Section
10.2, the Borrower shall, in its sole discretion, classify or reclassify such
Lien (or any portion thereof) in any manner that complies with this Section
10.2. In addition, with respect to any Lien securing Indebtedness that was
permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any and all premiums,
interest (including post-petition interest), fees, expenses, charges, and
additional or contingent interest on obligations of such Indebtedness.
No intention to subordinate the second priority Lien granted in favor of the
Collateral Agent, for the benefit of the Secured Parties, is to be hereby
implied or expressed by the permitted existence of the Liens permitted under
this Section 10.2 or the use of the phrase “subject to” when used in connection
with Permitted Liens, Liens permitted by this Section 10.2 or otherwise.
10.3    Limitation on Fundamental Changes. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, consummate any merger, division,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, all or substantially all
its business units, assets or other properties, except that:
(a)    any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person (and the Borrower shall
remain an entity organized or existing under the laws of the United States, any
state thereof or the District of Columbia) or, in the case of a merger,
amalgamation or consolidation with or into the Borrower, the Person formed by or
surviving any such merger, amalgamation or consolidation shall be an entity
organized or existing under the laws of the United States, any state thereof or
the District of Columbia (the Borrower or such Person, as the case may be, being
herein referred to as the “Successor Borrower”), (ii) the Successor Borrower
(if other than the Borrower) shall expressly assume all the obligations of the
Borrower under this Agreement and the other Credit Documents pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (iii) no Default, Event of Default or, if prior to the
Discharge of Priority Lien Obligations, Borrowing Base Deficiency has occurred
and is continuing at the date of such merger, amalgamation or consolidation or
would result from such consummation of such merger, amalgamation or
consolidation, (iv) the Borrower’s Consolidated Secured Net Leverage Ratio on a
pro forma basis shall not exceed that of the Borrower immediately prior to the
consummation of such merger, amalgamation or consolidation, (v) such merger,
amalgamation or consolidation does not adversely affect the Collateral, taken as
a whole, in any material respect, (vi) if such merger, amalgamation or
consolidation involves the Borrower and a Person that, prior to the consummation
of such merger, amalgamation or consolidation, is not a Subsidiary of the
Borrower (A) each Guarantor, unless it is the other party to such merger,
amalgamation or consolidation or unless the Successor Borrower is the Borrower,
shall have by a supplement to the Guarantee confirmed that its Guarantee shall
apply to the Successor Borrower’s obligations under this Agreement, (B) each
Subsidiary grantor and each Subsidiary pledgor, unless it is the other party to
such merger, amalgamation or consolidation or unless the Successor Borrower is
the Borrower, shall have by a supplement to the Credit Documents confirmed that
110

--------------------------------------------------------------------------------



its obligations thereunder shall apply to the Successor Borrower’s obligations
under this Agreement, (C)  each mortgagor of a Mortgaged Property, unless it is
the other party to such merger, amalgamation or consolidation or unless the
Successor Borrower is the Borrower, shall have by an amendment to or restatement
of the applicable Mortgage confirmed that its obligations thereunder shall apply
to the Successor Borrower’s obligations under this Agreement, (D) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
stating that such merger, amalgamation or consolidation and any supplements to
the Credit Documents preserve the enforceability of the Guarantee and the
perfection and priority of the Liens under the Security Documents and as to the
matters of the nature referred to in Section 6(c), (E) if reasonably requested
by the Administrative Agent (acting at the direction of the Majority Lenders),
an opinion of counsel shall be required to be provided to the effect that such
merger, amalgamation or consolidation does not violate this Agreement or any
other Credit Document and as to such other matters regarding the Successor
Borrower and the Credit Documents as the Majority Lenders or their counsel may
reasonably request; provided, further, that if the foregoing are satisfied, the
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement and (F) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5; (vii) the Administrative Agent shall have received at least
five (5) days prior to the date of such merger, amalgamation or consolidation
all documentation and other information about such Successor Borrower,
Subsidiary or other Person required under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act that has
been requested by the Administrative Agent; and (viii) such Subsidiary or other
Person shall have executed a customary joinder to the First Lien/Second Lien
Intercreditor Agreement and any then-existing Junior Lien Intercreditor
Agreement;
(b)    any Subsidiary of the Borrower or any other Person (other than the
Borrower) may be merged, amalgamated or consolidated with or into any one or
more Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries,
(A) a Restricted Subsidiary shall be the continuing or surviving Person or
(B) the Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors,
unless otherwise permitted by Section 10.5, a Guarantor shall be the continuing
or surviving Person or the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Guarantor) shall execute a
supplement to the Guarantee, the Collateral Agreement and any applicable
Mortgage, and a joinder to the Intercompany Note and the First Lien/Second Lien
Intercreditor Agreement and any other then-existing Junior Lien Intercreditor
Agreement, in form and substance reasonably satisfactory to the Collateral Agent
in order for the surviving Person to become a Guarantor, and pledgor, mortgagor
and grantor of Collateral for the benefit of the Secured Parties and to
acknowledge and agree to the terms of the Intercompany Note, the First
Lien/Second Lien Intercreditor Agreement and any then-existing Junior Lien
Intercreditor Agreement, (iii) no Default, Event of Default or, if prior to the
Discharge of Priority Lien Obligations, Borrowing Base Deficiency has occurred
and is continuing on the date of such merger, amalgamation or consolidation or
would result from the consummation of such merger, amalgamation or
consolidation, (iv) if such merger, amalgamation or consolidation involves a
Subsidiary and a Person that, prior to the consummation of such merger,
amalgamation or consolidation, is not a Restricted Subsidiary of the Borrower,
(A) the Borrower’s Consolidated Secured Net Leverage Ratio on a pro forma basis
shall not exceed that of the Borrower immediately prior to the consummation of
such merger, amalgamation or consolidation, (B) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate stating that such
merger, amalgamation or consolidation and such supplements to any Credit
Document preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the Collateral Agreement and (C) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5; and (v) the Administrative Agent shall have received at
least five (5) days prior to the date of such merger,
111

--------------------------------------------------------------------------------



amalgamation or consolidation all documentation and other information about such
Subsidiary or other Person required under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act that has
been requested by the Administrative Agent or any Lender;
(c)    any Restricted Subsidiary that is not a Grantor (other than EHP Topco and
EHP Midco) may (i) merge, amalgamate or consolidate with or into any other
Restricted Subsidiary that is not a Grantor (other than EHP Topco and EHP Midco)
and (ii) Dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower, a Guarantor or any other Restricted Subsidiary of
the Borrower (other than to the EHP Entities prior to the EHP Discharge Date or
to the Production Sharing Entities);
(d)    any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor and (ii)  Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any
Guarantor;
(e)    any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Guarantor after giving effect to such liquidation or dissolution;
provided, that no Production Sharing Contract shall be Disposed of or
transferred to the Borrower or a Guarantor;
(f)    the Borrower and its Restricted Subsidiaries may consummate the
Transactions;
(g)    the Borrower and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, amalgamation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 10.4
or an Investment permitted by Section 10.5;
(h)    a Credit Party may consummate any merger the sole purpose of which is to
reincorporate or reorganize such Credit Party in another jurisdiction in the
United States as long as such merger does not adversely affect the value of the
Collateral in any material respect and the surviving entity assumes all
Obligations of the applicable Credit Party under the Credit Documents by
delivering the information required by Section 9.11 and delivers any applicable
information required by Section 9.1(o); and
(i)    any Production Sharing Entity may (i) merge, amalgamate or consolidate
with or into any other Production Sharing Entity and (ii)  Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Production
Sharing Entity.
10.4    Limitation on Sale of Assets. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, (x) convey, sell, lease, sell and
leaseback, assign, transfer (including any Production Payments and Reserve
Sales) or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired or (y) sell to any Person any shares owned by it of any Restricted
Subsidiary’s Equity Interests (each of the foregoing a “Disposition”), except
that:
(a)    the Borrower and the Restricted Subsidiaries may Dispose of (i) inventory
and other goods held for sale, including Hydrocarbons, obsolete, worn out, used
or surplus equipment, vehicles and other assets (other than accounts receivable)
in the ordinary course of business, (ii) Permitted Investments and (iii) assets
for the purposes of community and public outreach, including, without
limitation, charitable contributions and similar gifts, funding of or
participation in trade, business and technical associations, and political
contributions made in accordance with applicable Requirement of Law, to the
extent such assets
112

--------------------------------------------------------------------------------



are not material to the ability of the Borrower and its Subsidiaries, taken as a
whole, to conduct its business in the ordinary course;
(b)    the Borrower and the Restricted Subsidiaries may Dispose of any Specified
Properties (or of any Subsidiary owning such Specified Properties) (other than
Production Sharing Contracts), including Dispositions in respect of Production
Payments and Reserve Sales and in connection with operating agreements, Farm-In
Agreements, Farm-Out Agreements, joint exploration and development agreements
and other agreements customary in the oil and gas industry for the purpose of
developing such Oil and Gas Properties, so long as (i) such Disposition is for
Fair Market Value, (ii) at least 75% of the consideration for such Disposition
is cash received by the Borrower or Restricted Subsidiary making such
Disposition and (iii) no Event of Default or, if prior to the Discharge of
Priority Lien Obligations, Borrowing Base Deficiency exists or would result
therefrom (unless, in the case of a Borrowing Base Deficiency, the net cash
proceeds of such Disposition are sufficient, together with Unrestricted Cash, to
eliminate any Borrowing Base Deficiency that would result therefrom); provided
that the Net Cash Proceeds of such Disposition shall be applied and/or
reinvested as (and to the extent) required by Section 5.2(b);
(c)    (i) the Borrower and the Guarantors may Dispose of property or assets to
any other Guarantor, (ii) any Restricted Subsidiary may Dispose of property or
assets (other than a Production Sharing Contract) to the Borrower or to a
Guarantor, (iii) any Restricted Subsidiary that is not a Guarantor may Dispose
of property or assets to any other Restricted Subsidiary that is not a Guarantor
(other than EHP Entities) and (iv) the Production Sharing Entities may Dispose
of Production Sharing Contracts to any other Production Sharing Entity;
(d)    to the extent such transaction constitutes a Disposition, the Borrower
and any Restricted Subsidiary may effect any transaction permitted by Sections
10.2 (other than Section 10.2(t)), Section 10.3 (other than Section 10.3(g)),
Section 10.5 (other than Section 10.5(t)) or Section 10.6 (other than in the
case of Section 10.6, to the extent any such Restricted Payment by the Borrower
consists of Oil and Gas Properties);
(e)    the Borrower and the Restricted Subsidiaries may lease, sublease, license
or sublicense real property (other than Oil and Gas Properties, except to the
extent such Oil and Gas Properties represent fee owned real property leased to a
Guarantor), personal property or intellectual property in the ordinary course of
business; provided that, with respect to intellectual property, the Borrower or
any of its Restricted Subsidiaries receives (or retains) a license or other
ownership rights to use such intellectual property;
(f)    Dispositions (including like-kind exchanges and reverse like-kind
exchanges) of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are applied to the purchase price of such
replacement property;
(g)    (i) Dispositions of, or Farm-Out Agreements with respect to, undeveloped
acreage to which no Proved Reserves are attributable and assignments in
connection with such Dispositions or Farm-Out Agreements and (ii) Dispositions
of surface interests or properties that are not Specified Properties in
connection with the development of solar assets on such surface interests or
properties;
(h)    Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
113

--------------------------------------------------------------------------------



(i)    transfers of property subject to a Casualty Event or in connection with
any condemnation proceeding with respect to Collateral; provided that the Net
Cash Proceeds of such Disposition shall be applied and/or reinvested as (and to
the extent) required by Section 5.2;
(j)    the unwinding or termination of any Hedge Agreement (subject to the terms
of Section 10.4(b)); provided that the Net Cash Proceeds of such Disposition
shall be applied and/or reinvested as (and to the extent) required by
Section 5.2;
(k)    Dispositions of, or Farm-Out Agreements with respect to, Oil and Gas
Properties or any interest therein, or the Equity Interests of any Restricted
Subsidiary or of any Minority Investment owning such Oil and Gas Properties, in
each case that are not Specified Properties and other assets not included in the
Borrowing Base; provided, that (i) such Disposition shall be for Fair Market
Value and (ii) any Net Cash Proceeds of such Disposition shall be applied and/or
reinvested as (and to the extent) required by Section 5.2;
(l)    any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary
which owns an Unrestricted Subsidiary so long as such Restricted Subsidiary owns
no assets other than the Equity Interests of such Unrestricted Subsidiary);
provided that the Net Cash Proceeds of such Disposition shall be applied and/or
reinvested as (and to the extent) required by Section 5.2;
(m)    any swap of assets (other than cash equivalents) in exchange for services
or assets of the same type in the ordinary course of business of comparable or
greater value or usefulness to the business of the Borrower and its Subsidiaries
as a whole, as determined in good faith by the management of the Borrower;
(n)    Disposition of any asset between or among the Borrower and/or the
Guarantors as a substantially concurrent interim Disposition in connection with
a transaction permitted by Section 10.3, or in connection with an Investment
otherwise permitted pursuant to Section 10.5 or a Disposition otherwise
permitted pursuant to clauses (a) through (m) above;
(o)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial intellectual
property rights; and
(p)    Dispositions for Fair Market Value of assets up to an aggregate value for
all such Dispositions of $11,500,000 in any fiscal year; provided that the Net
Cash Proceeds of such Disposition shall be applied and/or reinvested as (and to
the extent) required by Section 5.2;
(q)    Dispositions listed on Schedule 10.4(q); provided that the Net Cash
Proceeds of such Disposition shall be applied and/or reinvested as (and to the
extent) required by Section 5.2;
(r)    Dispositions required to be made pursuant to Section 9.15 of the Note
Purchase Agreement as in effect on the Closing Date and the transactions
contemplated thereby; and
(s)    Disposition of any easement on any surface rights to any Governmental
Authority to satisfy the requirements of any “conservation easements” or similar
programs established by any Governmental Authority; provided that such
Disposition does not materially impair the exploitation and development of the
affected Oil and Gas Properties.
To the extent any Collateral is Disposed of as expressly permitted by this
Section 10.4 to any Person other than a Credit Party, such Collateral shall be
sold free and clear of the Liens created by the
114

--------------------------------------------------------------------------------



Credit Documents, and, if requested by the Administrative Agent, upon the
certification by the Borrower that such Disposition is permitted by this
Agreement, the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing at Borrower’s sole cost and
expense.
10.5    Limitation on Investments. The Borrower will not, and will not permit
any of the Restricted Subsidiaries, to (i) purchase or acquire (including
pursuant to any merger, consolidation or amalgamation with a person that is not
a Wholly Owned Subsidiary immediately prior to such merger, consolidation or
amalgamation) any Equity Interests, evidences of Indebtedness or other
securities of any other Person, (ii) make any loans or advances to or guarantees
of the Indebtedness of any other Person, or (iii) purchase or otherwise acquire
(in one transaction or a series of related transactions) (x) all or
substantially all of the property and assets or business of another Person or
(y) assets constituting a business unit, line of business or division of such
Person (each, an “Investment”), except:
(a)    extensions of trade credit and purchases of assets and services
(including purchases of inventory, supplies and materials) in the ordinary
course of business;
(b)    Investments in assets that constituted Permitted Investments at the time
such Investments were made;
(c)    loans and advances to officers, directors, employees and consultants of
the Borrower or any of its Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes (including employee payroll advances) and (ii) in
connection with such Person’s purchase of Equity Interests of the Borrower;
provided that, (i) to the extent such loans and advances are made in cash, the
amount of such loans and advances used to acquire such Equity Interests shall be
contributed to the Borrower in cash and (ii) the aggregate principal amount
outstanding pursuant to this clause (c) shall not exceed $5,750,000;
(d)    (i) Investments existing on, or made pursuant to commitments in existence
on, the Closing Date as set forth on Schedule 10.5(d), (ii) Investments existing
on the Closing Date of the Borrower or any Subsidiary in any other Subsidiary
and (iii) any extensions, modifications, replacements, renewals or reinvestments
thereof, so long as the amount of any Investment made pursuant to this clause
(d) is not increased at any time above the amount of such Investment as of the
Closing Date (other than (a) pursuant to an increase as required by the terms of
any such Investment as in existence on the Closing Date or (b) as otherwise
permitted under this Section 10.5);
(e)    any Investment acquired by the Borrower or any of its Restricted
Subsidiaries: (i) in exchange for any other Investment, accounts receivable or
endorsements for collection or deposit held by the Borrower or any such
Restricted Subsidiary in each case in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of, or settlement of
delinquent accounts and disputes with or judgments against, the issuer of such
other Investment or accounts receivable (including any trade creditor or
customer), (ii) in satisfaction of judgments against other Persons, (iii) as a
result of a foreclosure by the Borrower or any of its Restricted Subsidiaries
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default or (iv) as a result of the settlement,
compromise or resolution of litigation, arbitration or other disputes with
Persons who are not Affiliates;
(f)    Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower;
(g)    Investments (i) by the Borrower in any Guarantor or by any Guarantor in
the Borrower, (ii) by any Grantor in the Borrower or any other Grantor;
provided, that Investments by any Grantor in the
115

--------------------------------------------------------------------------------



Borrower or any Guarantor shall be subordinated in right of payment to the
Loans, and (iii) by one EHP Entity in any other EHP Entity other than EHP Topco;
(h)    Investments constituting Permitted Acquisitions;
(i)    Investments made at any such time during which, immediately after giving
effect to the making of any such Investment on a pro forma basis, the Restricted
Payment Conditions are satisfied;
(j)    Investments constituting promissory notes and other non-cash proceeds of
Dispositions of assets to the extent permitted by Section 10.4 or any other
disposition of assets not constituting a Disposition;
(k)    Investments consisting of Restricted Payments permitted under Section
10.6 (other than Section 10.6(c));
(l)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(m)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices or industry practice;
(n)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case of the Borrower or any
Restricted Subsidiary and in the ordinary course of business;
(o)    guarantee obligations of the Borrower or any Restricted Subsidiary of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
(p)    Investments held by a Person acquired (including by way of merger,
amalgamation or consolidation) after the Closing Date otherwise in accordance
with this Section 10.5 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;
(q)    Investments in Industry Investments;
(r)    to the extent constituting Investments, the Transactions;
(s)    Investments in Hedge Agreements permitted by each of Section 10.1 and
Section 10.10;
(t)    Investments consisting of fundamental changes and Dispositions permitted
under Sections 10.3 (other than Sections 10.3(a), (c) and (g)) and 10.4 (other
than Section 10.4(d));
(u)    in the case of the Borrower and the Grantors, Investments consisting of
intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll over or extension of terms) and made in the ordinary course of business;
provided that, in the case of any such Indebtedness owing by the Borrower or a
Grantor to a Grantor that is not a Guarantor, such Indebtedness shall be
subordinated to the
116

--------------------------------------------------------------------------------



Obligations pursuant to the Intercompany Note; provided, further, that in the
case of any such Indebtedness owing by a Grantor that is not a Guarantor to the
Borrower or a Guarantor, (i) such Indebtedness shall be evidenced by the
Intercompany Note pledged in favor of the Collateral Agent for the benefit of
the Secured Parties pursuant to the Collateral Agreement and (ii) the aggregate
amount of all such Indebtedness owing by a Grantor that is not a Guarantor to
the Borrower or a Guarantor pursuant to this Section 10.5(u) shall not to exceed
the greater of (A) $11,500,000 and (B) 2.3% of the Borrowing Base at the time
such Indebtedness is incurred;
(v)    Investments resulting from pledges and deposits under clauses (d) and (e)
of the definition of “Permitted Liens” and clauses (i), (p) and (v) of Section
10.2;
(w)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or the relevant Restricted Subsidiary;
(x)    Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business;
(y)    Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts and loans or advances made to
distributors in the ordinary course of business;
(z)    cash Investments in Excluded Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this Section
10.5(z) that are at the time outstanding, without giving effect to the sale of
an Excluded Subsidiary to the extent the proceeds of such sale do not consist of
marketable securities (until such proceeds are converted to cash equivalents)
not to exceed the greater of (i) $11,500,000 and (ii) 2.3% of the Borrowing Base
at the time of such Investment (with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value), so long as immediately after giving effect to the making of any such
Investment on a pro forma basis, the Restricted Payment Conditions are
satisfied;
(aa)    Investments in Unrestricted Subsidiaries consisting of (i) undeveloped
acreage to which no Proved Reserves are attributable or (ii) assets that are not
Specified Properties, in each case, in relation to Farm-In Agreements, Farm-Out
Agreements, joint operating, joint venture, joint development activities or
other similar oil and gas exploration and production business arrangement;
provided that immediately after giving effect to the making of any such
Investment in cash, on a pro forma basis, the Restricted Payment Conditions are
satisfied;
(bb)    any Investment constituting a Disposition or transfer of any asset
between or among the Borrower and/or its Restricted Subsidiaries as a
substantially concurrent interim Disposition or transfer in connection with an
Investment otherwise permitted pursuant to clauses (a) through (aa) above or in
connection with a transaction permitted by Section 10.3 or in connection with a
Disposition permitted pursuant to Section 10.4; and
(cc)    Permitted EHP Payments permitted under Section 10.18.
10.6    Limitation on Restricted Payments. The Borrower will not directly or
indirectly pay any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Qualified Equity Interests) or redeem, purchase, retire or otherwise acquire for
value any of its Equity Interests (other than through the issuance of additional
Qualified Equity Interests), or permit any Restricted Subsidiary to purchase or
117

--------------------------------------------------------------------------------



otherwise acquire for consideration (except in connection with an Investment
permitted under Section 10.5) any Equity Interests of the Borrower, now or
hereafter outstanding (all of the foregoing, “Restricted Payments”); except
that:
(a)    the Borrower may redeem in whole or in part any of its Equity Interests
in exchange for another class of its Equity Interests or with proceeds from
substantially concurrent equity contributions or issuances of new Equity
Interests; provided that such new Equity Interests contain terms and provisions
at least as advantageous to the Lenders in all material respects to their
interests as those contained in the Equity Interests redeemed thereby;
(b)    the Borrower may redeem, acquire, retire or repurchase shares of its
Equity Interests held by any present or former officer, manager, consultant,
director or employee (or their respective Affiliates, estates, spouses, former
spouses, successors, executors, administrators, heirs, legatees, distributees or
immediate family members) of the Borrower and its Restricted Subsidiaries, in
connection with the death, disability, retirement or termination of employment
of any such Person or otherwise in accordance with any equity option or equity
appreciation rights plan, any management, director and/or employee equity
ownership, benefit or incentive plan or agreement, equity subscription plan,
employment termination agreement or any other employment agreements or equity
holders’ agreement; provided that the aggregate amount of Restricted Payments
made under this clause (b) shall not exceed (A) $11,500,000 in any calendar year
(with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum of $23,000,000 in any calendar year), plus
(B) all net cash proceeds obtained by or contributed to the Borrower during such
calendar year from the sales of Equity Interests to other present or former
officers, consultants, employees, directors and managers in connection with any
permitted compensation and incentive arrangements plus (C) all net cash proceeds
obtained from any key-man life insurance policies received during such calendar
year plus (D) the amount of any cash bonuses otherwise payable to members of
management, directors or consultants of the Borrower or its Subsidiaries in
connection with the Transactions that are foregone in return for the receipt of
Equity Interests; notwithstanding the foregoing, the Borrower may elect to apply
all or any portion of the aggregate increase contemplated by clauses (B), (C)
and (D) above in any calendar year and provided, further, that cancellation of
Indebtedness owing to the Borrower or any of its Restricted Subsidiaries from
any future, present or former employees, directors, officers, members of
management or consultants, of the Borrower, any Restricted Subsidiary, any
direct or indirect parent company of the Borrower or any of the Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Borrower or any of its direct or indirect parent companies will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provision of this Agreement;
(c)    to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 10.5 (other than Sections 10.5(m) and (w));
(d)    to the extent constituting Restricted Payments, the Borrower may
consummate transactions expressly permitted by Section 10.3;
(e)    the Borrower may repurchase Equity Interests of the Borrower upon
exercise of stock options or warrants if such Equity Interests represents all or
a portion of the exercise price of such options or warrants;
(f)    the Borrower may make Restricted Payments in the form of Equity Interests
of the Borrower (other than Disqualified Stock not otherwise permitted by
Section 10.1);
118

--------------------------------------------------------------------------------



(g)    the Borrower or any of the Restricted Subsidiaries may pay cash in lieu
of fractional shares in connection with any dividend, split or combination
thereof or other Investment permitted under Section 10.5;
(h)    the Borrower may pay any dividends or distributions within sixty (60)
days after the date of declaration thereof, if at the date of declaration such
payment would have complied with the other clauses of this Section 10.6;
(i)    (i) the Borrower may pay dividends in cash to the holders of its Equity
Interests in an amount not to exceed $5,000,000 in any fiscal year so long as no
Default, Event of Default or, if prior to the Discharge of Priority Lien
Obligations, Borrowing Base Deficiency shall have occurred and be continuing at
the time of, and immediately following, such Restricted Payment and (ii) so long
as, immediately after giving effect thereto on a pro forma basis, the Restricted
Payment Conditions are satisfied, the Borrower may declare and pay additional
Restricted Payments without limit in cash to the holders of its Equity
Interests;
(j)    the Borrower may consummate the Transactions (and pay fees and expenses
in connection therewith on or following the Closing Date), and make payments
described in Section 10.14(a), (e) and (f) (subject to the conditions set out
therein);
(k)    payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of required withholding or similar non-U.S.
Taxes with respect to any future, present or former employee, director, manager
or consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;
(l)    payments and distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger,
amalgamation or transfer of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries taken as a whole that complies with the
terms of this Agreement; and
(m)    the distribution, by dividend or otherwise, of Equity Interests of, or
Indebtedness owed to the Borrower or a Restricted Subsidiary by, an Unrestricted
Subsidiary (or a Restricted Subsidiary that owns an Unrestricted Subsidiary);
provided that such Restricted Subsidiary owns no assets other than Equity
Interests of an Unrestricted Subsidiary (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Permitted Investments).
10.7    Limitations on Debt Payments and Amendments.
(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
prepay, repurchase or redeem or otherwise defease prior to its scheduled
maturity any Permitted Additional Debt, any Material Indebtedness (other than
the First Lien Exit Facility Indebtedness) or any other Indebtedness for
borrowed money that is expressly subordinated in right of payment to or payment
priority or is secured by a Junior Lien (or any Permitted Refinancing
Indebtedness in respect thereof to the extent constituting Other Debt) (such
Permitted Additional Debt, Material Indebtedness (other than the First Lien Exit
Facility Indebtedness) or other Indebtedness or any Permitted Refinancing
Indebtedness in respect thereof, “Other Debt”) (for the avoidance of doubt, it
being understood that payments of regularly-scheduled cash interest in respect
of Other Debt and any AHYDO payments shall be permitted unless expressly
prohibited by the terms of the documents governing any such subordination);
provided that the Borrower or any Restricted Subsidiary may prepay, repurchase,
redeem or defease prior to its scheduled maturity any Other Debt (other than, in
the case of clause (iii) of this Section 10.7(a), the EHP Notes) (i) in exchange
for or with the
119

--------------------------------------------------------------------------------



proceeds of any Permitted Refinancing Indebtedness, (ii) by converting or
exchanging any Other Debt to Qualified Equity Interests, (iii) so long as,
immediately after giving effect thereto on a pro forma basis, the Restricted
Payment Conditions are satisfied, (iv) in exchange for or with proceeds of any
Qualified Equity Interests within thirty (30) days of receipt of such proceeds,
(v) owed to the Borrower or any Restricted Subsidiary to the extent not
prohibited by the subordination provisions contained in the Intercompany Note or
(vi) with respect to the EHP Notes, with the Net Cash Proceeds of the EHP
Collateral so long as such payment is made within thirty (30) days of the
receipt of such proceeds; provided, further, that, after giving effect to any
repayment of the Loans required in connection therewith, so long as no Event of
Default then exists, the Borrower or any Guarantor may make mandatory
prepayments in respect of any Other Debt with the proceeds of the disposition of
any assets that have been pledged to secure such Other Debt;
(b)    The Borrower will not amend or modify the terms of (i) any Other Debt
(other than the EHP Notes), other than amendments or modifications that (A)
would otherwise comply with the definition of “Permitted Refinancing
Indebtedness” that may be incurred to Refinance any such Indebtedness, (B) would
have the effect of converting any Other Debt to Qualified Equity Interests or
(C) to the extent such amendment or modification would not have been prohibited
under this Agreement at the time such Permitted Refinancing Indebtedness, Other
Debt or documentation was first issued, incurred or entered into, as applicable
(it being understood that in no event shall such amendment or modification (x)
make earlier the final maturity date of such Indebtedness or reduce the Weighted
Average Life to Maturity of such Indebtedness, (y) shall include any financial
maintenance covenants that are more restrictive than the financing maintenance
covenants under the Loan Documents or prohibit prior repayment or prepayment of
the Loans and the covenants and events of default applicable to such Other Debt
shall not be more restrictive to the Borrower and its Subsidiaries than the
covenants and events of default under the Loan Documents, taken as a whole; in
each case, as reasonably determined by the Borrower in good faith, unless such
covenants or events of default are incorporated into this Agreement, and, with
respect to any Permitted Additional Debt or Permitted Refinancing Indebtedness
thereof, such analysis shall assume that the Agreement in effect at the time of
such amendment or modification constituted the Agreement at the time when such
Permitted Refinancing Indebtedness or Other Debt was first issued, incurred or
entered into, as applicable) or (ii) the First Lien Exit Facility Indebtedness,
other than amendments or modifications (A) that do not have the effect of
prohibiting or restricting any payment under the Credit Documents (including any
voluntary or mandatory prepayment) of principal, interest or any other amounts,
except to the extent prohibited or restricted under the First Lien Exit Credit
Documents as of the Closing Date or (B) in violation of the terms of the First
Lien/Second Lien Intercreditor Agreement.
(c)    Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Restricted
Subsidiaries, in either case, unless an Event of Default has occurred and is
continuing and the Borrower has received a notice from the Collateral Agent
instructing it not to make or permit the Borrower and/or the Restricted
Subsidiaries to make any such repayment or prepayment, or (ii) substantially
concurrent transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer.
10.8    Negative Pledge Agreements. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, enter into or permit to exist any
Contractual Requirement (other than this Agreement or any other Credit Document)
that limits the ability of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties with respect to the Obligations or under the
Credit Documents; provided that the foregoing shall not apply to each of the
following Contractual Requirements that:
(a)    (i) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 10.8) are listed on Schedule 10.8 and (ii) to the extent
Contractual Requirements permitted by subclause (i) are
120

--------------------------------------------------------------------------------



set forth in an agreement evidencing Indebtedness or other obligations, are set
forth in any agreement evidencing any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness or obligation so long as such Permitted
Refinancing Indebtedness does not expand the scope of such Contractual
Requirement;
(b)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Requirements were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower;
(c)    represent Indebtedness permitted under Section 10.1 of a Restricted
Subsidiary of the Borrower that is not a Grantor so long as such Contractual
Requirement applies only to such Subsidiary and its Subsidiaries;
(d)    arise pursuant to agreements entered into with respect to any sale,
transfer, lease or other Disposition permitted by Section 10.4 and applicable
solely to assets under such sale, transfer, lease or other Disposition;
(e)    are customary provisions in joint venture agreements and other similar
agreements permitted by Section 10.5 and applicable to joint ventures or
otherwise arise in (A) agreements which restrict the Disposition or distribution
of assets or property subject to oil and gas leases, joint operating agreements,
joint exploration and/or development agreements, participation agreements or
(B) any Production Sharing Contracts or similar instrument on which a Lien
cannot be granted without the consent of a third party (to the extent the
Collateral Agent, for the benefit of the Secured Parties, otherwise have an
Acceptable Security Interest in the property covered by such contract or
instrument pursuant to the definition thereof or (ii) the property covered
thereby is not required to be pledged as Collateral pursuant to the Credit
Documents) and, in each case other similar agreements entered into in the
ordinary course of the oil and gas exploration and development business and
customary provisions in any Agreement of the type described in the definition of
“Industry Investments” entered into in the ordinary course of business;
(f)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;
(g)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary or in leases prohibiting Liens on retained property rights of the
lessor in connection with operations of the lessee conducted on the leased
property;
(h)    are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;
(i)    restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(j)    exist under any documentation governing any Permitted Refinancing
Indebtedness incurred to Refinance any Indebtedness but only to the extent such
Contractual Requirement is not materially more restrictive, taken as a whole,
than the Contractual Requirement in the Indebtedness being refinanced;
(k)    are customary net worth provisions contained in real property leases
entered into by any Restricted Subsidiary of the Borrower, so long as the
Borrower has determined in good faith that such net worth provisions would not
reasonably be expected to impair the ability of the Borrower and the Restricted
Subsidiaries to meet their ongoing obligation;
121

--------------------------------------------------------------------------------



(l)    are included in any agreement relating to any Lien, so long as (i) such
Lien is permitted under Section 10.2(b), (c) or (f) and such restrictions or
conditions relate only to the specific asset subject to such Lien and (ii) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 10.8;
(m)    are restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 10.1 or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not materially more
restrictive, taken as a whole, than the restrictions contained in the Credit
Documents as determined by the Borrower in good faith;
(n)    are restrictions regarding licenses or sublicenses by the Borrower and
the Restricted Subsidiaries of intellectual property in the ordinary course of
business (in which case such restriction shall relate only to such intellectual
property);
(o)    arise in connection with cash or other deposits permitted under
Sections 10.2 and 10.5 and limited to such cash or deposit; and
(p)    are encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (o) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower’s
board of directors, no more restrictive in any material respect with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.
10.9    Limitation on Subsidiary Distributions. The Borrower will not, and will
not permit any of its Restricted Subsidiaries that are not Guarantors to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any such Restricted Subsidiary to pay dividends or make any other distributions
to the Borrower or any Restricted Subsidiary on its Equity Interests or with
respect to any other interest or participation in, or measured by, its profits
or transfer any property to the Borrower or any Restricted Subsidiary except (in
each case) for such encumbrances or restrictions existing under or by reason of:
(a)    contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the Credit Documents;
(b)    purchase money obligations for property acquired in the ordinary course
of business and obligations under any Capitalized Lease that impose restrictions
on transferring the property so acquired;
(c)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;
(d)    secured Indebtedness otherwise permitted to be incurred pursuant to
Section 10.1(n) as it relates to the right of the debtor to dispose of the
assets securing such Indebtedness;
122

--------------------------------------------------------------------------------



(e)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(f)    other Indebtedness of Borrower and its Restricted Subsidiaries permitted
to be incurred subsequent to the Closing Date pursuant to Sections 10.1(a), (k),
(n) and (o) and (y) so long as the provisions relating to such encumbrance or
restriction contained in such Indebtedness are no less favorable to the
Borrower, taken as a whole, as determined by the board of directors of the
Borrower in good faith, than the provisions contained in this Agreement as in
effect on the Closing Date;
(g)    customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property or are otherwise customary
encumbrances or restrictions imposed pursuant to any agreement of the type
described in the definition of “Industry Investments” entered into in the
ordinary course of business;
(h)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;
(i)    any agreements entered into with respect to any sale, transfer, lease or
other Disposition permitted by Section 10.4 and applicable solely to assets
under such sale, transfer, lease or other Disposition;
(j)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (i) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower’s
board of directors, no more restrictive in any material respect with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing; and
(k)    Indebtedness under the EHP Notes.
10.10    Hedge Agreements The Borrower will not, and will not permit any
Restricted Subsidiary (other than EHP Midco and its Subsidiaries, prior to the
EHP Discharge Date) to, enter into any Hedge Agreements with any Person other
than:
(a)    Hedge Agreements with Approved Counterparties in respect of Hydrocarbons
entered into not for speculative purposes the net notional volumes for which
(when aggregated with other commodity Hedge Agreements then in effect, other
than puts, floors and basis differential swaps on volumes already hedged
pursuant to other Hedge Agreements) do not exceed, as of the date the latest
hedging transaction is entered into under a Hedge Agreement, 80% of the
reasonably anticipated Hydrocarbon production of crude oil, natural gas and
natural gas liquids, calculated separately, from the Credit Parties’ total
Proved Reserves (as forecast based upon the Initial Reserve Report or the most
recent Reserve Report delivered pursuant to Section 9.14(a), as applicable) for
the forty-eight (48) month period from the date of creation of such hedging
arrangement, based on daily volumes on an annual basis (the “Ongoing Hedges”).
In no event shall any Hedge Agreement entered into by the Credit Parties have a
tenor longer than forty-eight (48) months. In addition to the Ongoing Hedges, in
connection with a proposed or pending acquisition of Oil and Gas Properties (a
“Proposed Acquisition”), the Credit Parties may also enter into incremental
hedging contracts with respect to the Credit Parties’ reasonably anticipated
projected production from the total Proved Reserves of the Borrower and its
Restricted Subsidiaries as forecast based upon the most recent Reserve Report
having notional volumes not in excess of 15% of the Credit Parties’ existing
projected
123

--------------------------------------------------------------------------------



production prior to the consummation of such Proposed Acquisition (such that the
aggregate shall not be more than 100% of the reasonably anticipated projected
production prior to the consummation of such Proposed Acquisition) for a period
not exceeding thirty-six (36) months from the date such hedging arrangement is
created during the period between (i) the date on which such Guarantor signs a
definitive acquisition agreement in connection with a Proposed Acquisition and
(ii) the earliest of (A) the date of consummation of such Proposed Acquisition,
(B) the date of termination of such Proposed Acquisition and (C) thirty (30)
days after the date of execution of such definitive acquisition agreement (or
such longer period as the Majority Lenders may agree in their reasonable
discretion). However, all such incremental hedging contracts entered into with
respect to a Proposed Acquisition must be terminated or unwound within thirty
(30) days following the date of termination of such Proposed Acquisition. It is
understood that commodity Hedge Agreements which may, from time to time, “hedge”
the same volumes of commodity risk but different elements of commodity risk
thereof, including where one or more such Hedge Agreements partially offset one
or more other such Hedge Agreements, shall not be aggregated together when
calculating the foregoing limitations on notional volumes.
(b)    Other Hedge Agreements (other than any Hedge Agreements in respect of
Hydrocarbons or equity or equity index swaps or options, bond or bond price or
bond index swaps or options or forward bond or forward bond price or forward
bond index transactions) entered into not for speculative purposes.
(c)    It is understood that for purposes of this Section 10.10, the following
Hedge Agreements shall be deemed not to be speculative or entered into for
speculative purposes: (i) any commodity Hedge Agreement intended, at inception
of execution, to hedge or manage any of the risks related to existing and or
forecasted Hydrocarbon production of the Borrower or its Restricted Subsidiaries
(whether or not contracted) and (ii) any Hedge Agreement intended, at inception
of execution, (A) to hedge or manage the interest rate exposure associated with
any debt securities, debt facilities or leases (existing or forecasted) of the
Borrower or its Restricted Subsidiaries, (B) for foreign exchange or currency
exchange management, (C) to manage commodity portfolio exposure associated with
changes in interest rates or (D) to hedge any exposure that the Borrower or its
Restricted Subsidiaries may have to counterparties under other Hedge Agreements
such that the combination of such Hedge Agreements is not speculative taken as a
whole.
(d)    For purposes of entering into or maintaining Ongoing Hedges under
Section 10.10(a), forecasts of reasonably projected Hydrocarbon production
volumes and reasonably anticipated Hydrocarbon production from the Credit
Parties’ total Proved Reserves based upon the Initial Reserve Report or the most
recent Reserve Report delivered pursuant to Section 9.14(a), as applicable,
shall be revised to account for any increase or decrease therein anticipated
because of information obtained by Borrower or any other Credit Party subsequent
to the publication of such Reserve Report including the Borrower’s or any other
Credit Party’s internal forecasts of production decline rates for existing wells
and additions to or deletions from anticipated future production from new wells
and acquisitions coming on stream or failing to come on stream.
10.11    Financial Covenants.
(a)    Consolidated Total Net Leverage Ratio. The Borrower will not permit the
Consolidated Total Net Leverage Ratio as of the last day of the Test Period
ending on March 31, 2021 and as of the last day of any Test Period ending
thereafter to be greater than 3.45 to 1.00 (or in the event that the EHP
Discharge Date has not occurred on or prior to December 31, 2021, and only for
so long as the EHP Discharge Date has not occurred, 2.875 to 1.00 as of the last
day of the Test Period ending on December 31, 2021, and as of the last day of
any Test Period ending thereafter).
(b)    Current Ratio. The Borrower will not permit the Current Ratio as of the
last day of the fiscal quarter ending on or after March 31, 2021 to be less than
0.85 to 1.00.
124

--------------------------------------------------------------------------------



(c)    Liquidity. If on the effective date of the Spring 2021 Scheduled
Redetermination (as defined in the First Lien Exit Facility as of the date
hereof), (i) Liquidity is less than $246,500,000 as of such date and (ii) the
amount of any increase in the Aggregate Elected Commitment Amount (as defined in
the First Lien Exit Facility as of the date hereof) since the Closing Date plus
the aggregate amount of net cash proceeds received since the Closing Date from
any Junior Capital Transaction (as defined in the First Lien Exit Facility as of
the date hereof) is less than $51,000,000, then, following such date and until
the date that (x) Liquidity is not less than $246,500,000 as of such date and
(y) the amount of any increase in the Aggregate Elected Commitment Amount (as
defined in the First Lien Exit Facility as of the date hereof) since the Closing
Date plus the aggregate amount of net cash proceeds received since the Closing
Date from any Junior Capital Transaction (as defined in the First Lien Exit
Facility as of the date hereof) is at least $51,000,000, the Borrower will not
permit Liquidity to be less than $170,000,000 as of the last day of each
calendar month, as certified by the Borrower to the Administrative Agent,
showing in reasonable detail the basis for the calculation thereof, within five
(5) Business Days of the end of each such calendar month.
10.12    Accounting Changes; Amendments to Organization Documents. The Borrower
shall not and shall not permit any of its Restricted Subsidiaries to (a) have
its fiscal year end on a date other than December 31 or have its fiscal quarters
end on dates other than March 31, June 30 or September 30 or (b) amend,
supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organization Document in a manner that is material and adverse to
the interests of the Administrative Agent or the Lenders without the consent of
the Majority Lenders and the Administrative Agent.
10.13    Change in Business. The Borrower and its Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from (i) the business conducted by them on the
Closing Date or (ii) any other business reasonably related, complementary,
incidental, synergistic or ancillary thereto or reasonable extensions thereof.
10.14    Transactions with Affiliates. The Borrower shall not conduct, and cause
each of the Restricted Subsidiaries not to conduct, any transactions involving
aggregate payments or consideration in excess of $11,500,000 with any of its
Affiliates (other than the Borrower and the Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction)
unless such transactions are on terms that are substantially no less favorable
to the Borrower or such Restricted Subsidiary as it would obtain at the time in
a comparable arm’s-length transaction with a Person that is not an Affiliate, as
determined by the board of directors or managers of the Borrower or such
Restricted Subsidiary in good faith; provided that the foregoing restrictions
shall not apply to:
(a)    the consummation of the Transactions, including the payment of
Transaction Expenses;
(b)    the issuance of Equity Interests of the Borrower to any officer,
director, employee or consultant of any of the Borrower or any of its
Subsidiaries;
(c)    equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Equity Interests by the Borrower permitted under
Section 10.6;
(d)    loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Equity Interests in such joint
venture or such Subsidiary) to the extent permitted under Section 10;
(e)    employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower and the Subsidiaries and their
respective future, current or former
125

--------------------------------------------------------------------------------



directors, officers, employees or consultants (including management and employee
benefit plans or agreements, subscription agreements or similar agreements
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with future, current or former employees, officers, directors or
consultants and equity option or incentive plans and other compensation
arrangements) in the ordinary course of business or as otherwise approved by the
board of directors or managers of the Borrower;
(f)    transactions pursuant to agreements in existence on the Closing Date and
set forth on Schedule 10.14 or any amendment thereto or arrangement similar
thereto to the extent such amendment or arrangement is not adverse, taken as a
whole, to the Lenders in any material respect (as determined by the Borrower in
good faith);
(g)    any issuance of Equity Interests or other payments, awards or grants in
cash, securities, Equity Interests or otherwise pursuant to, or the funding of,
employment arrangements, equity options and equity ownership plans approved by
the board of directors or board of managers of the Borrower;
(h)    payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Board of
Directors of the Borrower in good faith;
(i)    any lease entered into between the Borrower or any Restricted Subsidiary,
as lessee and any Affiliate of the Borrower, as lessor, which is approved by a
majority of the disinterested members of the Board of Directors in good faith
or, any lease entered into between the Borrower or any Restricted Subsidiary, as
lessee, and any Affiliate of the Borrower, as lessor, in the ordinary course of
business;
(j)    Permitted Intercompany Activities;
(k)    the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business;
(l)    Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6;
(m)    transactions with customers, clients, joint venture partners, suppliers
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the Board of Directors or the senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party; and
(n)    Permitted EHP Payments permitted under Section 10.18.
10.15    Sale or Discount of Receivables. Except for (a) receivables obtained by
the Borrower or any Restricted Subsidiary out of the ordinary course of
business, (b) the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction or (c) a sale of receivables to the
extent the proceeds thereof are used to prepay any Loans then outstanding,
neither the Borrower nor any Restricted Subsidiary will discount or sell (with
or without recourse) any of its notes receivable or accounts receivable.
10.16    Gas Imbalances, Prepayments; Service Agreement Undertakings.
126

--------------------------------------------------------------------------------



(a)    The Borrower shall not, and shall not permit its Restricted Subsidiaries
to have, gas imbalances, take or pay or other prepayments (other than Service
Agreement Undertakings) exceeding one half bcf of gas (stated on an mcf
equivalent basis) listed on the most recent Reserve Report, that would require
any Credit Party to deliver Hydrocarbons either generally or produced from their
Oil and Gas Properties at some future time without then or thereafter receiving
full payment therefor.
(b)    The Borrower shall not, and shall not permit any Restricted Subsidiary to
enter into any Service Agreement Undertakings other than: (i) the Service
Agreement Undertakings in existence on the Closing Date and identified on
Schedule 8.17, (ii) Service Agreement Undertakings entered into by the Borrower
or a Guarantor (A) that do not include acreage dedications and which do not
convey a working interest, overriding royalty interest or other similar real
property interest (in each case other than a dedication) in the dedicated
acreage and (B) at the time such Service Agreement Undertakings are entered
into, cover volumes of Hydrocarbons, if any, that do not exceed 75% of
reasonably anticipated projected production from Proved Developed Producing
Reserves for each quarterly period set forth in the most recently delivered
Reserve Report.
(c)    The Borrower shall not, and shall not permit any Restricted Subsidiary to
amend or modify any Service Agreement Undertakings to (i) increase the volumes
covered by any acreage dedications to a level greater than that permitted under
Section 10.16(b)(ii)(B) determined as if the date of the amendment or
modification were the date when such acreage dedications were entered into, or
(ii) add any ability of the counterparty to such Service Agreement Undertakings
to foreclose on the property that is associated with such Service Agreement
Undertakings.
10.17    ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary to, at any time:
(a)    engage, or permit any ERISA Affiliate to engage, in any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of Section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code, if either of which would have a Material Adverse Effect;
(b)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any such Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto, if such failure could
reasonably be expected to have a Material Adverse Effect; or
(c)    except as set forth on Schedule 10.17(c), contribute to or assume an
obligation to contribute to, or permit any ERISA Affiliate to contribute to or
assume an obligation to contribute to (i) any employee welfare benefit plan, as
defined in Section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by such entities in their sole discretion at any time without
any material liability other than the payment of accrued benefits under such
plan, or (ii) any employee pension benefit plan, as defined in Section 3(2) of
ERISA, that is subject to Title IV of ERISA, Section 302 of ERISA or Section 412
of the Code.
10.18    EHP Entities. Unless the EHP Discharge Date shall have occurred, the
following covenants shall apply:
(a)    The Borrower shall not, and shall not permit any Subsidiary to transfer
any cash, assets or property to any EHP Entity other than: (i) cash Investments
permitted under Section 10.5(i) and (z); (ii) Permitted EHP Payments; provided
that, solely in the case of a Permitted EHP Payment pursuant to clause (i) of
the definition thereof, the amount of unrestricted cash (with any cash
constituting EHP Collateral
127

--------------------------------------------------------------------------------



being deemed “unrestricted” for this purpose) held at the EHP Entities on a pro
forma basis for such Permitted EHP Payment shall not exceed $10,000,000;
(iii) the EHP Easement and EHP LTS Ground Lease and (iv) assets or property
related to Dispositions in respect of EHP Collateral made pursuant to Section
10.4(r).
(b)    The Borrower shall not, and shall not permit any EHP Entity to amend,
modify, or permit the amendment or modification of, any provision of (x) the EHP
Easement, the EHP Ground Leases or the EHP LTS Ground Lease, other than
amendments or modifications that are not materially adverse to the Lenders (it
being understood that amendments or modifications that are determined by the
board of directors or managers of the Borrower in good faith to be necessary to
effectuate the plan of subdivision in satisfaction of the requirements of
Section 9.15 of the EHP Note Purchase Agreement in effect as of the Closing Date
shall not be materially adverse to the Lenders) or (y) the EHP Notes or any
other agreement related thereto (other than the EHP Support Agreement, which
shall be governed by clause (c) below)) to the extent such amendment or
modification would: (i) increase the principal amount (or accreted value, if
applicable) of such Indebtedness, after giving effect to such amendment or
modification, such that the principal amount (or accreted value, if applicable)
exceeds that of the Indebtedness prior to such amendment or modification (plus
unpaid accrued interest, breakage costs and premium thereon), (ii) cause the
average life to maturity of such Indebtedness, after giving effect to such
amendment or modification, to be less than that of such Indebtedness prior to
such amendment or modification, (iii) shorten the final maturity date thereof to
a date that is earlier than 180 days after the Final Maturity Date, (iv) shorten
any period for payment of interest thereon or add or change any redemption, put
or prepayment provisions, (v) make the restrictions on the EHP Entities’ ability
to declare and pay dividends or make distributions more restrictive than those
in place on the Closing Date or (vii) increase the All-In Yield with respect to
the EHP Notes (excluding, for the avoidance of doubt in respect of this clause
(vii), (A) any increases or step-up in rates otherwise contemplated by the EHP
Notes in place on the Closing Date, (B) the imposition of the Default Rate (as
defined in the EHP Notes or a substantially similar default rate of interest)
during the pendency of any event of default thereunder (provided the margin that
such Default Rate represents over the rate of interest in effect without the
imposition of the Default Rate shall not be increased above 2.00% per annum) and
(C) increases as a result of any amendment, consent or similar fees paid to the
holders of the EHP Notes that are approved by the board of directors or managers
of the Borrower in their reasonable discretion)
(c)    The Borrower shall not, and shall not permit any EHP Entity to amend,
modify, waive or permit the amendment, modification or waiver of, any provision
of the EHP Support Agreement to the extent that: (i) the payment obligations
under such EHP Support Agreement are increased (including, without limitation,
any expansion of the funding and contract requirements under Section 2(a) or
(d)(ii) thereof), (ii) the defaults or remedies are made more restrictive on the
EHP Entities, (iii) the EHP Support Agreement shall restrict or limit any
amendment, modification or waiver of this Agreement or any of the other Credit
Documents in any manner other than as provided in Section 2(g) of the EHP
Support Agreement as in effect on the Closing Date, (iv) the obligations of the
Borrower and its Subsidiaries to use the assets of the EHP Entities under
Section 2(d)(i), (iii) or (iv) thereof are amended or modified in a manner that
increases or makes more restrictive (vis-à-vis the Borrower and its
Subsidiaries) such obligations than as provided in Section 2(d)(i), (iii) or
(iv), respectively, of the EHP Agreement as in effect on the Closing Date) or
(v) amend, modify or otherwise waive the Majority Lenders’ right to consent to
assignments of the Borrower’s rights, obligations and interests under the EHP
Support Agreement set forth in Section 4(c) thereof.
(d)    Subject to Section 10.18(a), (b) and (c), other than the EHP Support
Agreement, the EHP Easement, the EHP Ground Leases and EHP LTS Ground Lease and
any other agreements entered into on or prior to the Closing Date and agreements
otherwise permitted by this Agreement or otherwise contemplated by the EHP
Support Agreement or the other Note Documents as of the Closing Date, the EHP
Entities shall not enter into any agreements with the Borrower or the Grantors.
128

--------------------------------------------------------------------------------



(e)    Except with the concurrent refinancing of the EHP Notes in full (to the
extent permitted hereunder), the Borrower shall not, and shall not permit any
EHP Entity to, consummate any merger, division, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all its business units, assets
or other properties, except that any EHP Entity (other than EHP Topco) may
(i) merge, amalgamate or consolidate with or into any other EHP Entity (other
than EHP Topco) and (ii)  Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any other EHP Entity (other than EHP Topco).
10.19    Production Sharing Entities; Production Sharing Contracts.
(a)    The Borrower shall not permit any Production Sharing Entity to:
(i)    create, incur, assume or suffer to exist any Indebtedness other than
Indebtedness permitted pursuant to Section 10.1(q), (s), (v), (w) or other
Indebtedness permitted under Section 10.1 not for borrowed money incurred in the
ordinary course of business and consistent with past practice;
(ii)    create, incur, assume or suffer to exist any Lien upon any property or
assets of any kind (real or personal, tangible or intangible) of such Production
Sharing Entity, whether now owned or hereafter acquired, except Liens permitted
pursuant to Section 10.2(a), (b) (other than Permitted Liens described in clause
(c), (d), (g) (with respect to Service Agreement Undertakings), and (i)
thereof), (d), (h), (i), (j) and (o);
(iii)    enter into or permit to exist any Contractual Requirement (other than
this Agreement or any other Credit Document) that limits the ability of such
Production Sharing Entity to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Obligations or under the Credit Documents; provided that the foregoing shall
not apply to Contractual Requirements permitted pursuant to Section 10.8(a)(i);
(iv)    directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or consensual restriction on the
ability of any such Restricted Subsidiary to pay dividends or make any other
distributions to the Borrower or any Restricted Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits or transfer any property to the Borrower or any Restricted
Subsidiary;
(v)    convey, sell, lease, sell and leaseback, assign, transfer (including any
Production Payments and Reserve Sales) or otherwise dispose of any Production
Sharing Contract, whether now owned or hereafter acquired, to the Borrower or
any Subsidiary of the Borrower; or
(vi)    consummate any merger, division, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all its business units, assets
or other properties to the Borrower or any Subsidiary of the Borrower, except
that a Production Sharing Entity may be merged, amalgamated or consolidated with
or into another Production Sharing Entity.
(b)    The Borrower shall not permit any Production Sharing Entity to own any
direct Equity Interest in any Person (other than any Immaterial Subsidiary) or
any Specified Properties other than those, in each case, either associated with
Production Sharing Contracts or owned as of the Closing Date.
(c)    The Borrower shall not, and shall not permit any Subsidiary (other than a
Production Sharing Entity) to, enter into or otherwise be a party to a
Production Sharing Contract.
129

--------------------------------------------------------------------------------



(d)    At all times, all of the Equity Interests that are owned directly or
indirectly by the Borrower of each Production Sharing Entity that is a Material
Subsidiary shall be owned directly by a Guarantor or the Borrower and shall be
pledged pursuant to the Collateral Agreement.
10.20    Anti-Layering.
(a)    The Borrower will not, and will not permit any other Credit Party to,
create, incur, assume or permit to exist any Indebtedness secured by a Lien on
any property or asset which Lien is expressly subordinated or junior in ranking
to any Lien securing any Indebtedness of the Credit Parties, unless such Liens
are also subordinated or junior to, and in the same manner and to the same
extent as, the Liens securing Obligations; and
(b)    The Borrower will not, and will not permit any other Credit Party to,
incur, create, assume or permit to exist any Indebtedness if such Indebtedness
is expressly subordinate or junior in ranking in right of payment to any other
Indebtedness of the Credit Parties (including in the form of a “waterfall” or
similar provision relating to distribution of payments), unless such
Indebtedness is expressly subordinated to or junior in right of payment to the
Obligations.
SECTION 11.EVENTS OF DEFAULT
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
11.1    Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Loans, fees or of
any other amounts owing hereunder or under any other Credit Document (other than
any amount referred to in clause (a) above).
11.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate, report or notice delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made.
11.3    Covenants. Any Credit Party shall:
(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in Sections 9.1(d)(i), 9.5 (solely with respect to the
Borrower), 9.12, 9.17 or Section 10; or
(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or clause (a)
of this Section 11.3) contained in this Agreement or any Credit Document and
such default shall continue unremedied for a period of at least thirty (30) days
after receipt of written notice thereof by the Borrower from the Administrative
Agent (at the direction of the Majority Lenders).
11.4    Default Under Other Agreements.
(a)    The Borrower or any of the Restricted Subsidiaries shall (i) default in
any payment with respect to any Material Indebtedness (other than the
Indebtedness described in Section 11.1) beyond the period of grace, if any,
provided in the instrument of agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than (1) with respect to indebtedness in respect
of any
130

--------------------------------------------------------------------------------



Hedge Agreements, termination events or equivalent events pursuant to the terms
of such Hedge Agreements, (2) any event requiring prepayment pursuant to
customary asset sale provisions and (3) secured Indebtedness that becomes due as
a result of a Disposition (including as a result of Casualty Event) of the
property or assets securing such indebtedness permitted under this Agreement),
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, any such Indebtedness to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, unless, in the case of
each of the foregoing, such holder or holders shall have (or through its or
their trustee or agent on its or their behalf) waived such default in a writing
to the Borrower; provided that a breach of or default in the observance or
performance of the First Lien Exit Financial Covenants shall not constitute an
Event of Default hereunder unless the obligations under the First Lien Exit
Credit Agreement have become, or have been declared to be, due and payable, or
are required to be prepaid other than by a regularly scheduled required
prepayment or as a mandatory prepayment, prior to their scheduled maturity or
the First Lien Exit Administrative Agent or any secured party under the First
Lien Exit Credit Documents has exercised any powers, rights or remedies
(including any right of setoff) in respect thereof; or
(b)    Without limiting the provisions of clause (a) above, any such default
under any such Material Indebtedness shall cause such Material Indebtedness to
be declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment or as a mandatory prepayment (and (i)
with respect to Indebtedness consisting of any Hedge Agreements, other than due
to a termination event or equivalent event pursuant to the terms of such Hedge
Agreements, (ii) other than pursuant to customary asset sale provisions and
(iii) other than secured Indebtedness that becomes due as a result of a
Disposition (including as a result of Casualty Event) of the property or assets
securing such Indebtedness permitted under this Agreement) prior to the stated
maturity thereof.
11.5    Bankruptcy, Etc. The Borrower or any Restricted Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under
(a) Title 11 of the United States Code entitled “Bankruptcy” or any other
applicable insolvency, debtor relief, or debt adjustment law; or (b) in the case
of any Foreign Subsidiary that is a Restricted Subsidiary, any domestic or
foreign law relating to bankruptcy, judicial management, insolvency,
reorganization, administration or relief of debtors in effect in its
jurisdiction of incorporation, in each case as now or hereafter in effect, or
any successor thereto (collectively, the “Bankruptcy Code”); or an involuntary
case, proceeding or action is commenced against the Borrower or any Restricted
Subsidiary and the petition is not dismissed or stayed within sixty (60) days
after commencement of the case, proceeding or action, the Borrower or the
applicable Restricted Subsidiary consents to the institution of such case,
proceeding or action prior to such 60-day period, or any order of relief or
other order approving any such case, proceeding or action is entered; or a
custodian (as defined in the Bankruptcy Code), receiver, receiver manager,
trustee, conservator, liquidator, examiner, rehabilitator, administrator, or
similar person is appointed for, or takes charge of, the Borrower or any
Restricted Subsidiary or all or any substantial portion of the property or
business thereof; or the Borrower or any Restricted Subsidiary suffers any
appointment of any custodian, receiver, receiver manager, trustee, conservator,
liquidator, examiner, rehabilitator, administrator, or the like for it or any
substantial part of its property or business to continue undischarged or
unstayed for a period of sixty (60) days; or the Borrower or any Restricted
Subsidiary makes a general assignment for the benefit of creditors.
11.6    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan, (ii) any Credit Party or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan, or (iii) a termination, withdrawal or noncompliance
with applicable law or plan terms or termination, withdrawal or other event
similar to an ERISA Event occurs with respect to a Foreign Plan, in each case if
any of the events set forth in (i)-(iii) above results in a Lien on the assets
131

--------------------------------------------------------------------------------



of a Credit Party, or either individually or when taken together with other such
events, could reasonably be expected to result in liability of $50,000,000 or
more.
11.7    Credit Documents. The Credit Documents or any material provision thereof
shall cease to be in full force or effect (other than pursuant to the terms
hereof and thereof) or any Guarantor, Grantor or any other Credit Party shall
assert in writing that any such Credit Party’s obligations thereunder are not to
be in effect or are not to be legal, valid and binding obligations (other than
pursuant to the terms hereof or thereof).
11.8    Security Documents. The Mortgages or any other Security Document or any
material provision thereof, the First Lien/Second Lien Intercreditor Agreement
or any material portion thereof, or a Junior Lien Intercreditor Agreement or any
material portion thereof, in each case shall cease to be in full force or effect
(other than pursuant to the terms hereof or thereof), or any grantor thereunder
or any other Credit Party shall assert in writing that any grantor’s obligations
under the Collateral Agreement, the Mortgages or any other Security Document are
not in effect or not legal, valid and binding obligations (other than pursuant
to the terms hereof or thereof).
11.9    Judgments. One or more monetary judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $50,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage), which judgments or
decrees are not satisfied, vacated, discharged or effectively waived or stayed
or bonded pending appeal within sixty (60) consecutive days after the entry
thereof.
11.10    Change of Control. A Change of Control shall have occurred.
11.11    Intercreditor Agreements. (i) Any of the Obligations of any Credit
Party under the Credit Documents for any reason shall cease to be (x) “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or, in each case, any comparable term) under, and as defined in, any
document governing Other Debt or (y) “Senior Obligations” (or any comparable
term) under, and as defined in, any Junior Lien Intercreditor Agreement or (ii)
the subordination provisions set forth in any Junior Lien Intercreditor
Agreement, Subordination Agreement or other document governing Other Debt shall,
in whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against the holders of such Other Debt or parties to (or
purported to be bound by) the Subordination Agreement, in each case, if
applicable.
11.12    Remedies. If any Event of Default (other than an Event of Default under
Section 11.5) shall at any time have occurred and be continuing, then the
Administrative Agent shall, upon the written request of the Majority Lenders,
with written notice to the Borrower, without prejudice to the rights of the
Administrative Agent, the Collateral Agent or any Lender to otherwise enforce
its claims against the Borrower or any other Credit Party, except as otherwise
specifically provided for in this Agreement declare the principal of, and any
accrued interest, Applicable Premium and other fees in respect of, any and all
Loans and any and all Obligations owing under this Agreement and each other
Credit Document to be, whereupon the same shall become, forthwith due and
payable, in each case, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and each other Credit
Party. If any Event of Default under Section 11.5 shall at any time have
occurred and be continuing, then the principal of, and any accrued interest,
Applicable Premium and other fees in respect of, any and all Loans and any and
all Obligations owing under this Agreement and each other Credit Document shall
immediately and automatically become forthwith due and payable, in each case,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower and each other Credit Party, all without
prejudice to the rights of the Administrative Agent, the Collateral Agent or any
132

--------------------------------------------------------------------------------



Lender to otherwise enforce its claims against the Borrower or any other Credit
Party, except as otherwise specifically provided for in this Agreement. In
addition, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent, the Collateral Agent and the Lenders will
have all other rights and remedies available at law and equity.
11.13    Application of Proceeds. Any amount received by the Administrative
Agent or the Collateral Agent from any Credit Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default under Section 11.5 shall, subject to the terms of the
First Lien/Second Lien Intercreditor Agreement and any Junior Lien Intercreditor
Agreement, be applied:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and any other amounts (including fees, disbursements and
other charges of counsel payable under Sections 5.4, 12.7 and 13.5 and amounts
payable under Article II) payable to the Administrative Agent and/or Collateral
Agent in such Person’s capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities, the Applicable Premium (if any) and any other amounts (other than
principal and interest) payable to the Lenders (including fees, disbursements
and other charges of counsel payable under Section 12.7) arising under the
Credit Documents and amounts payable to the Lenders under Article II, ratably
among the Lenders in proportion to the respective amounts described in this
clause Second payable to the Lenders;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to such Lenders;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by such Lenders;
Fifth, to the payment of all other Obligations of the Credit Parties owing under
or in respect of the Credit Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably among
the Secured Parties in proportion to the respective aggregate amounts described
in this clause Fifth payable to the Administrative Agent and the other Secured
Parties as of such date; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Requirements of Law.
11.14    Equity Cure.
(a)    Notwithstanding anything to the contrary contained in this Section 11 or
in any Credit Document, in the event that the Borrower fails to comply with the
Leverage Ratio Covenant and/or the Current Ratio Covenant, then (A) until the
expiration of the tenth Business Day subsequent to the date the compliance
certificate for calculating the applicable Financial Performance Covenant is
required to be delivered pursuant to Section 9.1(c) (the “Cure Deadline”), the
Borrower shall have the right to cure such failure (the “Cure Right”) by
receiving sufficient cash proceeds to cure such failure (which cash proceeds
shall be received no earlier than the first day of the applicable fiscal quarter
for which there is a failure to comply with the applicable Financial Performance
Covenant) from an issuance of Qualified Equity Interests (other than
Disqualified Stock) of the Borrower for cash as a cash capital contribution to
the Borrower (or
133

--------------------------------------------------------------------------------



from any other contribution of cash to the capital of the Borrower or issuance
or sale of any other Equity Interests on terms reasonably acceptable to the
Majority Lenders), and upon receipt by the Borrower of such sufficient cash
proceeds to cure such failure (such cash amount being referred to as the “Cure
Amount”) pursuant to the exercise of such Cure Right, the Leverage Ratio
Covenant and/or the Current Ratio Covenant (as applicable) shall be recalculated
giving effect to the following pro forma adjustments:
(i)    (A) Consolidated EBITDAX shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
Leverage Ratio Covenant with respect to any Test Period that includes the fiscal
quarter for which the Cure Right was exercised and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount and/or (B)
Consolidated Current Assets shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
Current Ratio Covenant with respect to any Test Period that includes the fiscal
quarter for which the Cure Right was exercised and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount;
(ii)    neither Consolidated Total Debt nor Consolidated Current Liabilities for
such Test Period shall be decreased by any prepayments of Indebtedness with the
proceeds of the Cure Amount and any cash proceeds shall not be “netted” for
purposes of ratio calculations with respect to any four fiscal quarter period
that includes the fiscal quarter period for which such Cure Right was exercised;
and
(iii)    if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Financial Performance
Covenants, the Borrower shall be deemed to have satisfied the requirements of
the Financial Performance Covenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the applicable Financial
Performance Covenant that had occurred shall be deemed cured for the purposes of
this Agreement; provided that (A) in each period of four (4) consecutive fiscal
quarters there shall be at least two (2) fiscal quarters in which no Cure Right
is exercised, (B) Cure Rights shall not be exercised more than five times during
the term of this Agreement, (C) if the Borrower cures the failure to comply with
both Financial Performance Covenants in the same fiscal quarter, such cures
shall constitute a single cure for purposes of the preceding subclause (B), (D)
if the Borrower cures the failure to comply with both Financial Performance
Covenants in the same fiscal quarter, the same dollar of the Cure Amount shall
be applied only once to either increase Consolidated EBITDAX or Consolidated
Current Assets, but not both, (E) each Cure Amount shall be no greater than the
amount required to cause the Borrower to be in compliance with the applicable
Financial Performance Covenant above (such amount, the “Necessary Cure Amount”);
provided that if the Cure Right is exercised prior to the earlier of (x) the
date financial statements are required to be delivered under Section 9.1 for
such fiscal quarter and (y) the date financial statements are actually delivered
under Section 9.1 for such fiscal quarter, then the “Cure Amount” required to be
received by the Borrower hereunder as of such date shall be equal to the amount
reasonably determined by the Borrower in good faith that is required for
purposes of curing such failure to comply with the Financial Performance
Covenant for such fiscal quarter (such amount, the “Expected Cure Amount”),
(F) in respect of the fiscal quarter in which such Cure Right was exercised and
for each Test Period that includes such fiscal quarter, all Cure Amounts shall
be disregarded for the purposes of any financial ratio determination under the
Credit Documents other than for determining compliance with the Financial
Performance Covenants and (G) no Lender shall be required to make any extension
of credit hereunder during the ten (10) Business Day period referred to above,
unless the Borrower shall have received the Necessary Cure Amount; and
134

--------------------------------------------------------------------------------



(iv)    upon receipt by the Administrative Agent of written notice from a
Financial Officer of the Borrower (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), on or prior to the Cure Deadline,
that the Borrower intends to exercise the Cure Right in respect of a fiscal
quarter, solely during the period prior to the Cure Deadline, the Lenders shall
not be permitted to accelerate Loans held by them or to exercise remedies
against the Collateral solely on the basis of such failure to comply with the
requirements of the Financial Performance Covenants; provided that, if such
failure is not cured pursuant to the exercise of the Cure Right on or prior to
the Cure Deadline, or if any other Event of Default shall have occurred during
such period (including, for the avoidance of doubt, any Event of Default under
Section 11.4 as a result of any failure by the Borrower to comply with such
Financial Performance Covenant under (and as defined in) the First Lien Exit
Credit Agreement). or equivalent term or covenant under the documentation
governing such other Material Indebtedness), such Pending Cure Standstill shall
immediately and automatically terminate and be of no further force or effect,
and the rights of the Lenders to accelerate the Loans and/or to exercise
remedies against the Collateral shall be immediately and automatically restored
without any further action (nor the requirement to take any further action) by
any Person.
(b)    Expected Cure Amount. Notwithstanding anything herein to the contrary, to
the extent that the Expected Cure Amount previously determined by the Borrower
is less than the Necessary Cure Amount, then not later than the applicable Cure
Deadline, the Borrower must receive additional cash proceeds from the issuance
of Qualified Equity Interests (other than Disqualified Stock) or from any other
contribution of cash to the capital of the Borrower or issuance or sale of any
other Equity Interests on terms reasonably acceptable to the Majority Lenders),
equal to the shortfall between such Expected Cure Amount and such Necessary Cure
Amount.
SECTION 12.THE AGENTS
12.1    Appointment; Lender Direction.
(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the administrative agent of such Lender under this Agreement and the
other Credit Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The provisions of this Section 12
(other Sections 12.9, 12.11, 12.12 and the last sentence of Section 12.4 with
respect to the Borrower) are solely for the benefit of the Agents and the
Lenders, and the Borrower shall not have rights as third party beneficiary of
any such provision.
(b)    Each of the Secured Parties hereby irrevocably designates and appoints
the Collateral Agent as the collateral agent with respect to the Collateral, and
each of the Secured Parties irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Without limiting the generality of the
foregoing, the Secured Parties hereby expressly authorize the Collateral Agent
to (i) execute any and all documents with respect to the Collateral and the
rights of the Secured Parties with respect thereto (including any release,
amendment, supplement, modification or joinder with respect thereto), as
expressly set forth in this Agreement and the Security Documents and acknowledge
and agree that any such action by the Collateral Agent shall bind the Secured
Parties and (ii) pursuant to the direction of the Majority Lenders, negotiate,
enforce or settle any claim, action or proceeding affecting the Secured
135

--------------------------------------------------------------------------------



Parties in their capacity as such, which negotiation, enforcement or settlement
will be binding upon each Secured Party. In addition, to the extent required
under the laws of any jurisdiction other than within the United States, each
Secured Party hereby grants to the Collateral Agent any required powers of
attorney to execute and enforce any Security Document governed by the laws of
such jurisdiction. For the avoidance of doubt, the Collateral Agent shall be
entitled to all rights, privileges, protections, immunities, and indemnities set
forth in the Credit Documents in favor of the Administrative Agent.
(c)    Each Lender authorizes and directs each Agent to enter into, and agrees
to be bound by, this Agreement, the Security Documents, and the other Credit
Documents. Each Lender hereby acknowledges and agrees that (x) the foregoing
instructed actions constitute an instruction from all the Lenders under this
Section 12 and (y) this Section 12 and Section 13.5 and any other rights,
privileges, protections, immunities, and indemnities in favor of the Agents
hereunder apply to any and all actions taken or not taken by the Agents in
accordance with such instruction. Each Lender agrees that any action taken by
the Agents in accordance with the terms of this Agreement or the other Credit
Documents relating to the Collateral and the exercise by the Agents of their
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.
(d)    Notwithstanding any provision to the contrary elsewhere in this
Agreement, the duties of each Agent shall be mechanical and administrative in
nature, and neither Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against any Agent, regardless of whether a Default or Event of
Default has occurred and is continuing. Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement or the other Credit
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties.
12.2    Delegation of Duties. The Administrative Agent and the Collateral Agent
may each perform any of its duties and exercise its rights and powers under this
Agreement and the other Credit Documents by or through agents, sub-agents,
employees or attorneys-in-fact (each, a “Subagent”) and shall be entitled to
advice of counsel concerning all matters pertaining to such duties, rights and
powers; provided, however, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent. Any such Subagents shall be
entitled to all such protections set forth in this Section 12. If any Subagent,
or successor thereto, shall die, become incapable of acting, resign or be
removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
appointing Agent until the appointment of a new Subagent. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any Subagents selected by it except to the extent
that a court of competent jurisdiction determines in a final and non-appealable
judgment that such Agent acted with gross negligence or willful misconduct in
the selection of such Subagent.
12.3    Exculpatory Provisions. No Agent nor any of its Related Parties shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein) (IT
BEING THE INTENTION OF THE PARTIES HERETO THAT EACH AGENT AND ITS RELATED
PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED FOR ITS ORDINARY, COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE), (b) responsible or liable to any of the
Lenders or any participant for, or have any duty to ascertain or inquire into,
or inspect or monitor in any manner, (i) any recitals, statements,
representations or warranties made by any of the
136

--------------------------------------------------------------------------------



Borrower, any other Credit Party, any officer thereof or any other Person
contained in this Agreement or any other Credit Document, (ii) the contents of
any certificate, report, statement or other document referred to or provided for
in, or received by such Agent under or in connection with, this Agreement or any
other Credit Document, (iii) the observance or performance of any of the
covenants, agreements, or other terms or conditions contained in this Agreement
or any other Credit Document, the use of the proceeds of the Loans, or the
occurrence of any Default or Event of Default, (iv) the execution, value,
validity, effectiveness, genuineness, enforceability, collectability or
sufficiency of this Agreement or any other Credit Document, or the creation,
perfection, maintenance or continuation of perfection, or priority of any Lien
or security interest created or purported to be created under the Security
Documents (including, for the avoidance of doubt, in connection with any Agent’s
reliance on any Electronic Signature transmitted by telecopy, emailed pdf. or
any other electronic means that reproduces an image of an actual executed
signature page), (v) the value or the sufficiency of any Collateral, (vi)
whether the Collateral exists, is owned by the Borrower or any other Credit
Party, is cared for, protected, or insured or has been encumbered, or meets the
eligibility criteria applicable in respect thereof, (vii) the satisfaction of
any condition set forth in Section 6 or elsewhere, other than to confirm receipt
of items expressly required to be delivered to such Agent, (viii) the
properties, books, records, financial condition or business affairs of any
Credit Party or any other Person or (ix) any failure of the Borrower or any
other Credit Party to perform its obligations hereunder or thereunder or
(c) have any liability arising from confirmations of the amount of outstanding
Loans or any component amounts thereof. For the avoidance of doubt, and without
limiting the other protections set forth in this Section 12, with respect to any
determination, designation, or judgment to be made by any Agent herein or in the
other Credit Documents, such Agent shall be entitled to request that the
Majority Lenders (or such other number or percentage of Lenders as is required
under the Credit Documents) make or confirm such determination, designation, or
judgment. Nothing in this Agreement or any other Credit Document shall require
any Agent or its Related Parties to expend or risk their own funds or otherwise
incur any financial liability in the performance of any duties or in the
exercise of any rights or powers hereunder.
12.4    Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, request, instrument, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, email, statement, order
or other document or instruction believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent or the
Collateral Agent. The Administrative Agent may deem and treat any Person
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written Assignment and Assumption
thereof shall have been filed with the Administrative Agent. The Administrative
Agent and the Collateral Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Majority Lenders (or such
other number or percentage of Lenders as is required under the Credit Documents)
as it deems appropriate; provided that neither the Administrative Agent nor the
Collateral Agent shall be required to take any action that, in its opinion or
the opinion of its counsel, may (a) expose the Administrative Agent or the
Collateral Agent to liability or that is contrary to any Credit Document or
applicable law or (b) be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency, reorganization, or relief
of debtors; provided, further, that if the Administrative Agent or the
Collateral Agent so requests, it shall first be indemnified to its satisfaction
by the Lenders against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such directed action; provided,
further, that the Administrative Agent or the Collateral Agent may seek
clarification or further direction from the Majority Lenders (or such other
number or percentage of Lenders as is required under the Credit Documents) prior
to taking any such directed action and may refrain from acting until such
clarification or further direction has been provided. Notwithstanding any
provision in this Agreement to the contrary, the Administrative Agent and the
Collateral Agent have no liability for acting,
137

--------------------------------------------------------------------------------



or in refraining from acting, and shall be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Majority Lenders (or such other number or
percentage of Lenders as is required under the Credit Documents), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans. For purposes of
determining compliance with the conditions specified in Section 6 and Section 7
on the Closing Date, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
12.5    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received written notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. Subject to Section 12.4, the
Administrative Agent or the Collateral Agent, as applicable, shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until such Agent
shall have received such directions, such Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders except to the extent that this Agreement requires that such action
be taken only with the approval or consent of the Majority Lenders, the Majority
Class Lenders, each individual Lender or adversely affected Lender, as
applicable.
12.6    Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective Related Parties has
made any representations or warranties to it and that no act by the
Administrative Agent or Collateral Agent hereinafter taken, including any review
of the affairs of the Borrower or any other Credit Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent,
Collateral Agent or their respective Related Parties to any Lender. Each Lender
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent, Collateral
Agent, any other Lender or any of their respective Related Parties, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and an investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Borrower and each
other Credit Party and made its own decision to make its Loans hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, Collateral
Agent, any other Lender or any of their respective Related Parties, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and any other Credit Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower or any other Credit Party that may come into the possession of the
Administrative Agent or Collateral Agent or any of their respective Related
Parties. Each Lender agrees that it will not assert any claim against any Agent
based on an alleged breach of fiduciary duty by such Agent in connection with
this Agreement, the other Credit Documents, or the Transactions contemplated
hereby.
138

--------------------------------------------------------------------------------



12.7    Indemnification. The Lenders severally agree to pay, reimburse and
indemnify the Administrative Agent, the Collateral Agent and their respective
Related Parties, each in its capacity as such (to the extent not reimbursed by
the Borrower and/or the Guarantors and without limiting the obligation of the
Borrower and the Guarantors to do so), ratably according to their respective
portions of the Loans outstanding in effect on the date on which indemnification
is sought (or, if indemnification is sought after Payment in Full, ratably in
accordance with their respective portions of the Loans in effect immediately
prior to such date on which Payment in Full occurred), from and against any and
all Indemnified Liabilities; provided that no Lender shall be liable to the
Administrative Agent, the Collateral Agent or their respective Related Parties
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Administrative Agent’s, Collateral Agent’s or Related
Party’s, as applicable, gross negligence or willful misconduct as determined by
a final non-appealable judgment of a court of competent jurisdiction; provided,
further, that no action taken or not taken in accordance with the directions of
the Majority Lenders (or such other number or percentage of the Lenders as shall
be required by the Credit Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 12.7. In the case
of any investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans), this Section 12.7
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent and the Collateral Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice
rendered in respect of rights or responsibilities under, this Agreement, any
other Credit Document, or any document contemplated by or referred to herein, to
the extent that such Agent is not reimbursed for such expenses by or on behalf
of the Borrower; provided that such reimbursement by the Lenders shall not
affect the Borrower’s or the Guarantors’ continuing reimbursement obligations
with respect thereto. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s pro rata portion
thereof; and provided, further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement resulting from
such Agent’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction; provided, further,
that no action taken or not taken in accordance with the directions of the
Majority Lenders (or such other number or percentage of the Lenders as shall be
required by the Credit Documents) shall be deemed to constitute gross negligence
or willful misconduct. This Section 13.8 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
12.8    Agents in Its Individual Capacities. Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower and any other Credit Party as though such Agent were not an
Agent hereunder and under the other Credit Documents. With respect to any Loans
made by it, each Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
12.9    Successor Agents. Each of the Administrative Agent and Collateral Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, as the case may be, the Majority
Lenders shall have the right, subject to the consent of the
139

--------------------------------------------------------------------------------



Borrower (not to be unreasonably withheld, conditioned or delayed) so long as no
Default under Section 11.1 or 11.5 is continuing, to appoint a successor. If, in
the case of a resignation of a retiring Agent, no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the retiring Collateral Agent on behalf of the
Lenders under the Credit Documents, the retiring Collateral Agent shall continue
to hold such collateral security in trust (for the benefit of the Secured
Parties) until such time as a successor Collateral Agent is appointed) and (b)
all payments, communications and determinations provided to be made by, to or
through the retiring Agent shall instead be made by or to each Lender directly,
until such time as the Majority Lenders appoint a successor Agent as provided
for above in this Section 12.9). Upon the acceptance of a successor’s
appointment as the Administrative Agent or Collateral Agent, as the case may be,
hereunder, and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Majority Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section 12.9). After the retiring
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 (including Section 12.7) and Section 13.5 and all
other rights, privileges, protections, immunities, and indemnities granted to
such Agent hereunder shall continue in effect for the benefit of such retiring
Agent, its Subagents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as an Agent.
12.10    [Reserved].
12.11    Security Documents and Intercreditor Agreements and Collateral Agent
under Security Documents, Intercreditor Agreements and Guarantee. Each Secured
Party hereby further authorizes the Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of the Secured Parties with respect to the Collateral and
the Security Documents. Subject to Section 13.1, without further written consent
or authorization from any Secured Party, the Administrative Agent or Collateral
Agent, as applicable, may take such action and execute and deliver any such
instruments, documents and agreements necessary or desirable to evidence and
confirm the release of any Guarantor or Collateral pursuant to Section 13.17.
The Lenders irrevocably agree that (x) the Collateral Agent is authorized and
the Collateral Agent agrees it shall (for the benefit of Borrower), without any
further consent of any Lender, enter into or amend the Junior Lien Intercreditor
Agreement and/or amend the First Lien/Second Lien Intercreditor Agreement with
the collateral agent or other representatives of the holders of Indebtedness
that is permitted to be secured by a Lien on the Collateral that is permitted
under this Agreement, in each case for the purpose of adding the holders of such
Indebtedness (or their representative) as a party thereto and otherwise causing
such Indebtedness to be subject thereto (it being understood that any such
amendment, amendment and restatement or supplement may make such other changes
to the applicable intercreditor agreement as, in the good faith determination of
the Majority Lenders, are required to effectuate the foregoing and with any
material modifications to be reasonably satisfactory to the Majority Lenders),
(y) the Collateral Agent may rely exclusively on a certificate of an Authorized
Officer of the Borrower as to whether any such other Liens are permitted and (z)
the First Lien/Second Lien Intercreditor Agreement and any Junior Lien
Intercreditor Agreement referred to in clause (x) above, entered into by the
Collateral Agent, shall be binding on the Secured Parties. Furthermore, the
Lenders hereby authorize and direct the Administrative Agent and the Collateral
Agent to
140

--------------------------------------------------------------------------------



subordinate any Lien on any property granted to or held by the Administrative
Agent or Collateral Agent under any Credit Document to the holder of any Lien on
such property that is permitted by clause (j) of the definition of “Permitted
Liens” and clauses (c), (i), (n), (o), (q) and (u) of Section 10.2; provided
that prior to any such request, the Borrower shall have in each case delivered
to the Administrative Agent a certificate of an Authorized Officer of the
Borrower certifying that such subordination is permitted under this Agreement.
12.12    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Credit Documents to the contrary notwithstanding, the
Borrower, the Agents and each Secured Party hereby agree that (a) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Collateral Agent,
on behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent, and (b) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Majority Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.
12.13    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 11.5, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid hereunder or under any other Credit Document in
respect of the Loans and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Agents (including any claim for the reasonable
compensation, expenses, disbursements, advances and indemnities of the Lenders
and the Agents and their respective Related Parties, to the extent due under
Section 5.4, this Section 12 or Section 13.5) allowed in such proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Agents shall consent to the making of such payments directly to the
Lenders, to pay to the Agents any amount due for the reasonable compensation,
expenses, disbursements, advances and indemnities of the Agents and their
respective Related Parties, to the extent due under Section 5.4, this Section 12
or Section 13.5) allowed in such proceeding.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
141

--------------------------------------------------------------------------------



12.14    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Collateral Agent,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Credit Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments, or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and the Collateral Agent, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that
none of the Administrative Agent nor the Collateral Agent is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent or the Collateral Agent under
this Agreement, any Credit Document or any documents related hereto or thereto).
12.15    Credit Bidding. The Secured Parties hereby irrevocably authorize the
Agents, at the direction of the Majority Lenders, to credit bid all or any
portion of the Obligations (including by accepting
142

--------------------------------------------------------------------------------



some or all of the Collateral in satisfaction of some or all of the Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Credit Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Agents (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be credit bid by
the Agents at the direction of the Majority Lenders on a ratable basis (with
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the Agents
shall be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Obligations which were credit bid
shall be deemed without any further action under this Agreement to be assigned
to such vehicle or vehicles for the purpose of closing such sale, (iii) the
Agents shall be authorized to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the Agents
with respect to such acquisition vehicle or vehicles, including any Disposition
of the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Majority Lenders or their permitted assignees and designees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Majority Lenders contained in Section 13.1 of this Agreement),
(iv) the Agents on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason, such
Obligations shall automatically be reassigned to the Secured Parties pro rata
and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in Section 12.15(ii) above, each Secured Party shall execute such
documents and provide such information regarding the Secured Party (and/or any
designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Agents may reasonably
request in connection with the formation of any acquisition vehicle, the
formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid. For the avoidance of doubt, in
connection with any credit bid, the Agents shall be entitled to all rights,
privileges, protections, immunities, and indemnities afforded to the Agents
under this Agreement and the other Credit Documents. No Agent shall be required
to take title to any Collateral in its own name without its prior written
consent.
12.16    Posting of Communications.
(a)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
143

--------------------------------------------------------------------------------



(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
(c)    The Borrower acknowledges that (a) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive information of
a type that would constitute material non-public information with respect to the
Borrower or its securities) (each, a “Public Lender”). The Borrower agrees that
(w) at the request of the Administrative Agent, Communications that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Communications “PUBLIC,” the Borrower shall
be deemed to have authorized the Administrative Agent and the Lenders to treat
such Communications as not containing any information of a type that would
constitute material non-public information with respect to the Borrower or its
securities for purposes of United States federal securities laws (provided,
however, that to the extent such Communications constitute Confidential
Information, they shall be treated as such as set forth in Section 14.16); (y)
all Communications marked “PUBLIC” are permitted to be made available through a
portion of the Approved Electronic Platform designated as “Public Investor;” and
(z) the Administrative Agent shall be entitled to treat any Communications that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Approved Electronic Platform not marked as “Public Investor.” Notwithstanding
the foregoing, the following Communications shall be deemed “PUBLIC,” unless the
Borrower notifies the Administrative Agent promptly in writing that any such
document contains material non-public information: (1) the Credit Documents, and
(2) notification of changes in the terms of the Loans.
(d)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Approved Electronic Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Communications that are not made available through the “Public
Side Information” portion of the Approved Electronic Platform and that may
contain information of a type that would constitute material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws. In the event that any Public
Lender has elected for itself to not access any information disclosed through
the Approved Electronic Platform or otherwise, such Public Lender acknowledges
that (i) the Agents and other Lenders may have access to such information and
(ii) neither the Borrower nor the Agents or other Lenders with access to such
information shall have (x) any responsibility for such Public Lender’s decision
to limit the scope of information it has obtained in connection with this
Agreement and the other Credit Documents or (y) any duty to disclose such
information to such electing Lender or to use such information on behalf of such
electing Lender, and shall not be liable for the failure to so disclose or use
such information.
(e)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE AGENTS AND THEIR RESPECTIVE RELATED PARTIES DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND
144

--------------------------------------------------------------------------------



EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION
WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL
ANY AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY,
ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT
PARTY’S OR ANY AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.
(f)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Credit Documents. Each Lender agrees (i) to notify
the Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
(g)    Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
12.17    Survival. The agreements in this Section 12 shall survive the
resignation or replacement of any Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments, the repayment,
satisfaction or discharge of all Obligations under any Credit Document, and the
termination of this Agreement.
SECTION 13.MISCELLANEOUS.
13.1    Amendments, Waivers and Releases.
(a)    Except as expressly set forth in this Agreement, neither this Agreement
nor any other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. Subject to Section 2.10(d), the Majority Lenders may (with an
executed copy thereof delivered to the Administrative Agent), or, with the
written consent of the Majority Lenders, the Administrative Agent and/or the
Collateral Agent shall, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Majority
Lenders or the Administrative Agent and/or Collateral Agent (in each case, at
the direction of the Majority Lenders), as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided that
each such waiver and each such amendment, supplement or modification shall be
effective only in the specific instance and for the specific purpose for which
given; provided, further, that no such waiver and no such amendment, supplement
or modification shall (i) forgive or reduce any portion of any Loan or reduce
the stated rate (it being understood that only the consent of the Majority
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate or amend Section 2.8(c)), or forgive or reduce any
145

--------------------------------------------------------------------------------



portion, or extend the date (including the Maturity Date) for the payment of any
principal, interest or fee payable hereunder (including the Applicable Premium)
(other than as a result of waiving the applicability of any post-default
increase in interest rates), or extend the final expiration date of any Lender’s
Commitment or Loan (provided that (1) any Lender, upon the request of the
Borrower pursuant to an Extension Offer, may extend the final expiration date of
its Loans in accordance with the terms and conditions of Section 2.14, and (2)
it is understood that waivers or modifications of conditions precedent to
Borrowings, covenants, Defaults or Events of Default shall not constitute an
increase of the Commitments of any Lender) or increase the amount of the
Commitment of any Lender, or make any Loan, interest, fee or other amount
payable in any currency other than Dollars, in each case without the prior
written consent of each Lender directly and adversely affected thereby, or
(ii)(x) amend, modify, supplement or waive any provision of this Section 13.1 or
(y) amend, modify or supplement or waive any application of, the definition of
either the term “Majority Lenders” or “Majority Class Lenders” or (z) permit the
assignment or transfer by the Borrower of its rights and obligations under any
Credit Document (except as permitted pursuant to Section 10.3), in each case
without the prior written consent of each Lender, or (iii) amend, modify,
supplement or waive any provision of Section 11.13 or Section 5.2(c) or any
analogous provision of any other Credit Document, to the extent it would
(A) alter the order of payments or the pro rata sharing of payments required
thereby as between or among Classes, without the prior written consent of the
Majority Class Lenders of each Class directly and adversely affected thereby or
(B) alter the order of payments specified therein or the pro rata sharing of
payments required thereby, without the prior written consent of each Lender
directly and adversely affected thereby, or (iv) amend, modify or waive any
provision of Section 12 without the written consent of the then-current
Administrative Agent and Collateral Agent, as applicable, or any other former or
current Agent to whom Section 12 then applies in a manner that directly and
adversely affects such Person, or (v) amend, modify, supplement or waive Section
10.20 or the application thereof without the written consent of each Lender, or
(vi) [reserved], or (vii) release all or substantially all of the aggregate
value of the Guarantees of the Guarantors without the prior written consent of
each Lender, or (viii) release all or substantially all of the Collateral
without the prior written consent of each Lender, or (ix) amend Section 2.9 so
as to permit Interest Period intervals greater than six (6) months without
regard to availability to Lenders, without the written consent of each Lender
directly and adversely affected thereby, or (x) [reserved], or (xi) affect the
rights or duties of, or any fees or other amounts payable to, any Agent under
this Agreement or any other Credit Document without the prior written consent of
such Agent. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the affected Lenders and shall be binding upon
the Borrower, the Lenders, the Agents and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the Agents shall
be restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender whose consent is required hereunder.
(b)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender and no such amendment, waiver or consent
shall disproportionately adversely affect such Defaulting Lender without its
consent as compared to other Lenders (it being understood that any Commitments
or Loans held or deemed held by any Defaulting Lender shall be excluded for a
vote of the Lenders hereunder requiring any consent of the Lenders).
146

--------------------------------------------------------------------------------



(c)    Without the consent of any Lender, the Credit Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Credit Document) enter into
any amendment, modification or waiver of any Credit Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Credit
Document.
(d)    Notwithstanding anything to the contrary herein, no Lender consent is
required to effect any amendment, modification or supplement to the First
Lien/Second Lien Intercreditor Agreement, any subordination agreement or other
intercreditor agreement or arrangement permitted under this Agreement or in any
document pertaining to any Indebtedness permitted hereby that is permitted to be
secured by the Collateral (i) that is for the purpose of adding the holders of
such secured or subordinated Indebtedness permitted to be incurred under this
Agreement (or, in each case, a representative with respect thereto), as parties
thereto, as expressly contemplated by the terms of the First Lien/Second Lien
Intercreditor Agreement, such subordination agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect (taken as a whole), to the interests of the Lenders) or (ii) that is
expressly contemplated by the First Lien/Second Lien Intercreditor Agreement,
any subordination agreement or other intercreditor agreement or arrangement
permitted under this Agreement or in any document pertaining to any Indebtedness
permitted hereby that is permitted to be secured by the Collateral or (iii)
otherwise, with respect to any material amendments, modifications or
supplements, to the extent such amendment, modification or supplement is
reasonably satisfactory to the Administrative Agent; provided, further, that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or Collateral Agent hereunder or under any other Credit
Document without the prior written consent of the Administrative Agent or
Collateral Agent, as applicable.
(e)    The Administrative Agent may, without the consent of any Lender, enter
into amendments or modifications to this Agreement or any of the other Credit
Documents or to enter into additional Credit Documents as the Administrative
Agent reasonably deems appropriate in order to implement any Benchmark
Replacement or any Benchmark Replacement Conforming Changes or otherwise
effectuate the terms of Section 2.10(d) in accordance with the terms of Section
2.10(d).
(f)    Notwithstanding the foregoing, technical and conforming modifications to
the Credit Documents (including any exhibit, schedule or other attachment) may
be made with the consent of the Borrower and the Administrative Agent (i) if
such modifications are not adverse in any material respect to the Lenders or
(ii) to the extent necessary to cure any ambiguity, omission, mistake, defect or
inconsistency so long as the Lenders shall have received at least five (5)
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five (5) Business Days of the date of such notice to
the Lenders, a written notice from the Majority Lenders stating that the
Majority Lenders object to such amendment.
(g)    Notwithstanding anything in this Agreement or any other Credit Document
to the contrary, (x) the Borrower, the applicable Extending Lenders and the
Administrative Agent may enter into Extension Amendments in accordance with
Section 2.14 and each such Extension Amendment shall be effective to amend the
terms of this Agreement and the other applicable Credit Documents, in each case,
without any further action or consent of any other party to this Agreement or
any other Credit Document (other than as
147

--------------------------------------------------------------------------------



set forth in Section 2.14) and (y) the Borrower and the Administrative Agent may
(and the Administrative Agent is hereby authorized and directed by the Lenders
to) enter into any amendments or changes to this Agreement or any other Credit
Document as may be necessary or appropriate to effectuate adding covenants and
defaults for the benefit of Lenders as provided in Section 2.14 without any
further action or consent of any other party to any Credit Document.
13.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, as follows:
(a)    if to the Borrower, the Administrative Agent or the Collateral Agent, to
the address, facsimile number or electronic mail address specified for such
Person on Schedule 13.2 or to such other address, facsimile number or electronic
mail address as shall be designated by such party in a notice to the other
parties; and
(b)    if to any other Lender, to the address, facsimile number or electronic
mail address specified in its Administrative Questionnaire or to such other
address, facsimile number or electronic mail address as shall be designated by
such party in a notice to the Borrower, the Administrative Agent and the
Collateral Agent.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices and other communications
to the Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9
and 5.1 shall not be effective until received.
13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Requirements of Law.
13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder. Such representations and warranties shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than contingent or indemnification
obligations, in any such case, not then due and payable).
13.5    Payment of Expenses; Indemnification.
(a)    The Borrower agrees (i) to pay or reimburse the Administrative Agent and
each Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication,
execution, delivery and administration of this Agreement and the other Credit
Documents, and any amendment, waiver, consent, supplement or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and
148

--------------------------------------------------------------------------------



the consummation and administration of the transactions contemplated hereby and
thereby (including all reasonable and documented costs, expenses, taxes,
assessments and other charges incurred by the Administrative Agent, Collateral
Agent or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Document or any other document referred to therein or conducting of
title reviews, mortgage matches and collateral reviews), including all Attorney
Costs, which shall be limited to one primary counsel for each of (x) the Agents
and their respective Affiliates and (y) the Lenders and their respective
Affiliates, collectively, and in each case, one local counsel as reasonably
necessary in any relevant material jurisdiction and one regulatory counsel as
reasonably necessary with respect to a relevant regulatory matter (and solely in
the case of an actual conflict of interest, one additional counsel and (if
reasonably necessary) one local counsel and one regulatory counsel in each
relevant jurisdiction to the affected parties similarly situated) and (ii) to
pay or reimburse the Administrative Agent, Collateral Agent and each Lender for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights or remedies under
this Agreement or the other Credit Documents (including all such costs and
expenses incurred during any legal proceeding, including any bankruptcy or
insolvency proceeding, and including all respective Attorney Costs). The
agreements in this Section 13.5 shall survive the resignation or replacement of
the Administrative Agent or the Collateral Agent, any assignment of rights by,
or the replacement of, any Lender, the termination of the Commitments, the
termination of this Agreement and any other Credit Document and the payment,
satisfaction or discharge of all Obligations under any Credit Document. All
amounts due under this Section 13.5 shall be paid within thirty (30) days after
written demand therefor (together with backup documentation supporting such
reimbursement request). If any Credit Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Credit Document,
such amount may be paid on behalf of such Credit Party by the Administrative
Agent in its discretion.
(b)    The Borrower shall indemnify and hold harmless each Agent, Lender and
their respective Related Parties (collectively the “Indemnitees”) from and
against any and all liabilities, losses, damages, claims, or out-of-pocket
expenses (including Attorney Costs but limited in the case of legal fees and
expenses to the reasonable and documented out-of-pocket fees, disbursements and
other charges of (A) one primary counsel for the Administrative Agent and its
Related Parties and (if reasonably necessary) one local counsel in any relevant
material jurisdiction and (B) one primary counsel to all other Indemnitees taken
as a whole (and solely in the case of an actual conflict of interest, one
additional counsel to the affected Indemnitees, taken as a whole) and (if
reasonably necessary) one local counsel, in any relevant material jurisdiction)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Commitment
or Loan or the use or proposed use of the proceeds therefrom, (iii) the
violation of, noncompliance with or liability under, any applicable
Environmental Law by the Credit Parties, any actual or alleged Environmental
Claim regarding liability or obligation of or relating to the Credit Parties or
any Subsidiary, or any actual or alleged presence, Release or Threatened Release
of Hazardous Materials involving or relating to the operations of the Borrower,
any of its Subsidiaries or any of the Oil and Gas Properties, including any
Release or Threatened Release that occurs during any period when any Agent or
Lender is in possession of any Oil and Gas Property or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (a “Proceeding”) and regardless
of whether any Indemnitee is a party thereto or whether or not such Proceeding
is brought by the Borrower or any other Person and, in each case, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee (all of the foregoing, collectively, the “Indemnified Liabilities”);
provided that such indemnity shall not, as to any Indemnitee, be available to
the
149

--------------------------------------------------------------------------------



extent that such liabilities, losses, damages, claims or out-of-pocket expenses
resulted from (x) the gross negligence or willful misconduct of such Indemnitee
or of any of its Related Indemnified Persons, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (y) any dispute
solely among Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an administrative agent or collateral
agent or arranger or any similar role under this Agreement and other than any
claims arising out of any act or omission of the Borrower or any of its
Affiliates (as determined in a final non-appealable judgment of a court of
competent jurisdiction). No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement (except for direct (as opposed to indirect, special, punitive or
consequential) damages resulting from the gross negligence or willful misconduct
of such Indemnitee, as determined by a final non-appealable judgment of a court
of competent jurisdiction), nor shall any Indemnitee, Credit Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Credit Party,
in respect of any such damages incurred or paid by an Indemnitee to a third
party, or which are included in a third-party claim, and for any out-of-pocket
expenses related thereto). In the case of an investigation, litigation or other
Proceeding to which the indemnity in this Section 13.5 applies, such indemnity
shall be effective whether or not such investigation, litigation or Proceeding
is brought by any Credit Party, any Subsidiary of any Credit Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Credit
Documents are consummated. All amounts due under this Section 13.5 shall be paid
within thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided that such
Indemnitee shall promptly refund such amount to the extent that it is determined
in a final non-appealable judgment of a court of competent jurisdiction that
such Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 13.5. The agreements in
this Section 13.5 shall survive the resignation or replacement of the
Administrative Agent or the Collateral Agent, any assignment of rights by, or
the replacement of, any Lender, the termination of the Commitments, the
termination of this Agreement and any other Credit Document and the payment,
satisfaction or discharge of all Obligations under any Credit Document. For the
avoidance of doubt, this Section 13.5(b) shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.
13.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in clause (c) of this Section 13.6) and, to the extent
expressly contemplated hereby, any Related Party and each other Person entitled
to indemnification under Section 13.5) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in Section 13.6(b)(ii) below,
any Lender may at any time assign to one or more assignees (other than the
Borrower, its Subsidiaries and their respective Affiliates, any natural person,
or any Defaulting Lender) all or a portion of its rights and obligations under
150

--------------------------------------------------------------------------------



this Agreement (including all or a portion of its Loans at the time owing to it)
with the prior written consent of:
(A)    the Borrower (not to be unreasonably withheld or delayed); provided that
no consent of the Borrower shall be required (x) for an assignment to an
existing Lender, an Affiliate of any existing Lender or an Approved Fund with
respect to any existing Lender, (y) for an assignment if an Event of Default has
occurred and is continuing and (z) for an assignment by the Fronting Lender;
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after an Authorized Officer
of the Borrower shall have received notice thereof; and
(B)    the Administrative Agent (not to be unreasonably withheld or delayed);
provided that no consent of the Administrative Agent shall be required (x) for
an assignment to an existing Lender, an Affiliate of any existing Lender or an
Approved Fund with respect to any existing Lender or (y) for an assignment by
the Fronting Lender.
(ii)    Assignments of Loans shall be subject to the following additional
conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 or an integral multiple of $1,000,000,
unless each of the Borrower and the Administrative Agent otherwise consents
(which consents shall not be unreasonably withheld or delayed) or such
assignment is to an existing Lender, an Affiliate of any existing Lender or an
Approved Fund with respect to any existing Lender; provided that no such consent
of the Borrower shall be required if an Event of Default has occurred and is
continuing; provided, further, that contemporaneous assignments to a single
assignee made by Affiliates of Lenders and Approved Funds of Lenders shall be
aggregated for purposes of meeting the minimum assignment amount requirements
stated above;
(B)    except as provided in clause (g) of this Section 13.6, each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; provided, further, that such
processing and recordation fee shall be waived in the case of any assignment
made by (1) the Fronting Lender or (2) any Person that was either (x) an
immediate assignee of the Fronting Lender or (y) a Lender (other than the
Fronting Lender) as of the Closing Date (the foregoing Persons described in this
clause (2), each, a “Closing Date Lender”) to an Affiliate of such Closing Date
Lender or an Approved Fund of such Closing Date Lender. Upon each assignment
hereunder, the Administrative Agent shall enter the relevant information in the
Register pursuant to clause (b)(iv) of this Section 13.6; and
(D)    the assignee, if it shall not be a Lender immediately prior to such
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire and
151

--------------------------------------------------------------------------------



applicable Tax forms (including those described in Section 5.4(f)) and all “know
your customer” documents requested by the Administrative Agent pursuant to
anti-money laundering rules and regulations.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 13.6, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 5.4 and 13.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.
(iv)    The Administrative Agent, acting solely for this purpose as a
nonfiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest amounts) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). Further,
the Register shall contain the name and address of the Administrative Agent and
the lending office through which each such Person acts under this Agreement. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Collateral Agent and, solely with respect to its own interests,
each other Lender, at any reasonable time and from time to time upon reasonable
prior written notice.
(iv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b)(ii)(C) of this
Section 13.6 (unless waived) and any written consent to such assignment required
by clause (b)(i) and (ii) of this Section 13.6, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.
(c)    (i)    Any Lender may, without the consent of or notice to the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities other than any Defaulting Lender, the Borrower or any Subsidiary of the
Borrower or their respective Affiliates or natural persons (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of the Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of
152

--------------------------------------------------------------------------------



the Participant, agree to any amendment, modification or waiver described in
clause (i) or (ii) of the second proviso of the second sentence of
Section 13.1(a) that affects such Participant; provided that the Participant
shall have no right to consent to any modification to the percentages specified
in the definition of the term “Majority Lenders” or “Majority Class Lenders”.
Subject to clause (c)(ii) of this Section 13.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11 and 5.4 to
the same extent as if it were a Lender (subject to the limitations and
requirements of those Sections and Sections 2.12 and 13.7) and had acquired its
interest by assignment pursuant to clause (b) of this Section 13.6). To the
extent permitted by Requirements of Law, each Participant also shall be entitled
to the benefits of Section 13.8(b) as though it were a Lender; provided such
Participant agrees to be subject to Section 13.8(a) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent or except to the extent the entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation; provided that the Participant shall be subject to
the provisions in Section 2.12 as if it were an assignee under clauses (a) and
(b) of this Section 13.6. Each Lender that sells a participation shall, acting
solely for this purpose as a nonfiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest amounts) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and each party hereto shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. No Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) or Proposed Section 1.163-5(b) of the United States Treasury
Regulations (or, in each case, any amended or successor version).
(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section 13.6 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. In order to facilitate such pledge or assignment
or for any other reason, the Borrower hereby agrees that, upon request of any
Lender on the Closing Date or at any other time and from time to time after the
Borrower has made its initial borrowing hereunder, the Borrower shall provide to
such Lender, at the Borrower’s own expense, a promissory note, substantially in
the form of Exhibit H evidencing the Loans owing to such Lender.
(e)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all Confidential
Information and financial information in such Lender’s possession concerning the
Borrower and its Affiliates that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates pursuant to this Agreement or that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
in connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.
153

--------------------------------------------------------------------------------



(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(g)    [Reserved].
(h)    Any request for consent of the Borrower pursuant to Section 13.6(b)(i)(A)
and related communications, with respect to any request for consent in respect
of any assignment relating to Loans, shall be delivered by the Administrative
Agent simultaneously to (A) any recipient that is an employee of the Borrower,
as designated in writing to the Administrative Agent by the Borrower from time
to time (if any) and (B) the chief financial officer of the Borrower or any
other Authorized Officer designated by the Borrower in writing to the
Administrative Agent from time to time.
(i)    Notwithstanding anything in this Agreement to the contrary, any Lender
may, at any time, assign all or a portion of its Loans on a non-pro rata basis
to the Borrower through open-market purchases or in accordance with the
procedures set forth on Exhibit L, pursuant to an offer made by the Borrower
available to all Lenders on a pro rata basis (a “Dutch Auction”), in each case
subject to the following limitations:
(i)    the Borrower shall represent and warrant, as of the date of such
assignment and on the date of any such assignment, that neither it, its
Affiliates nor any of its respective directors or officers has any Excluded
Information that has not been disclosed to the Lenders generally (other than to
the extent any such Lender does not wish to receive material non-public
information with respect to the Borrower or its Subsidiaries or any of their
respective securities) prior to such date;
(ii)    immediately and automatically, without any further action on the part of
the Borrower, any Lender, the Administrative Agent or any other Person, upon the
effectiveness of such assignment of Loans from a Lender to the Borrower, such
Loans and all rights and obligations as a Lender related thereto shall, for all
purposes under this Agreement, the other Credit Documents and otherwise, be
deemed to be irrevocably prepaid (provided that the Borrower shall also pay any
applicable premium or call protection), terminated, extinguished, cancelled and
of no further force and effect and the Borrower shall neither obtain nor have
any rights as a Lender hereunder or under the other Credit Documents by virtue
of such assignment;
(iii)    the Borrower shall not use the proceeds of any Loans or any revolving
Loans (including loans under the First Lien Exit Credit Agreement) for any such
assignment; and
(iv)    no Event of Default shall have occurred and be continuing before or
immediately after giving effect to such assignment.
13.7    Replacements of Lenders under Certain Circumstances.
(a)    In the event that any Lender (i) requests reimbursement for amounts owing
pursuant to Section 2.10 or 5.4 (other than Section 5.4(b)), (ii) is affected in
the manner described in Section 2.10(a)(ii) and as a result thereof any of the
actions described in such Section is required to be taken or (iii) becomes a
Defaulting Lender, the Borrower shall be entitled to replace such Lender;
provided that, (A) such replacement does not conflict with any Requirement of
Law, (B) the replacement bank or institution shall
154

--------------------------------------------------------------------------------



purchase, at par, all Loans and the Borrower shall pay all other amounts (other
than any disputed amounts), pursuant to Section 2.10, 5.1(c) or 5.4, as the case
may be owing to such replaced Lender prior to the date of replacement, (C) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the Majority
Lenders and (D) the replaced Lender shall be obligated to make such replacement
in accordance with the provisions of Section 13.6(b) (provided that the Borrower
shall be obligated to pay the registration and processing fee referred to
therein unless the replacement Lender pays such fee).
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 13.1 requires the consent of all of the Lenders affected and
with respect to which the Majority Lenders or the Majority Class Lenders, as
applicable, shall have granted their consent, then the Borrower shall have the
right (unless such Non-Consenting Lender grants such consent and provided that
no Event of Default shall have occurred and be continuing) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans hereunder to one or more assignees reasonably acceptable to the
Administrative Agent; provided that, (i) all Obligations of the Borrower owing
to such Non-Consenting Lender being replaced (other than principal, interest and
the Applicable Premium) shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, (ii) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon, plus the
Applicable Premium and (iii) the Borrower, the Administrative Agent and such
Non-Consenting Lender shall otherwise comply with Section 13.6 (provided that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein unless the replacement Lender pays such fee).
(c)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.
(d)    Any such Lender replacement pursuant to this Section 13.7 shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
13.8    Adjustments; Set-off.
(a)    If any Lender (a “Benefited Lender”) shall at any time receive any
payment in respect of any principal of or interest on all or part of the Loans
made by it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender entitled thereto, if
any, in respect of such other Lender’s Loans, or interest thereon, such
Benefited Lender shall (i) notify the Administrative Agent of such fact, and
(ii) purchase for cash at face value from the other Lenders a participating
interest in such portion of each such other Lender’s Loans, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably in accordance
with the aggregate principal of and accrued interest on their respective Loans
and other amounts owing them; provided that (A) if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest and (B) the provisions of
this paragraph shall not be construed to apply to (1) any payment made by the
Borrower or any Guarantor pursuant to and in accordance with the terms of this
Agreement and the other Credit Documents, (2) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant or (3) any disproportionate payment
obtained by a Lender as a result
155

--------------------------------------------------------------------------------



of the extension by Lenders of the maturity date or expiration date of some but
not all Loans or any increase in the Applicable Margin in respect of Loans of
Lenders that have consented to any such extension. Each Credit Party consents to
the foregoing and agrees, to the extent it may effectively do so under
Requirements of Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Credit Party rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Credit Party in the amount of such participation.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by Requirements
of Law, each Lender and its Affiliates, shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable Requirements of Law, upon any amount
becoming due and payable by the Credit Parties hereunder or under any Credit
Document (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower (and the Credit Parties, if applicable) and the Administrative Agent
after any such set-off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.
13.9    Counterparts; Electronic Execution. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
(x) this Agreement, (y) any other Credit Document and/or (z) any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement, any other
Credit Document and/or the transactions contemplated hereby and/or thereby (each
an “Ancillary Document”) that is an Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement, such other Credit Document or such
Ancillary Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Credit Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require any Agent to accept Electronic Signatures in any form or
format without its prior written consent and pursuant to procedures approved by
it; provided, further, without limiting the foregoing, (i) to the extent any
Agent has agreed to accept any Electronic Signature, the Agents and each of the
Lenders shall be entitled to rely on such Electronic Signature purportedly given
by or on behalf of the Borrower or any other Credit Party without further
verification thereof and without any obligation to review the appearance or form
of any such Electronic Signature and (ii) upon the request of any Agent or any
Lender, any Electronic Signature shall be promptly followed by a manually
executed counterpart. Without limiting the generality of the foregoing, the
Borrower and each Credit Party hereby (i) agrees that, for all purposes,
including without limitation, in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among any Agent,
the Lenders and the Credit Parties, Electronic Signatures transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page and/or any electronic images of this
Agreement, any other Credit Document and/or any Ancillary Document shall have
the same legal effect, validity and enforceability as any paper original,
156

--------------------------------------------------------------------------------



(ii) each Agent and each of the Lenders may, at its option, create one or more
copies of this Agreement, any other Credit Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Credit Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Credit Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Agent, any Lender or any of their
respective Related Parties for any losses, claims (including intraparty claims),
obligations, penalties, actions, demands, damages, judgments or liabilities of
any kind arising solely from any Agent’s and/or any Lender’s reliance on or use
of Electronic Signatures and/or transmissions by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page, including any such losses, claims, obligations, penalties, actions,
demands, damages, judgments or liabilities arising as a result of the failure of
the Borrower and/or any Credit Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.
13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Guarantors, the Grantors, the Collateral
Agent, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Guarantors, the Grantors, any
Agent nor any Lender relative to subject matter hereof not expressly set forth
or referred to herein or in the other Credit Documents.
13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
13.13    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York and
the courts of the United States of America for the Southern District of
New York, in each case located in New York County, and appellate courts from any
thereof; provided that nothing contained herein or in any other Credit Document
will prevent any Lender, the Collateral Agent or the Administrative Agent from
bringing any action to enforce any award or judgment or exercise any right under
the Credit Documents or against any Collateral or any other property of any
Credit Party in any other forum in which jurisdiction can be established;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
157

--------------------------------------------------------------------------------



(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;
(e)    without limitation of Sections 12.7 and 13.5, waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover in any
legal action or proceeding referred to in this Section 13.13 any special,
exemplary, punitive or consequential damages (other than, in the case of any
Credit Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party, or which are included in a third-party claim, and for any
out-of-pocket expenses related thereto); and
(f)    agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
13.14    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;
(b)    (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent, the Lenders and
the other Agents on the other hand, and the Borrower and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, other Agents and the
Lenders, is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for any of the Borrower, any other Credit Parties or
any of their respective Affiliates, equity holders, creditors or employees or
any other Person; (iii) neither the Administrative Agent, any other Agent, nor
any Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Credit Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent
or any other Agent or any Lender has advised or is currently advising any of the
Borrower, the other Credit Parties or their respective Affiliates on other
matters) and none of the Administrative Agent, any Agent or any Lender has any
obligation to any of the Borrower, the other Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents;
(iv) the Administrative Agent and its Affiliates, each other Agent and each of
its Affiliates and each Lender and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its respective Affiliates, and none of the Administrative Agent,
any other Agent or any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) none of the Administrative Agent, any Agent or any Lender has provided and
none will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. The Borrower hereby waives and releases, to
the fullest
158

--------------------------------------------------------------------------------



extent permitted by law, any claims that it may have against the Administrative
Agent and each Agent with respect to any breach or alleged breach of agency or
fiduciary duty; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Borrower, on the one hand, and any Agent or
any Lender, on the other hand.
13.15    WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT AND EACH LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
13.16    Confidentiality. The Administrative Agent, each other Agent and each
other Lender shall hold all information not marked as “public information” and
furnished by or on behalf of the Borrower or any of its Subsidiaries in
connection with such Lender’s evaluation of whether to become a Lender hereunder
or obtained by such Lender, the Administrative Agent or such other Agent
pursuant to the requirements of this Agreement (“Confidential Information”),
confidential in accordance with its customary procedure for handling
confidential information of this nature and in any event may make disclosure to
any other Lender hereto and (a) to its Affiliates and its Affiliates’ employees,
legal counsel, independent auditors and other experts or agents (collectively,
the “Representatives”) who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential); (b) to the extent requested by any Governmental
Authority or self-regulatory authority having jurisdiction over such Person;
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority
or examiner) unless such notification is prohibited by law, rule or regulation;
(c) to the extent required by applicable Requirements of Law or regulations or
by any subpoena or similar legal process; provided that the Administrative Agent
or such Lender, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority or examiner) unless such notification is
prohibited by law, rule or regulation; (d) subject to an agreement containing
provisions at least as restrictive as those set forth in this Section 13.16
(or as may otherwise be reasonably acceptable to the Borrower), to any pledgee
referred to in Section 13.6(d), counterparty to a Hedge Agreement, credit
insurer, eligible assignee of or participant in, or any prospective eligible
assignee of or participant in any of its rights or obligations under this
Agreement pursuant to Section 13.6, provided that the disclosure of any such
Confidential Information to any Lenders or eligible assignees or participants
shall be made subject to the acknowledgement and acceptance by such Lender,
eligible assignee or participant that such Confidential Information is being
disseminated on a confidential basis (on substantially the terms set forth in
this Section 13.16 or as otherwise reasonably acceptable to the Borrower) in
accordance with the standard processes of the Administrative Agent or customary
market standards for dissemination of such type of Confidential Information; (e)
with the prior written consent of the Borrower; (f) to the extent such
Confidential Information becomes public other than by reason of disclosure by
such Person in breach of this Agreement; provided that unless prohibited by
applicable Requirements of Law, each Lender, the Administrative Agent and each
other Agent shall endeavor to notify the Borrower (without any liability for a
failure to so notify the Borrower) of any request made to such Lender, the
Administrative Agent or such other Agent, as applicable, by any governmental
agency or representative thereof (other than any such request in connection with
an examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information; provided, further, that in no event shall any Lender, the
Administrative Agent or any other Agent be obligated or required to return any
materials furnished by the Borrower or any Subsidiary; (g) to any rating agency
when required by it (it being understood that, prior to
159

--------------------------------------------------------------------------------



any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any information relating to Credit Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; or (h) to the extent such Confidential Information is
independently developed by or was in the prior possession of such Agent, such
Lender or any of their respective Affiliates so long as not based on information
obtained in a manner that would violate this Section 13.16. In addition, each
Lender, the Administrative Agent and each other Agent may provide Confidential
Information to prospective Transferees or to any pledgee referred to in
Section 13.6 as long as such Person is advised of and agrees to be bound by the
provisions of this Section 13.16 or confidentiality provisions at least as
restrictive as those set forth in the Section 13.16.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Credit Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Credit Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.
13.17    Release of Collateral and Guarantee Obligations.
(a)    The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, as set forth in clause (b) below, (ii) upon the
Disposition of such Collateral (including as part of or in connection with any
other Disposition permitted hereunder) to any Person other than another Credit
Party, in each case, to the extent such Disposition is made in compliance with
the terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by the Borrower upon its reasonable
request without further inquiry), (iii) upon any Collateral becoming an Excluded
Equity Interest, an Excluded Asset or becoming owned by an Excluded Subsidiary
other than a Subsidiary Grantor, in each case, in a transaction permitted under
this Agreement, (iv) to the extent such Collateral is comprised of property
leased to a Credit Party, upon termination or expiration of such lease, to the
extent such property would not otherwise constitute Collateral hereunder or
under any Security Document, (v) if the release of such Lien is approved,
authorized or ratified in writing by the Lenders whose consent is required in
accordance with Section 13.1, (vi) [reserved] and (vii) as required by the
Collateral Agent to effect any Disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Security Documents.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations (other than those expressly being released) of the Credit Parties in
respect of) any interests retained by the Credit Parties, including the proceeds
of any Disposition, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Credit Documents. Additionally, the Lenders hereby irrevocably
agree that a Guarantor shall be released from its Guarantee upon consummation of
any transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary or becoming an Excluded Subsidiary. Any
representation, warranty or covenant contained in any Credit Document with
respect to such Collateral (in its capacity as Collateral) or Guarantor (in its
capacity as a Guarantor) shall
160

--------------------------------------------------------------------------------



no longer be deemed to be repeated. In connection with any release of Liens or a
Guarantor under and in accordance with this clause (a), the Collateral Agent
shall promptly take such action and execute any such documents as may be
reasonably requested by the Borrower and at the Borrower’s sole expense to give
effect to or to evidence such release; provided, that the Collateral Agent shall
not be required to execute any document or take any action that, in the
Collateral Agent’s opinion or the opinion of its counsel, could expose the
Collateral Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse to or representation, or
warranty by the Collateral Agent. Upon request by the Collateral Agent at any
time, the Majority Lenders (or such other number or percentage of Lenders as is
required under the Credit Documents) will confirm in writing the Collateral
Agent’s authority, and will direct the Collateral Agent, to release particular
types or items of the Collateral pursuant to this Section 13.17 and the
Collateral Agent shall be entitled to conclusively rely, and shall be fully
protected in so relying, upon the authorization of the Majority Lenders (or such
other number or percentage of Lenders as is required under the Credit
Documents). The Credit Parties shall provide the Collateral Agent with such
certifications or documents as the Collateral Agent may reasonably request in
order to demonstrate that the requested release is permitted under this Section
13.17. Any such release shall be without recourse to or representation or
warranty by the Collateral Agent.
(b)    Notwithstanding anything to the contrary contained herein or any other
Credit Document, when Payment in Full has occurred, upon request and at the sole
expense of the Borrower, the Administrative Agent and/or Collateral Agent, as
applicable, shall (without notice to, or vote or consent of, any Secured Party)
take such actions as shall be required to release its security interest in all
Collateral, and to release all obligations under any Credit Document, whether or
not on the date of such release there may be any contingent or indemnification
obligations not then due and payable. Any such release of Obligations shall be
deemed to be subject to the provision that such Obligations shall be reinstated
if after such release any portion of any payment in respect of the Obligations
shall be rescinded or must otherwise be restored or returned, including upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Grantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
13.18    Patriot Act. The Agents and each Lender hereby notify the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Agent and such Lender to identify each Credit
Party in accordance with the Patriot Act.
13.19    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to each Agent upon
demand its applicable share of any amount so recovered from or repaid by such
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.
13.20    Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
161

--------------------------------------------------------------------------------



bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
13.21    Disposition of Proceeds. The Security Documents contain an assignment
by the Borrower and/or the Grantors unto and in favor of the Collateral Agent
for the benefit of the Secured Parties of all of the Borrower’s or each
Grantor’s interest in and to their as-extracted collateral in the form of
production and all proceeds attributable thereto which may be produced from or
allocated to the Mortgaged Property. The Security Documents further provide in
general for the application of such proceeds to the satisfaction of the
Obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Documents, until the occurrence of an
Event of Default, (a) the Agents and the Lenders agree that they will neither
notify the purchaser or purchasers of such production nor take any other action
to cause such proceeds to be remitted to the Agents or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize each Agent to take such
actions as may be necessary to cause such proceeds to be paid to the Borrower
and/or such Subsidiaries.
13.22    [Reserved].
13.23    Agency of the Borrower for the Other Credit Parties. Each of the other
Credit Parties hereby appoints the Borrower as its agent for all purposes
relevant to this Agreement and the other Credit Documents, including the giving
and receipt of notices and the execution and delivery of all documents,
instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.
13.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
[Signature Pages Follow.]
162


--------------------------------------------------------------------------------



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:    CALIFORNIA RESOURCES CORPORATION
By:        /s/ Francisco Leon    
Name:    Francisco Leon
Title:    Executive Vice President and Chief Financial Officer


[SIGNATURE PAGE TO CALIFORNIA RESOURCES CORPORATION SECOND LIEN CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT     ALTER DOMUS PRODUCTS CORP.
AND COLLATERAL AGENT:    as Administrative Agent and Collateral Agent
By:        /s/ Jon Kirschmeier    
Name:    Jon Kirschmeier
Title:    Associate Counsel


[SIGNATURE PAGE TO CALIFORNIA RESOURCES CORPORATION SECOND LIEN CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



LENDERS:


[*****]


[SIGNATURE PAGE TO CALIFORNIA RESOURCES CORPORATION SECOND LIEN CREDIT
AGREEMENT]